Exhibit 10.22

STOCK PURCHASE AGREEMENT

 

By and Among

 

SYMMETRY MEDICAL USA INC.
(the Purchaser)

and

EDWARD D. RILEY and RUSSELL P. HOLMES

(collectively, the Seller)

 

DATED: MAY 1, 2006


--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of 12:01 a.m. on the 1st day of May, 2006, by and between SYMMETRY
MEDICAL USA INC., a duly organized Delaware Corporation with a principal place
of business in Warsaw, Indiana (“Purchaser”), Edward D. Riley, of Portland,
Maine, and Russell P. Holmes, of Dover, Massachusetts (hereinafter Riley and
Holmes are referred to collectively as the “Seller”).

RECITALS

A.            The Seller owns all of the issued and outstanding Class A and
Class B shares of capital stock (the “Stock”) of RILEY MEDICAL, INC., a
Massachusetts corporation with a principal place of business in Auburn, Maine
(the “Company”).

B.            The Company, Edward D. Riley and Dr. Hans-Rudolf Staiger and Dr.
Michael Hamm own all of the issued and outstanding shares of capital stock of
its subsidiary corporation, RILEY MEDICAL EUROPE SA, a Société anonyme organized
under the laws of Switzerland with a registered place of business in Grand-Rue
34, CH-2606 Corgémont, Switzerland (the “Subsidiary”).

C.            The Seller owns all of the equity of RILEY REAL ESTATE, LLC a duly
organized Maine limited liability company (“Affiliate”), which owns all the real
property from which the Company conducts its business (“Owned Real Estate”),
(except for a certain leased warehouse facility in Auburn, Maine (“Leased Real
Estate”).

D.            The Purchaser desires to purchase the Stock and Owned Real Estate
held by the Seller and the Seller desires to sell the Stock and Owned Real
Estate to the Purchaser on the terms and subject to the conditions set forth in
this Agreement and the Real Estate Purchase and Sale Agreement attached as
Exhibit A (“Real Estate Purchase Agreement”).

E.             Upon consummation of the purchase and sale of the Stock pursuant
to this Agreement, the Purchaser will own all of the issued and outstanding
capital stock of the Company, all of the Owned Real Estate and the Company will
own 97 of the 100 issued and outstanding shares of the capital stock of the
Subsidiary.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Purchaser and the Seller agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified:

“Affiliate” when used in reference to a specified Person, means any Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with the specified Person. With
respect to the Seller, expressly it shall mean Riley Real Estate, LLC, the Owned
Real Estate of which shall be sold herewith to the Purchaser in accordance with
the separate Real Estate Purchase Agreement.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Ancillary Documents” are all documents, instruments and agreements to be
executed and delivered by the Purchaser, Seller, Company, Subsidiary and
Affiliate pursuant to this Agreement including the Exhibits.

“Applicable Laws” means any and all laws, ordinances, constitutions,
regulations, statutes, treaties, rules, codes, licenses, certificates,
franchises, Permits, requirements and Injunctions adopted, enacted, implemented,
promulgated, issued, entered or deemed applicable by or under the authority of
any Governmental Body having jurisdiction over a specified Person or any of such
Person’s properties or assets. Applicable Laws include any laws, regulations,
ordinances, constitutions, regulations, statutes, treaties, rules, codes,
licenses, certificates, franchises, Permits, or other legal requirements
governing the Subsidiary, its properties, assets and operations.

“Balance Sheets” has the meaning set forth in Section 3.11(a) of this Agreement.

“Balance Sheet Date” has the meaning set forth in Section 3.11(a) of this
Agreement.

“Benefit Plan” means any and all bonus, stock option, restricted stock, stock
purchase, stock appreciation, phantom stock, profit participation,
profit-sharing, deferred compensation, severance, retention, pension,
retirement, health, disability, life or other insurance, death

2


--------------------------------------------------------------------------------




benefit, incentive compensation, welfare, or any other employee benefit plan,
policy or arrangement maintained, sponsored or contributed to by the Company or
Subsidiary for the benefit of any Employee.

“Business” means the ownership and/or operation of facilities which formulate
and manufacture high-quality engineering plastics and metal trays and packaging
for medical devices.

“Cash Adjustment” has the meaning set forth in Section 2.2(c) of this Agreement.

“Cash” means all cash (in United States currency) and prepaid taxes deposited
with the IRS in order to maintain an S Corporation non-permitted year-end, as
shown on the Balance Sheets of the Company, Subsidiary and Affiliate as either
in-hand or accrued as of the Closing Date, expressly including, without
limitation, the United States currency equivalent of the Swiss francs carried on
the Subsidiary’s Balance Sheet, as determined in accordance with the exchange
rate as of April 29, 2006, as published by the Wall Street Journal.

“Cash-Free” means that all Cash shall be added, as an addition, to the Interim
Purchase Price and Final Purchase Price payable to the Seller, as applicable,
unless withdrawn by Seller from the accounts of the Company, Subsidiary, or
Affiliate prior to Closing.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

“Closing” has the meaning set forth in Section 2.5(a) of this Agreement.

“Closing Date” has the meaning set forth in Section 2.5(a) of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals to this Agreement.

“Company and Subsidiary Welfare Plans” has the meaning set forth in Section
8.2(c) of this Agreement.

“Confidential Information” means any information or compilation of information
not generally known to the public or the industry or which the Company or the
Subsidiary have not disclosed to third parties without a written obligation of
confidentiality, which is proprietary to the Company or the Subsidiary, relating
to the Company’s or the Subsidiary’s procedures, techniques, methods, concepts,
ideas, affairs, products, processes and services, including, but not limited to,
information relating to marketing, merchandising, selling, research,
development, manufacturing, purchasing, accounting, engineering, financing,
costs, customers, plans, pricing, billing, needs of customers and products and
services used by customers, all lists of customers and their addresses,
prospects, sales calls, products, services, prices and the like as well as any
specifications, formulas, plans, drawings, accounts or sales records, sales
brochures, code books, manuals, trade secrets, knowledge, know-how, pricing
strategies, operating costs, sales margins, methods of operations, invoices or
statements and the like. Confidential Information shall not include information
which (i) becomes generally available to the public other than as a result of a
disclosure by a party to this Agreement, (ii) was available on a
non-confidential basis prior to its disclosure, or (iii) is independently
developed as evidenced by written records without making use of the Confidential
Information.

“Contract” means any agreement, lease of personal or mixed property, license,
contract, obligation, promise, commitment, arrangement, understanding or
undertaking, instrument, document (whether written or oral and whether express
or implied) of any type, nature or description, but excluding leases of Leased
Real Estate. As used herein, the word “Contract” shall be limited in scope if
modified by an adjective specifying the type of contract to which this Agreement
or a Section hereof refers.

“Damages” has the meaning set forth in Section 6.1(e) of this Agreement.

“Debt” means: (i) any long-term or short-term interest-bearing indebtedness of
the Company, the Subsidiary, or the Affiliate, owed to third parties; (ii) any
inter-company indebtedness; (iii) any Seller guarantees outstanding, issued to
secure obligations of the Company, Subsidiary, or Affiliate; (iv) any capital
leases; and (v) any letters of credit.

“Debt Adjustment” has the meaning set forth in Section 2.2(c) of this Agreement.

“Debt-Free” means that all Debt (excluding the current portion of the long-term
debt), shall be deducted from the Interim Purchase Price and Final Purchase
Price payable to Seller determined as due as of the Closing Date.

“Director Indemnified Party” or “Director Indemnified Parties” has the meaning
set forth in Section 8.3(a) of this Agreement.

“Disclose” means to reveal, deliver, divulge, disclose, publish, copy,
communicate, show or otherwise make known or available to any other Person, or
in any way to copy, any of the Confidential Information of the Company, the
Subsidiary or the Affiliate.

“Employees” has the meaning set forth in Section 3.20(a) of this Agreement.

“Encumbrance” means and includes:

3


--------------------------------------------------------------------------------




(i)            with respect to any personal property, any intangible property or
any property other than real property, any security or other property interest
or right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement or lease or use
agreement in the nature thereof whether voluntarily incurred or arising by
operation of law, and including any agreement to grant or submit to any of the
foregoing in the future; and

(ii)           with respect to any real property (whether and including Owned
Real Estate or Leased Real Estate), any mortgage, lien, easement, interest,
right-of-way, condemnation or eminent domain proceeding, encroachment, any
building, use or other form of restriction, encumbrance or other claim
(including adverse or prescriptive) or right of third parties (including any
Governmental Body), any lease or sublease, boundary dispute, and agreements with
respect to any real property including: purchase, sale, right of first refusal,
option, construction, building or property service, maintenance, property
management, conditional or contingent sale, use or occupancy, franchise or
concession, whether voluntarily incurred or arising by operation of law, and
including any agreement to grant or submit to any of the foregoing in the
future.

“Environmental Laws” means any and all Applicable Laws, all court orders,
decrees, arbitration awards, and applicable common law which pertain to
environmental matters or contamination of any type whatsoever, including, but
not limited to, those (i) regulating the manufacturing process, use, treatment,
generation, transportation, storage, control, management, recycling or disposal
of any Hazardous Material, including, but not limited to, CERCLA, SARA, the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Water Act (33 U.S.C.
§ 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300F et seq.), and/or (ii) relating to the protection, preservation
or conservation of the environment, or protection of wildlife, endangered
species, wetlands or national resources.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrowed Funds” has the meaning set forth in Section 2.3(e) of this Agreement.

“Facility” means any facility as defined in CERCLA.

“Final Closing Statement” has the meaning set forth in Section 2.3(c) of this
Agreement.

“Final Purchase Price” has the meaning set forth in Section 2.3(b) of this
Agreement.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Body” means any:

(i)            nation, state, county, city, town, village, district or other
jurisdiction of any nature;

(ii)           federal, state, local, municipal, foreign or other government;

(iii)          governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, board, commission, department,
instrumentality, office or other entity, and any court or other tribunal);

(iv)          multinational organization or body; and/or

(v)           body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

“Hazardous Materials” means any and all (i) dangerous, toxic or hazardous
pollutants, contaminants, chemicals, wastes, materials or substances listed or
identified in, or directly or indirectly regulated by, any Environmental Laws,
and (ii) any of the following, whether or not included in the foregoing:
polychlorinated biphenyls, asbestos in any form or condition, urea-formaldehyde,
petroleum (including crude oil or any fraction thereof), natural gas, natural
gas liquids, liquefied natural gas, synthetic gas usable for fuel or mixtures
thereof, nuclear fuels or materials, chemical wastes, man-made radioactive
materials, explosives and known possible carcinogens.

“IRS” means the United States Internal Revenue Service.

“Indemnification Threshold” has the meaning set forth in Section 6.3(a) of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 6.5 of this Agreement.

“Indemnifying Party” has the meaning set forth in Section 6.5 of this Agreement.

4


--------------------------------------------------------------------------------




“Injunction” means any and all writs, rulings, awards, directives, injunctions
(whether temporary, preliminary or permanent), judgments, decrees or orders
(whether executive, judicial or otherwise) adopted, enacted, implemented,
promulgated, issued, entered or deemed applicable by or under the authority of
any Governmental Body.

“Intellectual Property” means any and all: (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations in part, revisions, extensions and
reexaminations thereof; (ii) trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith; (iii) copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith; (iv) mask
works and all applications, registrations and renewals in connection therewith;
(v) trade secrets and confidential business information (including ideas,
research and development, know-how, technology, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals); (vi) computer
software and all related and necessary licenses (including data and related
software program documentation in computer-readable and hard-copy forms other
than for so-called off-the-shelf product); (vii) other intellectual property and
proprietary rights of any kind, nature or description, including web sites, web
site domain names and other e-commerce assets and resources of any kind or
nature; and (viii) copies of tangible embodiments thereof (in whatever form or
medium).

“Interim Purchase Price” has the meaning set forth in Section 2.2(a) of this
Agreement.

“Leased Real Estate” has the meaning set forth in the Recitals and in Section
3.17 of this Agreement.

“Leases” has the meaning set forth in Section 3.17(a) of this Agreement.

“Liability” or “Liabilities” means any and all debts, liabilities and/or
obligations of any type, nature or description (whether known or unknown,
asserted or unasserted, secured or unsecured, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated and whether due or to become due).

“Material Adverse Effect” or “Material Adverse Change” means, in connection with
the Company, the Subsidiary, and the Affiliate with due consideration to the
size and complexity of the Business and transactions contemplated by this
Agreement, any event, change or effect that is materially adverse, individually
or in the aggregate, to the condition (financial or otherwise), properties,
assets, Liabilities, revenues, income, Business, operations, results of
operations of such Persons, taken as a whole; provided, however, that in no
event shall any of the following constitute a Material Adverse Change, or be
deemed to have a Material Adverse Effect, in the Business, operations, assets,
results of operations or condition of the Company, the Subsidiary or Affiliate:
(i) any change or effect resulting from conditions affecting the industry in
which the Company or Subsidiary operate or from changes in general business or
economic conditions, (ii) any change or effect resulting from the announcement
or pendency of any of the transactions contemplated by this Agreement, (iii) any
change or effect resulting from compliance by the Company and/or the Subsidiary
with the terms of, or the taking of any action contemplated or permitted by,
this Agreement and any Ancillary Document, or (iv) any change or effect
resulting from any change in Applicable Law. In furtherance of the foregoing,
and notwithstanding anything to the contrary set forth in this Agreement, any
Material Adverse Effect or any Material Adverse Change with respect to the
Company and/or the Subsidiary shall be evaluated on the basis of the Company and
the Subsidiary individually or taken as a whole (in the aggregate).

“Offsite Facility” means any Facility which is not presently, and has not
heretofore been, owned, leased or occupied by the Seller, Company, Subsidiary or
Affiliate.

“Ordinary Course of Business” means an action taken by a Person only if:

(i)            such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person; and

(ii)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons constituting a
governing body of a Person exercising similar authority).

“Overlap Period” has the meaning set forth in Section 7.2(a) of this Agreement.

“Owned Real Estate” has the meaning set forth in Section 3.17 of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permits” means all permits, licenses, consents, declarations, franchises,
orders, certifications, registrations, certificates of authority, variances,
approvals, local sitting approvals, qualifications and other authorizations
obtained from, or filing with any Governmental Body or other Person, or other
similar rights, including, without limitation, those listed on Schedule 3.31 of
the Schedules.

“Permitted Encumbrances” has the meaning set forth in Section 3.17(c) of this
Agreement.

5


--------------------------------------------------------------------------------




“Person” means any individual, corporation (including any non-profit
corporation), general, limited or limited liability partnership, limited
liability company, joint venture, estate, trust, association, organization, or
other entity or Governmental Body.

“Pre-Closing Period” has the meaning set forth in Section 3.8(b) of this
Agreement.

“Proceeding” means any suit, litigation, arbitration, hearing, audit,
investigation, order, or other action (whether civil, criminal, administrative
or investigative) noticed, commenced, brought, conducted, or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

“Purchase Price Escrow Agreement” has the meaning set forth in Section 2.3(e) of
this Agreement.

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

“Purchaser Welfare Plans” has the meaning set forth in Section 8.2(c) of this
Agreement.

“Real Estate” has the meaning set forth in Section 3.17 of this Agreement.

“Release” means any spill, discharge, leak, emission, escape, leaching,
disposing, emptying, pouring, pumping, injection, dumping, or other release or
threatened release of any Hazardous Materials into the environment, whether or
not notification or reporting to any governmental agency was or is required,
including any Release which is subject to CERCLA.

“Rights” means any and all outstanding subscriptions, warrants, options, or
other arrangements or commitments obligating or which may obligate (with or
without notice or passage of time or both) the Company or the Subsidiary to
issue or dispose of any of their respective (as opposed to third party)
securities.

“§338(h)(10) Election” has the meaning set forth in Section 7.5 of this
Agreement.

“SARA” means the Superfund Amendments and Reauthorization Act (42 U.S.C. § 9601
et seq.).

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller’s Knowledge” means the actual knowledge of Edward D. Riley or Russell P.
Holmes or of any officer, director or Senior Management Employees of the
Company, Subsidiary or Affiliate.

“Senior Management Employees” means the chief executive officer, president, any
vice president, the chief financial officer, treasurer, controller, secretary,
director, general manager, manager, environmental manager, or health and safety
manager of the Company, Subsidiary or Affiliate.

“Stock” has the meaning set forth in the Recitals to this Agreement.

“Subsidiary” has the meaning set forth in the Recitals to this Agreement.

“Survival Period” has the meaning set forth in Section 6.1(a) of this Agreement.

“Swiss Tax Agreement” means that certain decision of the Government of the
Canton of Bern, Switzerland, dated March 22, 2000, providing income and capital
Tax relief to Subsidiary.

“Target Working Capital” means Working Capital equal to the average of the
month-end Net Working Capital for the following six month-ends February 2006;
January 2006; December 2005; November 2005; October 2005; and September 2005.
The Target Working Capital is $4,456,858.

“Tax” or “Taxes” means any and all net income, gross income, gross revenue,
gross receipts, net receipts, ad valorem, franchise, profits, deferred,
transfer, sales, use, social security, employment, unemployment, disability,
license, withholding, payroll, privilege, excise, value-added, severance, stamp,
occupation, property, customs, duties, real estate and/or other taxes,
assessments, levies, fees or charges of any kind whatsoever imposed by any
Governmental Body, together with any interest or penalty relating thereto.

“Tax Adjustment” has the meaning set forth in Section 2.4 of this Agreement.

“Tax Matter” has the meaning set forth in Section 7.2(a) of this Agreement.

“Tax Return” or “Tax Returns” means any return, declaration, report, claim for
refund or information return or statement relating to Taxes, including, without
limitation, any schedule or attachment thereto, any amendment thereof, and any
estimated report or statement.

6


--------------------------------------------------------------------------------




“Threatened” means a claim, Proceeding, dispute, action, or other matter for
which any demand or statement has been made, orally or in writing, or any oral
or written notice has been given, that would lead a reasonably prudent Person to
conclude that such a claim, Proceeding, dispute, action, or other matter may be
asserted, commenced, taken or otherwise pursued in the future.

“Use” means to appropriate any of the Confidential Information of the Company
and/or the Subsidiary for the benefit of oneself or any other Person other than
the Company.

“WARN Acts” has the meaning set forth in Section 3.9(k) of this Agreement.

“Working Capital” means “Current Assets” less “Current Liabilities”. “Current
Assets” means the sum of accounts receivable (net of allowances), prepaid
expenses, and other current assets of Company (excluding any cash, tax refunds,
and refund of the monies deposited in escrow with the IRS as required in
connection with Subchapter S corporations having a non-conforming fiscal year)
as determined in accordance with GAAP consistently applied. “Current
Liabilities” means the sum of accounts payable and accrued expenses of Company,
excluding accrued interest defined as Debt and as determined in accordance with
GAAP consistently applied.

“Working Capital Adjustment” has the meaning set forth in Section 2.3(b) of this
Agreement.

ARTICLE 2

PURCHASE OF STOCK; PURCHASE PRICE


2.1.         PURCHASE AND SALE OF STOCK. IN RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT AS OF THE DATE HEREOF AND
ON THE CLOSING DATE, THE PURCHASER AGREES TO PURCHASE THE STOCK FROM THE SELLER,
AND THE SELLER AGREES TO SELL, TRANSFER, CONVEY, ASSIGN AND DELIVER THE STOCK TO
THE PURCHASER ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT. SUCH
SALE, TRANSFER, CONVEYANCE, ASSIGNMENT AND DELIVERY OF THE STOCK SHALL CONVEY
GOOD AND MARKETABLE TITLE TO THE STOCK, FREE AND CLEAR OF ANY AND ALL RIGHTS AND
ENCUMBRANCES, AND AT SUCH TIME THE STOCK WILL BE FULLY PAID AND NON-ASSESSABLE.
AT THE CLOSING THE SELLER WILL DELIVER TO THE PURCHASER CERTIFICATE(S)
EVIDENCING THE STOCK DULY ENDORSED IN BLANK OR WITH STOCK POWERS DULY EXECUTED
BY THE SELLER.


2.2.         PURCHASE PRICE.


(A)           THE PURCHASE PRICE TO BE PAID TO THE SELLER BY THE PURCHASER FOR
THE STOCK AND OWNED REAL ESTATE SHALL BE FORTY-FIVE MILLION UNITED STATES
DOLLARS ($45,000,000.00) OF WHICH THE PURCHASE PRICE FOR THE STOCK SHALL BE
FORTY THREE MILLION UNITED STATES DOLLARS ($43,000,000.00) AND THE PURCHASE
PRICE FOR THE OWNED REAL ESTATE SHALL BE TWO MILLION UNITED STATES DOLLARS
($2,000,000.00), EACH AS MAY BE ADJUSTED AT THE CLOSING DATE, AND POST-CLOSING
AS PROVIDED BY THIS AGREEMENT. THE PURCHASE PRICE FOR THE OWNED REAL ESTATE
SHALL BE DUE AND PAYABLE IN FULL AT CLOSING, SUBJECT ONLY TO SUCH ADJUSTMENTS,
IF ANY, CONTAINED IN THE REAL ESTATE PURCHASE AGREEMENT. THE PURCHASE PRICE
SOLELY FOR THE STOCK SHALL BE REFERRED TO AS THE “INTERIM PURCHASE PRICE”. THE
INTERIM PURCHASE PRICE SHALL BE ADJUSTED TO DETERMINE THE FINAL PURCHASE PRICE,
AS PROVIDED IN THIS SECTION 2.2 AND SECTIONS 2.3 AND 2.4. THE INTERIM PURCHASE
PRICE AND THE PURCHASE PRICE FOR THE OWNED REAL ESTATE SHALL BE PAID ON THE
CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT (OR
ACCOUNTS) DESIGNATED BY THE SELLER AT LEAST TWO (2) CALENDAR DAYS PRIOR TO THE
CLOSING.


(B)           THE INTERIM PURCHASE PRICE HAS BEEN BASED ON THE ASSUMPTION THAT
THE COMPANY AND THE SUBSIDIARY SHALL BE CASH-FREE (INCLUDING ANY SUBSIDIARY OR
AFFILIATE CASH) AS OF THE CLOSING DATE. TO THE EXTENT THAT THE (I) COMPANY HAS
CASH ON ITS BOOKS AS OF THE CLOSING DATE, THE INTERIM PURCHASE PRICE SHALL BE
INCREASED ON THE CLOSING DATE BY A CORRESPONDING AMOUNT, AND (II) SUBSIDIARY HAS
CASH ON ITS BOOKS AS OF THE CLOSING DATE, THE INTERIM PURCHASE PRICE SHALL BE
INCREASED ON THE CLOSING DATE BY 92.5% OF SUCH AMOUNT OF CASH (THE “CASH
ADJUSTMENT”).


(C)           THE INTERIM PURCHASE PRICE HAS BEEN BASED ON THE ASSUMPTION THAT
THE COMPANY AND THE SUBSIDIARY SHALL BE DEBT-FREE (INCLUDING ANY SUBSIDIARY OR
AFFILIATE DEBT) AS OF THE CLOSING DATE. TO THE EXTENT THAT THE COMPANY,
SUBSIDIARY OR AFFILIATE HAVE DEBT, EXCLUSIVE OF THE CURRENT PORTION OF LONG-TERM
DEBT, AS OF THE CLOSING DATE, THE INTERIM PURCHASE PRICE SHALL BE REDUCED ON THE
CLOSING DATE BY A CORRESPONDING AMOUNT (THE “DEBT ADJUSTMENT”) AND SUCH DEBT
ADJUSTMENT SHALL BE PAID DIRECTLY BY THE PURCHASER TO SUCH CREDITOR OR
CREDITORS, BUT MAY BE PAID FROM CLOSING PROCEEDS.


2.3.         WORKING CAPITAL ADJUSTMENT.


(A)           THE INTERIM PURCHASE PRICE SHALL ALSO BE ADJUSTED AFTER THE
CLOSING DATE BY AN AMOUNT OF DOLLARS, POSITIVE OR NEGATIVE, AS THE CASE MAY BE,
EQUAL TO THE DIFFERENCE BETWEEN THE TARGET WORKING CAPITAL AND THE WORKING
CAPITAL AS SHOWN ON THE AUDITED BALANCE SHEETS, WHICH WILL BE USED TO DETERMINE
THE FINAL PURCHASE PRICE.


(B)           IF THE WORKING CAPITAL ON THE AUDITED BALANCE SHEETS IS:

(I)            LESS THAN THE TARGET WORKING CAPITAL, AN AMOUNT EQUAL TO THE
DEFICIT SHALL BE PAYABLE FROM THE SELLER TO THE PURCHASER;

7


--------------------------------------------------------------------------------




(II)           GREATER THAN THE AMOUNT SHOWN ON THE TARGET WORKING CAPITAL, AN
AMOUNT EQUAL TO THE SURPLUS SHALL BE PAYABLE FROM THE PURCHASER TO THE SELLER;

(III)          EQUAL TO THE AMOUNT SHOWN ON THE TARGET WORKING CAPITAL, NO
AMOUNT SHALL BE DUE TO EITHER PARTY.

The adjustment provided for in this Section 2.3(a) shall be known as the
“Working Capital Adjustment”. The Interim Purchase Price, after application of
the Working Capital Adjustment, shall constitute the “Final Purchase Price”.


(C)           WITHIN SEVENTY-FIVE (75) CALENDAR DAYS FOLLOWING THE CLOSING DATE,
THE SELLER AND PURCHASER, AS APPLICABLE, SHALL CAUSE THE COMPANY AND ITS AUDITOR
TO PREPARE AND DELIVER TO THE PURCHASER AND SELLER, IN GOOD FAITH, AN AUDITED
FINAL BALANCE SHEET AND CLOSING STATEMENT SETTING FORTH THE WORKING CAPITAL
ADJUSTMENT IN ACCORDANCE WITH THIS SECTION 2.3 (THE “FINAL CLOSING STATEMENT”).
THIS AUDITED FINAL BALANCE SHEET AND FINAL CLOSING STATEMENT SHALL BE PREPARED
BY THE SELLER’S AUDITORS, BERRY, DUNN, MCNEILL & PARKER, THE COST OF WHICH SHALL
BE A COMPANY EXPENSE, NOT CHARGEABLE BACK TO SELLER AND THE STATUTORY AUDITORS
OF THE SUBSIDIARY ACTON REVISIONS AG. WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING
THE PURCHASER’S AND SELLER’S RECEIPT OF THE FINAL CLOSING STATEMENT, THE
PURCHASER OR SELLER MAY OBJECT IN GOOD FAITH TO THE WORKING CAPITAL ADJUSTMENT
IN WRITING. IN THE EVENT OF ANY SUCH OBJECTION, THE PURCHASER AND THE SELLER
SHALL ATTEMPT TO RESOLVE THEIR DIFFERENCES BY NEGOTIATION. IF SUCH PARTIES ARE
UNABLE TO DO SO WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING RECEIPT OF THE
OBJECTING PARTY’S OBJECTION, THE SELLER AND THE PURCHASER SHALL APPOINT A
NATIONALLY RECOGNIZED ACCOUNTING FIRM MUTUALLY ACCEPTABLE TO EACH OF THE SELLER
AND THE PURCHASER, WHICH SHALL, AT THE SELLER’S AND THE PURCHASER’S JOINT
EXPENSE, REVIEW THE FINAL CLOSING STATEMENT AND DETERMINE THE WORKING CAPITAL
ADJUSTMENT, IF ANY, WITHIN THIRTY (30) CALENDAR DAYS OF SUCH APPOINTMENT. THE
SELLER AND THE PURCHASER AGREE TO COOPERATE WITH SUCH ACCOUNTING FIRM AND
PROVIDE IT WITH SUCH INFORMATION AS IT REASONABLY REQUESTS TO ENABLE IT TO MAKE
SUCH DETERMINATION. THE FINDING OF SUCH ACCOUNTING FIRM SHALL BE BINDING ON THE
PARTIES HERETO.


(D)           ANY AMOUNTS OWED HEREUNDER SHALL BE PAID TO THE PARTY OWED THE
SAME BY THE PARTY OWING THE SAME BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED BY THE PARTY OWED THE SAME NO LATER THAN FIVE (5)
BUSINESS DAYS FOLLOWING THE DETERMINATION BY AGREEMENT OF THE SELLER AND THE
PURCHASER OR BY BINDING DETERMINATION OF SAID ACCOUNTING FIRM OF THE WORKING
CAPITAL ADJUSTMENT, AND SUCH PAYMENT SHALL BE ACCOMPANIED BY AN ADDITIONAL
PAYMENT OF INTEREST, CALCULATED WITH A 4% ANNUAL INTEREST RATE FROM THE CLOSING
DATE TO THE DATE OF PAYMENT PURSUANT TO THIS SECTION 2.3.


(E)           THE SELLER AGREES AND AUTHORIZES THE PURCHASER TO RETAIN FROM THE
INTERIM PURCHASE PRICE AND DEPOSIT IN ESCROW, WITH SOVEREIGN BANK (“ESCROW
AGENT”) ACTING AS AN INDEPENDENT AUTHORIZED ESCROW AGENT IN AN INTEREST BEARING
ACCOUNT, THE SUM OF THREE MILLION UNITED STATES DOLLARS ($3,000,000.00) (THE
“ESCROWED FUNDS”) AS COLLATERAL SECURITY AND TO BE USED AS THE INITIAL SOURCE OF
FUNDS FOR ANY BREACH OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
OBLIGATIONS OF THE SELLER UNDER THIS AGREEMENT, IN ACCORDANCE WITH AN ESCROW
AGREEMENT IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT B ATTACHED HERETO (THE
“PURCHASE PRICE ESCROW AGREEMENT”). THE ESCROWED FUNDS SHALL NOT BE USED IN ANY
WAY FOR PURPOSES OF THE WORKING CAPITAL ADJUSTMENT.


(F)            THE TERM OF THE PURCHASE PRICE ESCROW AGREEMENT SHALL BE TWO (2)
YEARS. AFTER ONE YEAR, THE ESCROWED FUNDS SHALL BE REDUCED FROM $3,000,000, PLUS
ANY ACCRUED INTEREST, TO $1,500,000.


(G)           IN ACCORDANCE WITH THE TERMS OF THE PURCHASE PRICE ESCROW
AGREEMENT AND ARTICLE 6 OF THIS AGREEMENT, THE PURCHASER SHALL PROMPTLY NOTIFY
THE SELLER OF THE AMOUNT OF ANY DAMAGES SUSTAINED BY THE PURCHASER FOR WHICH THE
SELLER IS OBLIGATED TO INDEMNIFY THE PURCHASER UNDER ARTICLE 6 HEREOF (AND WHICH
HAVE NOT THERETOFORE BEEN FULLY SATISFIED BY THE SELLER), INCLUDING DAMAGES
SUSTAINED AS A RESULT OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY BY THE
SELLER AS PROVIDED UNDER SAID ARTICLE 6. IN THE EVENT THE SELLER FAILS TO DIRECT
THE ESCROW AGENT TO REIMBURSE THE PURCHASER THE FULL AMOUNT OF THE DAMAGES
SUFFERED BY THE PURCHASER WITHIN THIRTY (30) CALENDAR DAYS OF THE RECEIPT OF THE
PURCHASER’S NOTICE, THE PROVISIONS OF ARTICLE 6 AND THE PURCHASE PRICE ESCROW
AGREEMENT SHALL APPLY.

2.4.         Tax Adjustment. The Interim Purchase Price shall also be increased
after the Closing Date by the amount necessary to cause Seller’s after-Tax net
proceeds from the sale of Stock hereunder with the §338(h)(10) Election or any
other election under Code §338 (collectively, the “§338 Elections”) in effect to
be equal to the after-Tax net proceeds that Seller would have received had the
§338 Elections not been made, taking into account all appropriate state,
federal, local and foreign Tax implications (the “Tax Adjustment”). Seller shall
provide Purchaser with a schedule computing the amount of the Tax Adjustment
within 20 days after the Allocation Schedule (required under Section 7.6 hereof)
is completed. The amount of each Seller’s pro-rata portion of the Tax Adjustment
shall be paid to each Seller at the time each Seller signs Form 8023 to make the
federal §338(h)(10) Election, or promptly and timely upon any other §338
Election being made.

2.5          Closing and Closing Deliveries.


(A)           CLOSING AND CLOSING DATE. THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL BE HELD ON MAY 2, 2006 AT
THE OFFICES OF BURNS & LEVINSON LLP, 125 SUMMER STREET, 8TH FLOOR, BOSTON,
MASSACHUSETTS 02110.


(B)           CLOSING DELIVERIES BY THE SELLER. AT THE CLOSING, EACH SELLER
SHALL EXECUTE, WHERE NECESSARY OR APPROPRIATE, AND DELIVER TO THE PURCHASER EACH
AND ALL OF THE FOLLOWING:

(I)            THE CERTIFICATES EVIDENCING THE STOCK DULY ENDORSED BY EACH
SELLER IN BLANK OR ACCOMPANIED BY STOCK POWERS DULY EXECUTED BY EACH SELLER.
WITH RESPECT TO THE SUBSIDIARY THE SAME AND/OR SUCH OTHER DOCUMENTS AS MAY BE
REQUIRED UNDER SWISS LAW TO COMPLETE THE TRANSFER OF CONTROL OR OWNERSHIP, AS
APPLICABLE;

8


--------------------------------------------------------------------------------




(II)           THE CORPORATE MINUTE BOOKS, THE CORPORATE SEALS, AND STOCK BOOKS
FOR THE COMPANY AND SUBSIDIARY;

(III)          A DULY EXECUTED WRITTEN OPINION LETTER BY COUNSEL FOR THE SELLER,
DATED AS OF THE CLOSING DATE, ADDRESSED TO THE PURCHASER;

(IV)          DULY EXECUTED RESIGNATIONS OF (A) THE OFFICERS OF THE COMPANY AND
THE SUBSIDIARY WHO ARE DESIGNATED BY THE PURCHASER, AND (B) THE DIRECTORS OF THE
COMPANY AND THE SUBSIDIARY WHO ARE THE SELLER, OR WHO OTHERWISE ARE DESIGNATED
BY THE PURCHASER, ALL EFFECTIVE AS OF THE CLOSING DATE;

(V)           CERTIFICATES OF GOOD STANDING FOR THE COMPANY, SUBSIDIARY AND
AFFILIATE ISSUED BY THE SECRETARY OF STATE (OR THE EQUIVALENT OFFICE) OF THEIR
RESPECTIVE PLACES OF INCORPORATION OR ORGANIZATION;

(VI)          THE NON-FOREIGN PERSON AFFIDAVIT REQUIRED BY SECTION 1445 OF THE
CODE;

(VII)         NON-DISCLOSURE AND NON-COMPETITION AGREEMENTS FOR EDWARD D. RILEY
AND RUSSELL P. HOLMES;

(VIII)        CONFIDENTIALITY AND NON-COMPETE AGREEMENTS FOR MARTIN MOORE,
HAROLD ENGBERG, JR., RICHARD CAMPBELL, PIERRE LOUIS-BEAUD AND CHRIS MELINO; WITH
EXECUTED AGREEMENT FROM MR. BEAUD.

(IX)           RETENTION BONUS AGREEMENTS FOR MARTIN MOORE, HAROLD ENGBERG, JR.,
RICHARD CAMPBELL, CHRIS MELINO AND PIERRE LOUIS-BEAUD; WITH EXECUTED EMPLOYMENT
AGREEMENT FROM MR. BEAUD.

(X)            THE PURCHASE PRICE ESCROW AGREEMENT EXECUTED BY EACH SELLER;

(XI)           A STATEMENT EXECUTED BY THE COMPANY PURSUANT TO TREAS. REG.
§1.897-2(H), DATED NO MORE THAN THIRTY (30) DAYS PRIOR TO CLOSING, CERTIFYING
THAT (I) THE SHARES DO NOT CONSTITUTE A U.S. REAL PROPERTY INTEREST, OR (II)
NONE OF THE HOLDERS OF CAPITAL STOCK OF THE COMPANY IS A FOREIGN PERSON;

(XI)           ALL NECESSARY THIRD-PARTY CONSENTS NECESSARY TO OPERATE THE
BUSINESS;

(XI)           THE REAL ESTATE PURCHASE AGREEMENT EXECUTED BY RILEY REAL ESTATE,
LLC;

(XII)          SUCH DOCUMENTATION AS IS REQUIRED TO CONVEY ALL RIGHT, TITLE AND
INTEREST IN AND TO THE OWNED REAL ESTATE TO THE PURCHASER OR PURCHASER’S NOMINEE
TOGETHER WITH ANY ADDITIONAL DELIVERIES RELATED THERETO AS SET FORTH IN THE REAL
ESTATE PURCHASE AGREEMENT;

(XIII)         WAIVER AND RELEASE EXECUTED BY EACH SELLER AND EACH DIRECTOR OF
COMPANY, SUBSIDIARY AND AFFILIATE;

(XIV)        SUCH OTHER DOCUMENTS AND ITEMS AS ARE REASONABLY NECESSARY OR
APPROPRIATE TO EFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;
AND

(XV)         MEMORANDUM OF UNDERSTANDING BETWEEN THE PURCHASER AND EDWARD D.
RILEY REGARDING FUTURE EMPLOYMENT WITH PURCHASER.

(XVI)        BOARD OF DIRECTORS’ CONSENTS FOR THE COMPANY; SECRETARY’S
CERTIFICATE; AND SHAREHOLDER’S CONSENTS FOR THE COMPANY.


(C)           CLOSING DELIVERIES BY THE PURCHASER. AT THE CLOSING, THE PURCHASER
SHALL EXECUTE, WHERE NECESSARY OR APPROPRIATE, AND DELIVER TO THE SELLER EACH
AND ALL OF THE FOLLOWING:

(I)            PAYMENT OF THE INTERIM PURCHASE PRICE AND PAYMENT OF THE PURCHASE
PRICE FOR THE AFFILIATE’S OWNED REAL ESTATE IN THE MANNER SET FORTH IN SECTION
2.2 OF THIS AGREEMENT;

(II)           THE REAL ESTATE PURCHASE AGREEMENT EXECUTED BY THE PURCHASER OR
AN AFFILIATE OF PURCHASER;

(III)          A COPY CERTIFIED BY THE SECRETARY OF THE PURCHASER OF THE DULY
ADOPTED RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE PURCHASER APPROVING THIS
AGREEMENT, INCLUDING THE ANCILLARY DOCUMENTS, AND AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY DOCUMENTS, AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

(IV)          A DULY EXECUTED WRITTEN OPINION LETTER BY COUNSEL FOR THE
PURCHASER, DATED AS OF THE CLOSING DATE, ADDRESSED TO THE SELLER;

9


--------------------------------------------------------------------------------




(V)           A CERTIFICATE OF GOOD STANDING OF THE PURCHASER ISSUED BY THE
SECRETARY OF STATE OF THE PURCHASER’S STATE OF INCORPORATION OR THE EQUIVALENT;
AND

(VI)          SUCH OTHER DOCUMENTS AND ITEMS AS ARE REASONABLY NECESSARY OR
APPROPRIATE TO EFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR WHICH MAY BE CUSTOMARY UNDER LOCAL LAW.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

As an inducement for the Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, each Seller jointly and
severally represents and warrants to the Purchaser that each and all of the
following representations and warranties are true and correct as of the date of
this Agreement and at Closing. The Schedules shall be arranged in paragraphs
corresponding to the sections and subsections contained in this Article 3.


3.1.         ORGANIZATION AND GOOD STANDING.

(a)           Schedule 3.1 contains a complete and accurate list for the
Company, Subsidiary and Affiliate of its jurisdiction of incorporation (or other
formation). The Company, Subsidiary and Affiliate are duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation (or other formation), with full power and authority to conduct
their respective businesses as same are now being conducted, to own or use the
properties and assets that each purports to own, lease, operate or use in the
conduct of their respective businesses, and to perform all their respective
obligations under any Contracts. The Company, Subsidiary and Affiliate are
licensed or qualified to transact business and are in good standing as a foreign
corporation in each jurisdiction (including European jurisdiction) in which,
because of its business conducted there or the nature of its assets or
properties there, it could be required to be so licensed or qualified, unless
the lack of registration does not have a Material Adverse Effect on the
Business. Each such foreign jurisdiction is set forth in Schedule 3.1.

(b)           Seller has delivered to Purchaser copies of the organizational
documents of the Company, Subsidiary and Affiliates, as currently in effect.


3.2.         AUTHORITY; NO CONFLICT.


(A)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING
OBLIGATION OF THE SELLER, ENFORCEABLE AGAINST EACH SELLER IN ACCORDANCE WITH ITS
TERMS. THE DOCUMENTS DELIVERED BY THE SELLER WILL CONSTITUTE THE LEGAL, VALID,
AND BINDING OBLIGATIONS OF EACH SELLER, ENFORCEABLE AGAINST EACH SELLER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS. EACH SELLER HAS THE RIGHT, POWER,
AUTHORITY, AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY
DOCUMENTS TO WHICH HE IS A PARTY, AND TO PERFORM HIS OBLIGATIONS HEREUNDER AND
THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY DOCUMENTS TO WHICH ANY SELLER IS OR SHALL BE A PARTY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH SELLER. THIS AGREEMENT
AND THE ANCILLARY DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH SELLER
WHICH IS A PARTY THERETO.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.2(B), NEITHER THE EXECUTION NOR
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY DOCUMENTS NOR THE CONSUMMATION OR
PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS WILL, DIRECTLY OR
INDIRECTLY:

(I)            CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY, SUBSIDIARY OR
AFFILIATE, OR (B) ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS, THE
SHAREHOLDERS, MEMBERS OF THE COMPANY, SUBSIDIARY OR AFFILIATE, AS THE CASE MAY
BE;

(II)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A BREACH OR VIOLATION OF,
OR CONSTITUTE A DEFAULT UNDER (OR AN EVENT WHICH, WITH OR WITHOUT NOTICE, LAPSE
OF TIME OR BOTH, COULD CONSTITUTE A DEFAULT) OR RESULT IN THE INVALIDITY OF, OR
ACCELERATE THE PERFORMANCE REQUIRED BY OR CAUSE OR GIVE RISE TO ANY RIGHT OF
ACCELERATION OR TERMINATION OF ANY RIGHT OR OBLIGATION PURSUANT TO ANY AGREEMENT
OR COMMITMENT TO WHICH ANY SELLER, THE COMPANY, SUBSIDIARY OR AFFILIATE IS A
PARTY OR BY WHICH ANY SELLER, THE COMPANY OR SUBSIDIARY (OR ANY OF THEIR
RESPECTIVE ASSETS OR PROPERTIES) IS SUBJECT OR BOUND;

(iii)          contravene, conflict with, or result in a breach or violation of,
or constitute a default under (or an event which, with or without notice, lapse
of time or both, could constitute a default) or result in the invalidity of the
Swiss Tax Agreement;

(IV)          RESULT IN THE CREATION OF, OR GIVE ANY THIRD PARTY THE RIGHT TO
CREATE, ANY ENCUMBRANCE UPON THE STOCK OR ANY ASSETS OR PROPERTIES OF ANY
SELLER, THE COMPANY, SUBSIDIARY OR AFFILIATE;

(V)           CONFLICT WITH ANY APPLICABLE LAWS TO WHICH ANY SELLER, THE
COMPANY, SUBSIDIARY OR AFFILIATE OR ANY ASSETS OR PROPERTIES OF ANY OF THE
FOREGOING ARE SUBJECT;

10


--------------------------------------------------------------------------------




(VI)          TERMINATE OR MODIFY, OR GIVE ANY THIRD PARTY THE RIGHT TO
TERMINATE OR MODIFY, THE PROVISIONS OR TERMS OF ANY CONTRACT OR AGREEMENT TO
WHICH ANY SELLER, THE COMPANY, SUBSIDIARY OR AFFILIATE IS A PARTY OR BY WHICH
ANY SELLER, THE COMPANY, SUBSIDIARY OR AFFILIATE (OR ANY OF THEIR RESPECTIVE
ASSETS OR PROPERTIES) IS SUBJECT OR BOUND;

(VII)         REQUIRE ANY SELLER, THE COMPANY, SUBSIDIARY OR AFFILIATE TO OBTAIN
ANY CONSENT; OR

(VIII)        RESULT IN OR GIVE TO ANY PERSON ANY ADDITIONAL RIGHTS OR
ENTITLEMENT TO INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED PAYMENTS UNDER
ANY CONTRACT OR AGREEMENT TO WHICH ANY SELLER, THE COMPANY, SUBSIDIARY OR
AFFILIATE OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE
ASSETS OR PROPERTIES IS SUBJECT OR BOUND.


3.3.         CAPITALIZATION.


THE CAPITALIZATION AND IDENTITY OF EACH SHAREHOLDER OR MEMBER OF EACH OF THE
COMPANY, THE SUBSIDIARY AND THE AFFILIATE, IS AS FOLLOWS:


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS SOLELY OF
300,000 SHARES OF COMMON VOTING STOCK, ONE CENT ($0.01) PAR VALUE, OF WHICH
200,000 SHARES ARE ISSUED AND OUTSTANDING ON THE DATE HEREOF, AND ARE OWNED
BENEFICIALLY AND OF RECORD BY THE SELLER, FREE AND CLEAR OF ALL RIGHTS AND
ENCUMBRANCES. SAID SHARES ARE DIVIDED AS FOLLOWS: 102,000 DESIGNATED AS CLASS A
ARE OWNED BY EDWARD RILEY AND 98,000 DESIGNATED AS CLASS B ARE OWNED BY RUSSELL
HOLMES. THE STOCK IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND WAS ISSUED
IN COMPLIANCE WITH APPLICABLE LAWS. THE COMPANY IS THE SOLE LEGAL, BENEFICIAL
AND EQUITABLE SHAREHOLDER OF 97 OF THE 100 ISSUED AND OUTSTANDING EQUITY
INTERESTS IN AND WITH RESPECT TO THE SUBSIDIARY. NONE OF THE STOCK HAS BEEN
ISSUED IN VIOLATION OF THE RIGHTS OF ANY PERSON. AS OF THE DATE HEREOF, (I)
THERE ARE NO RIGHTS OUTSTANDING, AND (II) THERE ARE NO AGREEMENTS,
UNDERSTANDINGS OR COMMITMENTS RELATING TO THE RIGHTS OF THE SELLER TO VOTE OR
DISPOSE OF THE STOCK.


(B)           THE AUTHORIZED SHARE CAPITAL OF THE SUBSIDIARY CONSISTS SOLELY OF
ONE HUNDRED THOUSAND SWISS FRANCS (CHF 100,000.-), WITH ONE HUNDRED (100)
REGISTERED SHARES OF STOCK, EACH HAVING A NOMINAL VALUE OF ONE THOUSAND SWISS
FRANCS (CHF 1,000.-), WITH ONE HUNDRED SHARES OF STOCK ISSUED AND OUTSTANDING ON
THE DATE HEREOF, AND 97 OF SAID 100 SHARES OWNED BENEFICIALLY AND OF RECORD BY
THE COMPANY, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES. OF THE REMAINING
THREE SHARES, THE THREE DIRECTORS OF THE SUBSIDIARY, DR. HANS-RUDOLF STAIGER AND
DR. MICHAEL HAMM (EACH IN A FIDUCIARY CAPACITY AS TRUSTEE FOR THE BENEFIT OF THE
COMPANY PURSUANT TO TRUST AGREEMENTS WITH THE COMPANY DATED APRIL 12, 1999) AND
EDWARD RILEY, EACH HOLD ONE SHARE IN TRUST ON BEHALF OF THE COMPANY IN
ACCORDANCE WITH APPLICABLE SWISS LAW, WHICH PROVIDES THAT EACH DIRECTOR OF A
SWISS COMPANY MUST ALSO BE A SHAREHOLDER AND THAT A MAJORITY OF SUCH DIRECTORS
MUST BE SWISS OR EU CITIZENS, DOMICILED IN SWITZERLAND. THE OUTSTANDING STOCK OF
THE SUBSIDIARY IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND WAS ISSUED IN
COMPLIANCE WITH APPLICABLE LAWS. NONE OF THE OUTSTANDING STOCK OF THE SUBSIDIARY
HAS BEEN ISSUED IN VIOLATION OF THE RIGHTS OF ANY PERSON. AS OF THE DATE HEREOF,
(I) THERE ARE NO RIGHTS OUTSTANDING, AND (II) THERE ARE NO AGREEMENTS,
UNDERSTANDINGS OR COMMITMENTS RELATING TO THE RIGHTS OF THE COMPANY TO VOTE OR
DISPOSE OF THE STOCK OF THE SUBSIDIARY.


(C)           THE AFFILIATE IS A MAINE LIMITED LIABILITY COMPANY AND SOLE OWNER
OF THE OWNER REAL ESTATE. THE EQUITY OF THE AFFILIATE IS OWNED 51% BY EDWARD
RILEY AND 49% BY RUSSELL HOLMES.


3.4.         CLEAR TITLE. EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 3.4 OR THE
LEASED PROPERTY DISCLOSED IN SCHEDULE 3.15(D) HERETO, ON THE CLOSING DATE, (I)
THE COMPANY, SUBSIDIARY AND AFFILIATE HOLD GOOD TITLE (OR VALID AND ENFORCEABLE
LEASEHOLD INTERESTS) TO THEIR RESPECTIVE PERSONAL PROPERTY, AND (II) SUCH
PERSONAL PROPERTY IS AND SHALL BE FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES OF
ANY KIND, NATURE AND DESCRIPTION WHATSOEVER, EXCEPT FOR ENCUMBRANCES WHICH ARE
DISCLOSED, REFLECTED OR RESERVED FOR OR AGAINST IN THE BALANCE SHEETS, OR ARE
BEING RELEASED BY PAYMENT FROM CLOSING PROCEEDS.


3.5.         CONDITION OF ASSETS. ALL OF THE PROPERTIES AND ASSETS OF THE
COMPANY, SUBSIDIARY AND AFFILIATE ARE THE ASSETS USED TO OPERATE THEIR
RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED, (II) SUCH PROPERTIES AND ASSETS
HAVE BEEN PROPERLY MAINTAINED, CONSISTENT WITH PAST PRACTICES, AND ARE IN GOOD
OPERATING CONDITION, NORMAL WEAR AND TEAR EXCEPTED, AND (III) ALL LEASED
PROPERTY IS IN THE CONDITION RECEIVED BY THE COMPANY AND SUBSIDIARY AT THE TIME
OF THE LEASE, NORMAL WEAR AND TEAR EXCEPTED.


3.6.         LEGAL PROCEEDINGS. EXCEPT AS SET FORTH ON SCHEDULE 3.6(A), THERE
HAS NOT BEEN IN THE TWENTY-FOUR (24) MONTHS PRIOR TO THE DATE HEREOF ANY CLAIMS,
ACTIONS, SUITS, INQUIRIES, PROCEEDINGS, ORDERS OR INVESTIGATIONS OF ANY KIND OR
NATURE WHATSOEVER, AT LAW OR IN EQUITY, BY OR BEFORE ANY COURT OR GOVERNMENTAL
BODY. EXCEPT AS SET FORTH ON SCHEDULE 3.6(B), THERE ARE NO CLAIMS, ACTIONS,
SUITS, INQUIRIES, PROCEEDINGS, ORDERS OR INVESTIGATIONS OF ANY KIND OR NATURE
WHATSOEVER, AT LAW OR IN EQUITY, BY OR BEFORE ANY COURT OR GOVERNMENTAL BODY, OR
TO THE SELLER’S KNOWLEDGE, THREATENED AGAINST OR INVOLVING OR POTENTIALLY
INVOLVING:


(A)           THE COMPANY, SUBSIDIARY, AFFILIATE OR BUSINESS, ASSETS,
PROPERTIES, OFFICERS OR DIRECTORS, OR WHICH QUESTIONS OR CHALLENGES THE VALIDITY
OF THIS AGREEMENT, ANY ANCILLARY DOCUMENT OR ANY ACTION TAKEN OR TO BE TAKEN BY
SELLER PURSUANT TO THIS AGREEMENT, THE ANCILLARY DOCUMENT OR IN CONNECTION WITH
THE CONTEMPLATED TRANSACTIONS; AND, TO THE SELLER’S KNOWLEDGE, THERE IS NO VALID
BASIS FOR ANY SUCH CLAIM, ACTION, SUIT, INQUIRY, PROCEEDING OR INVESTIGATION; OR


(B)           ANY SELLER, WHICH COULD ADVERSELY AFFECT THE CONSUMMATION OF THE
CONTEMPLATED TRANSACTIONS.

11


--------------------------------------------------------------------------------




(c)           Neither the Company, Subsidiary nor Affiliate is subject to any
judgment, order, decree or legal requirement which involves more than $25,000.
The Company has delivered to Purchaser copies of all pleadings, correspondence,
and other documents relating to any of the foregoing.


3.7.         LABOR MATTERS. EXCEPT AS SET FORTH IN SCHEDULE 3.7 HERETO, THE
COMPANY AND THE SUBSIDIARY, INDIVIDUALLY OR COLLECTIVELY, HAVE NEVER BEEN A
PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER LABOR CONTRACT AND THERE
IS NOT PRESENTLY PENDING OR EXISTING, AND TO THE SELLER’S KNOWLEDGE, THE COMPANY
OR THE SUBSIDIARY, THERE IS NOT THREATENED (I) ANY STRIKE, SLOWDOWN, WALKOUT,
PICKETING, WORK STOPPAGE, LABOR ARBITRATION OR OTHER PROCEEDING IN RESPECT OF
THE GRIEVANCE OF ANY EMPLOYEE, (II) ANY APPLICATION OR COMPLAINT FILED BY ANY
EMPLOYEE OR UNION WITH THE NATIONAL LABOR RELATIONS BOARD, THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, THE OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION OR ANY
COMPARABLE GOVERNMENTAL BODY, (III) ANY OTHER EMPLOYEE CLAIM UNDER ANY
APPLICABLE LAWS; OR (IV) ANY ORGANIZATIONAL ACTIVITY OR OTHER LABOR DISPUTE
AGAINST OR AFFECTING THE COMPANY OR THE SUBSIDIARY, AND NO APPLICATION FOR
CERTIFICATION OF A COLLECTIVE BARGAINING AGREEMENT IS PENDING OR, TO THE
SELLER’S KNOWLEDGE, THE COMPANY OR THE SUBSIDIARY, IS THREATENED. THERE IS NO
LOCKOUT OF ANY EMPLOYEES BY THE COMPANY OR THE SUBSIDIARY AND NO SUCH ACTION IS
CONTEMPLATED BY EITHER THE COMPANY OR THE SUBSIDIARY. EXCEPT AS SET FORTH IN
SCHEDULE 3.7 HERETO, THERE IS NO PROCEEDING PENDING OR, TO THE SELLER’S
KNOWLEDGE, THE COMPANY OR THE SUBSIDIARY, THREATENED BY ANY PERSON AGAINST THE
COMPANY OR THE SUBSIDIARY OR ANY OF THEIR CURRENT OR FORMER OFFICERS, DIRECTORS
OR EMPLOYEES RELATING TO EMPLOYMENT, EQUAL EMPLOYMENT OPPORTUNITY,
DISCRIMINATION, HARASSMENT, WRONGFUL DISCHARGE, UNFAIR LABOR PRACTICES,
IMMIGRATION, WAGES, HOURS, BENEFITS, COLLECTIVE BARGAINING, THE PAYMENT OF
SOCIAL SECURITY OR SIMILAR TAXES, OCCUPATIONAL SAFETY AND HEALTH OR PLANT
CLOSING. EXCEPT AS DISCLOSED IN SCHEDULE 3.7, THERE ARE NO WORKER’S COMPENSATION
CLAIMS PENDING AGAINST THE COMPANY OR SUBSIDIARY, AND THE SELLER HAVE NO
KNOWLEDGE OF ANY BASIS FOR ANY SUCH CLAIM.


3.8.         TAX MATTERS.


(A)           TAX RETURNS. THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE TIMELY
FILED, OR CAUSED TO BE TIMELY FILED, WITH THE APPROPRIATE TAXING AUTHORITIES,
ALL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY, OR WITH RESPECT TO, THE
COMPANY, SUBSIDIARY AND AFFILIATE ON OR PRIOR TO THE CLOSING DATE. THE RETURNS
HAVE ACCURATELY REFLECTED AND WILL ACCURATELY REFLECT ALL LIABILITY FOR TAXES OF
THE COMPANY, SUBSIDIARY AND AFFILIATE FOR THE PERIODS COVERED THEREBY. SCHEDULE
3.8(A) LISTS ALL INCOME TAX RETURNS FILED WITH ANY GOVERNMENTAL BODY WITH
RESPECT TO THE COMPANY, SUBSIDIARY AND AFFILIATE FOR THE TAXABLE PERIODS ENDED
ON OR AFTER SEPTEMBER 30, 2001.


(B)           PAYMENT OF TAXES. ALL TAXES AND TAX LIABILITIES OF THE COMPANY,
SUBSIDIARY AND AFFILIATE FOR ALL TAXABLE YEARS OR PERIODS THAT END ON OR BEFORE
THE CLOSING DATE AND, WITH RESPECT TO ANY TAXABLE YEAR OR PERIOD BEGINNING
BEFORE AND ENDING AFTER THE CLOSING DATE, THE PORTION OF SUCH TAXABLE YEAR OR
PERIOD ENDING ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE (“PRE-CLOSING
PERIOD”) HAVE BEEN TIMELY PAID TO THE EXTENT DUE AND/OR ADEQUATE PROVISIONS HAVE
BEEN MADE FOR TAXES WHICH HAVE ACCRUED AND/OR BECOME DUE OR BECOME DUE THROUGH
THE CLOSING DATE AND THERE ARE NO FURTHER LIABILITIES FOR ANY TAXES, EXCEPT AS
REFLECTED IN SCHEDULE 3.8(B).


(C)           OTHER TAX MATTERS. EXCEPT AS SET FORTH IN SCHEDULE 3.8(C):

(I)            THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE NOT BEEN THE SUBJECT
OF A DISPUTE OR CLAIM OR AN AUDIT OR OTHER EXAMINATION OF TAXES BY THE TAX
AUTHORITIES OF ANY GOVERNMENTAL BODY, NOR HAVE THE COMPANY, SUBSIDIARY OR
AFFILIATE RECEIVED ANY NOTICES FROM ANY SUCH TAXING AUTHORITY RELATING TO ANY
ISSUE WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

(II)           THE SELLER, THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE NOT (A)
ENTERED INTO AN AGREEMENT OR WAIVER OR BEEN REQUESTED TO ENTER INTO AN AGREEMENT
OR WAIVER EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT OR
COLLECTION OF TAXES OF THE COMPANY OR THE SUBSIDIARY, OR (B) CONTESTED THE TAX
LIABILITY OF THE COMPANY, SUBSIDIARY OR AFFILIATE BEFORE ANY GOVERNMENTAL BODY.

(III)          THE COMPANY, SUBSIDIARY OR AFFILIATE HAVE NOT BEEN INCLUDED IN
ANY “CONSOLIDATED,” “UNITARY” OR “COMBINED” TAX RETURN PROVIDED FOR UNDER
APPLICABLE LAW WITH RESPECT TO TAXES FOR ANY TAXABLE PERIOD FOR WHICH THE
STATUTE OF LIMITATIONS HAS NOT EXPIRED OTHER THAN THE CONSOLIDATED GROUP THE
PARENT OF WHICH IS THE COMPANY.

(IV)          ALL TAXES WHICH THE COMPANY, SUBSIDIARY AND AFFILIATE ARE (OR HAVE
BEEN) REQUIRED BY LAW TO WITHHOLD OR COLLECT HAVE BEEN DULY WITHHELD OR
COLLECTED, AND HAVE BEEN TIMELY PAID OVER TO THE PROPER AUTHORITIES TO THE
EXTENT DUE AND PAYABLE.

(V)           THERE ARE NO TAX SHARING, ALLOCATION, INDEMNIFICATION OR SIMILAR
AGREEMENTS IN EFFECT AS BETWEEN THE COMPANY AND/OR THE SUBSIDIARY OR ANY
PREDECESSOR OR AFFILIATE THEREOF AND ANY OTHER PARTY (INCLUDING THE SELLER AND
ANY PREDECESSORS OR AFFILIATES THEREOF) UNDER WHICH THE PURCHASER, THE COMPANY,
SUBSIDIARY OR AFFILIATE COULD BE LIABLE FOR ANY TAXES OR OTHER CLAIMS OF ANY
PERSON.

(VI)          THE COMPANY IS AND HAS BEEN A VALIDLY ELECTING S CORPORATION
WITHIN THE MEANING OF CODE §§1361 AND 1362 AT ALL TIMES SINCE SEPTEMBER 11,
1992.

(vii)         the Subsidiary is not, and has never been treated as, a “qualified
subchapter S subsidiary” within the meaning of Code §1361(b)(3)(B).

12


--------------------------------------------------------------------------------


(VIII)        THE COMPANY WILL NOT BE LIABLE FOR ANY TAX UNDER CODE §1374 IN
CONNECTION WITH THE DEEMED SALE OF THE COMPANY’S ASSETS CAUSED BY THE CODE
§338(H)(10) ELECTION. WITHIN THE PAST TEN (10) YEARS, THE COMPANY HAS NOT (A)
ACQUIRED ASSETS FROM ANOTHER CORPORATION IN A TRANSACTION IN WHICH THE COMPANY’S
TAX BASIS FOR THE ACQUIRED ASSETS WAS DETERMINED, IN WHOLE OR IN PART, BY
REFERENCE TO THE TAX BASIS OF THE ACQUIRED ASSETS (OR ANY OTHER PROPERTY) IN THE
HANDS OF THE TRANSFEROR OR (B) ACQUIRED THE STOCK OF ANY CORPORATION THAT IS OR
WAS A QUALIFIED SUBCHAPTER S SUBSIDIARY.

(ix)           The Subsidiary is not in breach or default, and there is no basis
for any claim of breach or default, under the Swiss Tax Agreement and there
exists no event or condition which (whether with or without notice, lapse of
time, or both) could constitute a breach or default thereunder, give rise to a
right to assess or impose additional Taxes on the Subsidiary, retroactively or
otherwise, or give rise to any Encumbrance on its property or assets, except as
specified on Schedule 3.8(c)(ix).

(X)            THERE IS NO ACTION, SUIT, TAXING AUTHORITY PROCEEDING, AUDIT, OR
INVESTIGATION NOW IN PROGRESS, PENDING OR, TO THE SELLER’S KNOWLEDGE, THREATENED
AGAINST OR WITH RESPECT TO THE COMPANY, SUBSIDIARY OR AFFILIATE WITH RESPECT TO
ANY TAX.

(XI)           THE COMPANY, SUBSIDIARY OR AFFILIATE DO NOT REASONABLY EXPECT ANY
TAXING AUTHORITY TO CLAIM OR ASSESS ANY ADDITIONAL TAX AGAINST THEM FOR ANY
PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE, AND TO THE SELLER’S KNOWLEDGE,
THERE IS NO BASIS FOR ANY SUCH CLAIM OR ASSESSMENT.

(XII)          NEITHER THE COMPANY, SUBSIDIARY OR AFFILIATE HAS DISTRIBUTED
STOCK OF ANOTHER PERSON, OR HAD ITS STOCK DISTRIBUTED BY ANOTHER PERSON, IN A
TRANSACTION THAT PURPORTED OR WAS INTENDED TO BE GOVERNED IN WHOLE OR IN PART BY
IRC SECTION 355 OR SECTION 361.

(XIII)         NEITHER THE COMPANY, SUBSIDIARY OR AFFILIATE HAS BEEN A MEMBER OF
AN AFFILIATED OR SIMILAR GROUP FILING A CONSOLIDATED, COMBINED, UNITARY OR
SIMILAR INCOME TAX RETURN OTHER THAN THE CONSOLIDATED GROUP OF WHICH THE COMPANY
IS THE COMMON PARENT OR HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON (OTHER
THAN THE COMPANY AND SUBSIDIARY) UNDER TREAS. REG. §1.1502-6 (OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN LAW), AS A TRANSFEREE OR SUCCESSOR, BY
AGREEMENT, OR OTHERWISE.


3.9.         EMPLOYEE BENEFITS.


(A)           SCHEDULE 3.9 (A) IS A COMPLETE LIST OF EACH “BENEFIT PLAN” (WITHIN
THE MEANING OF SECTION 3(3) OF ERISA) AND EACH OTHER EMPLOYEE BENEFIT PLAN,
AGREEMENT, POLICY, TRUST FUND OR ARRANGEMENT (WHETHER WRITTEN OR UNWRITTEN,
INSURED OR SELF-INSURED) MAINTAINED OR CONTRIBUTED TO (OR WITH RESPECT TO WHICH
ANY OBLIGATION TO CONTRIBUTE HAS BEEN UNDERTAKEN) BY THE COMPANY OR SUBSIDIARY
ON BEHALF OF ANY EMPLOYEE OR OTHER SERVICE PROVIDER OF THE COMPANY OR SUBSIDIARY
(WHETHER CURRENT, FORMER, OR RETIRED) OR THEIR BENEFICIARIES OR WITH RESPECT TO
WHICH THE COMPANY OR SUBSIDIARY HAS OR MAY HAVE ANY OBLIGATION OR LIABILITY
(CONTINGENT OR OTHERWISE) (EACH “BENEFIT PLAN”). WITH RESPECT TO EACH BENEFIT
PLAN, SELLER HAS DELIVERED TO PURCHASER (1) CURRENT, ACCURATE AND COMPLETE
COPIES OF EACH SUCH BENEFIT PLAN AND ALL CONTRACTS RELATING THERETO (INCLUDING
WITHOUT LIMITATION ALL TRUST AGREEMENTS, INSURANCE OR ANNUITY CONTRACTS,
INVESTMENT MANAGEMENT AGREEMENTS, RECORD KEEPING AGREEMENTS AND OTHER MATERIAL
DOCUMENTS OR INSTRUMENTS RELATING THERETO), AND IN THE CASE OF ANY BENEFIT PLAN
THAT IS NOT IN WRITTEN FORM, AN ACCURATE DESCRIPTION OF ALL MATERIAL ASPECTS OF
THAT BENEFIT PLAN; (2) COPIES OF THE MOST RECENT INTERNAL REVENUE SERVICE
DETERMINATION LETTER (INCLUDING COPIES OF ANY OUTSTANDING REQUESTS FOR
DETERMINATION LETTERS) OR OPINION LETTER WITH RESPECT TO EACH SUCH BENEFIT PLAN
WHICH IS AN “EMPLOYEE PENSION BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(2)
OF ERISA) INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE IRC; AND (3) COPIES OF
THE MOST RECENT FORMS 5500 ANNUAL REPORT AND ACCOMPANYING SCHEDULES, AND THE
MOST RECENT SUMMARY PLAN DESCRIPTIONS.


(B)           SUBSIDIARY MEETS THE REQUIREMENTS OF APPLICABLE LAW WITH REGARD TO
THE QUANTITY AND QUALITY OF BENEFIT PLANS PROVIDED, AND ALL BENEFIT PLANS,
INCLUDING BOTH MANDATORY GOVERNMENTAL PLANS HAVE BEEN MAINTAINED, ARE FULLY
FUNDED AND ADMINISTERED IN ACCORDANCE WITH APPLICABLE LAW, AND COMPLY IN FORM
AND IN OPERATION IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF APPLICABLE
LAW.


(C)           EACH BENEFIT PLAN HAS BEEN MAINTAINED, FUNDED AND ADMINISTERED IN
ACCORDANCE WITH THE TERMS OF SUCH BENEFIT PLAN AND COMPLIES IN FORM AND IN
OPERATION IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF APPLICABLE LAW,
INCLUDING ERISA AND THE IRC.


(D)           ALL CONTRIBUTIONS (INCLUDING ALL INTER-COMPANY CHARGES, EMPLOYER
CONTRIBUTIONS AND EMPLOYEE SALARY REDUCTION CONTRIBUTIONS) THAT ARE DUE HAVE
BEEN MADE TO EACH BENEFIT PLAN THAT IS AN “EMPLOYEE PENSION BENEFIT PLAN”
(WITHIN THE MEANING OF SECTION 3(2) OF ERISA). ALL PREMIUMS OR OTHER PAYMENTS
(INCLUDING ALL INTER-COMPANY CHARGES) THAT ARE DUE HAVE BEEN PAID WITH RESPECT
TO EACH SUCH BENEFIT PLAN THAT IS AN “EMPLOYEE WELFARE BENEFIT PLAN” (WITHIN THE
MEANING OF SECTION 3(1) OF ERISA).


(E)           EACH BENEFIT PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS OF A
“QUALIFIED PLAN” UNDER SECTION 401(A) OF THE IRC HAS RECEIVED A DETERMINATION
LETTER FROM THE IRS TO THE EFFECT THAT IT MEETS THE REQUIREMENTS OF SECTION
401(A) OF THE IRC.


(F)            NEITHER THE COMPANY, SUBSIDIARY, ANY ERISA AFFILIATE OR ANY OF
THEIR RESPECTIVE PREDECESSORS HAS EVER CONTRIBUTED TO, CONTRIBUTES TO, HAS EVER
BEEN REQUIRED TO CONTRIBUTE TO, OR OTHERWISE PARTICIPATED IN OR MAINTAINS
SPONSORS OR IN ANY WAY, DIRECTLY OR INDIRECTLY, HAS ANY LIABILITY WITH RESPECT
TO ANY PLAN SUBJECT TO SECTION 412 OF THE IRC, SECTION 302 OF ERISA OR TITLE IV
OF

13


--------------------------------------------------------------------------------





ERISA, INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE PENSION BENEFIT PLAN THAT IS
A “DEFINED BENEFIT PLAN” (AS DEFINED IN ERISA §3(35), ANY “MULTIEMPLOYER PLAN”
(WITHIN THE MEANING OF SECTIONS 3(37) OR 4001(A)(3) OF ERISA OR SECTION 414(F)
OF THE IRC) OR ANY SINGLE EMPLOYER PENSION PLAN (WITHIN THE MEANING OF SECTION
4001(A)(15) OF ERISA) WHICH IS SUBJECT TO SECTIONS 4063, 4064 OR 4069 OF ERISA.


(G)           NO NON-EXEMPT “PROHIBITED TRANSACTION,” WITHIN THE MEANING OF
SECTION 4975 OF THE IRC AND SECTION 406 OF ERISA, HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR WITH RESPECT TO THE EMPLOYEE BENEFIT PLANS.


(H)           NO BENEFIT PLAN IS UNDER, AND NEITHER SELLER, COMPANY OR
SUBSIDIARY HAS RECEIVED ANY NOTICE OF, AN AUDIT OR INVESTIGATION BY THE IRS,
DEPARTMENT OF LABOR OR ANY OTHER GOVERNMENTAL ENTITY AND NO SUCH COMPLETED
AUDIT, IF ANY, HAS RESULTED IN THE IMPOSITION OF ANY TAX OR PENALTY.


(I)            THE COMPANY, SUBSIDIARY OR ANY ERISA AFFILIATE HAS NO UNFUNDED
LIABILITIES PURSUANT TO ANY BENEFIT PLAN THAT IS NOT INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE IRC AND IS AN EMPLOYEE PENSION BENEFIT PLAN WITHIN
THE MEANING OF SECTION 3(2) OF ERISA, A NONQUALIFIED DEFERRED COMPENSATION PLAN
OR AN EXCESS BENEFIT PLAN. SCHEDULE 3.9(I) OF THE DISCLOSURE SCHEDULE SETS FORTH
A TRUE, CORRECT AND COMPLETE LIST OF EACH BENEFIT PLAN WHICH IS A NONQUALIFIED
DEFERRED COMPENSATION PLAN. EACH SUCH NONQUALIFIED COMPENSATION PLAN, WHETHER
DEFERRED OR OTHERWISE, IS NOT SUBJECT TO IRC 409A.


(J)            THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS ALONE, OR IN
COMBINATION WITH A TERMINATION OF ANY EMPLOYEE, OFFICER, DIRECTOR, OTHER SERVICE
PROVIDER OR STOCKHOLDER OF THE COMPANY OR SUBSIDIARY (WHETHER CURRENT, FORMER OR
RETIRED): I) WILL NOT GIVE RISE TO ANY LIABILITY UNDER ANY BENEFIT PLAN,
INCLUDING, WITHOUT LIMITATION, LIABILITY FOR SEVERANCE PAY, UNEMPLOYMENT
COMPENSATION, TERMINATION PAY OR WITHDRAWAL LIABILITY, OR ACCELERATE THE TIME OF
PAYMENT OR VESTING OR INCREASE THE AMOUNT OF COMPENSATION OR BENEFITS DUE TO ANY
EMPLOYEE, OFFICER, DIRECTOR, OTHER SERVICE PROVIDER OR STOCKHOLDER OF THE
COMPANY OR SUBSIDIARY (WHETHER CURRENT, FORMER OR RETIRED) OR THEIR
BENEFICIARIES; AND II) WILL NOT CAUSE ANY BENEFIT PLAN OR CONTRACT OF INSURANCE
OR OTHER ANCILLARY AGREEMENT TO BECOME VOID OR VOIDABLE OR CAUSE ANY INCREASE IN
COST, OTHER THAN COST INCREASES OR DECREASES ATTRIBUTABLE TO ANNUAL RENEWAL. NO
AMOUNT THAT COULD BE RECEIVED (WHETHER IN CASH OR PROPERTY OR THE VESTING OF
PROPERTY), AS A RESULT OF THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, BY
ANY EMPLOYEE, STOCKHOLDER OR OTHER SERVICE PROVIDER OF THE COMPANIES WHO IS A
“DISQUALIFIED INDIVIDUAL” (AS SUCH TERM IS DEFINED IN TREAS. REG. §1.280G—1)
UNDER ANY BENEFIT PLAN OR OTHERWISE COULD BE CHARACTERIZED AS AN “EXCESS
PARACHUTE PAYMENT” (AS DEFINED IN SECTIONS 280G(B)(1) AND 280G(B)(5) OF THE
IRC).


(K)           ANY INDIVIDUAL WHO PERFORMS SERVICES FOR THE COMPANY OR SUBSIDIARY
AND WHO IS NOT TREATED AS AN EMPLOYEE FOR FEDERAL INCOME TAX PURPOSES BY THE
COMPANY OR SUBSIDIARY IS NOT AN EMPLOYEE UNDER APPLICABLE LAW OR FOR ANY PURPOSE
INCLUDING, WITHOUT LIMITATION, FOR TAX WITHHOLDING PURPOSES OR EMPLOYEE BENEFIT
PLAN PURPOSES.


(L)            WARN COMPLIANCE. THE COMPANY HAS COMPLIED IN ALL RESPECTS WITH
THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, 29 U.S.C. § 2101 ET SEQ.,
AND ITS CORRESPONDING REGULATIONS, AND ANY SIMILAR STATE LAW, RULE OR REGULATION
OR LOCAL ORDINANCE, RULE OR REGULATION, IN EACH CASE IN EFFECT AS OF THE DATE
HEREOF, PROVIDING FOR NOTIFICATION TO EMPLOYEES AFFECTED BY CLOSING, RELOCATION,
SALE OF BUSINESS, MASS LAYOFF OR SIMILAR EVENT (COLLECTIVELY, THE “WARN ACTS”)
ON ACCOUNT OF CLOSINGS, RELOCATIONS, SALES OF BUSINESSES, MASS LAYOFFS OR
SIMILAR EVENTS OCCURRING ON OR PRIOR TO THE CLOSING AND ALL RELATED NOTICES,
PAYMENTS, FINES OR ASSESSMENTS DUE TO ANY GOVERNMENT BODY PURSUANT TO SUCH WARN
ACTS. THE COMPANY AND SUBSIDIARY HAVE COMPLIED WITH EUROPEAN/SWISS EQUIVALENTS
OF THE WARN ACTS.


3.10.       GUARANTEES. EXCEPT AS SET FORTH IN SCHEDULE 3.10, (I) NONE OF THE
OBLIGATIONS OF THE COMPANY, SUBSIDIARY OR AFFILIATE IS GUARANTEED BY, OR SUBJECT
TO A SIMILAR CONTINGENT LIABILITY TO, ANY PERSON, AND (II) NEITHER THE COMPANY,
SUBSIDIARY NOR AFFILIATE HAS, INDIVIDUALLY OR COLLECTIVELY, GUARANTEED, OR
OTHERWISE BECOME CONTINGENTLY LIABLE FOR, ANY LIABILITY OF ANY PERSON.


3.11.       FINANCIAL STATEMENTS.


(A)           THE SELLER HAS CAUSED THE COMPANY, SUBSIDIARY AND AFFILIATE TO
FURNISH TRUE AND CORRECT COPIES OF THE FINANCIAL STATEMENTS (AND THE RESPECTIVE
AUDIT REPORTS) IDENTIFIED IN SCHEDULE 3.11 HERETO TO THE PURCHASER. ALL OF SAID
FINANCIAL STATEMENTS, INCLUDING ANY NOTES THERETO, FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL POSITION AND CONDITION OF THE COMPANY, SUBSIDIARY AND
AFFILIATE AS OF THEIR RESPECTIVE DATES AND THE RESULTS OF THEIR OPERATIONS FOR
THE PERIODS COVERED IN ACCORDANCE WITH GAAP APPLIED BY THE COMPANY, SUBSIDIARY
AND AFFILIATE ON A CONSISTENT BASIS THROUGHOUT THE PERIODS COVERED THEREBY AND
ON A BASIS CONSISTENT WITH THAT OF PRIOR YEARS AND PERIODS; PROVIDED, HOWEVER,
THAT ANY UNAUDITED FINANCIAL STATEMENTS LISTED ON SUCH SCHEDULE 3.11 ARE SUBJECT
TO YEAR-END ADJUSTMENTS AND LACK FOOTNOTES AND OTHER REQUIRED PRESENTATION ITEMS
AND HAVE NOT BEEN PREPARED IN ACCORDANCE WITH GAAP. EXCEPT FOR LIABILITIES (I)
REFLECTED OR RESERVED AGAINST IN THE CONSOLIDATED BALANCE SHEETS OF THE COMPANY
AND THE SUBSIDIARY AS OF MARCH 31, 2006 (THE “BALANCE SHEET DATE”) OR IN THE
NOTES THERETO (COLLECTIVELY, THE “BALANCE SHEETS”), (II) INCURRED IN THE
ORDINARY COURSE OF BUSINESS SINCE THE BALANCE SHEET DATE (NONE OF WHICH RESULTED
FROM, AROSE OUT OF, IS RELATED TO, OR WAS CAUSED BY ANY BREACH OF CONTRACT),
AND/OR (III) SET FORTH IN SCHEDULE 3.11 HERETO, THE COMPANY AND THE SUBSIDIARY
DO NOT HAVE ANY LIABILITIES.


(B)           AS OF THE BALANCE SHEET DATE, AND EXCEPT AS SET FORTH IN SCHEDULE
3.11 HERETO, THE COMPANY, THE SUBSIDIARY AND AFFILIATE HAVE NO MATERIAL
LIABILITIES OR OBLIGATIONS SECURED OR UNSECURED (WHETHER ACCRUED, ABSOLUTE,
CONTINGENT) OF WHICH, UNDER GAAP, SHOULD HAVE BEEN, BUT WHICH WERE NOT REFLECTED
OR RESERVED AGAINST IN THE BALANCE SHEETS.


(C)           SINCE THE BALANCE SHEET DATE, THE COMPANY, THE SUBSIDIARY AND THE
AFFILIATE, HAVE NOT INCURRED ANY LIABILITIES OR OBLIGATIONS INCLUDING, WITHOUT
LIMITATION, ANY ITEMS OF LITIGATION OF A TYPE, KIND OR NATURE NOT REFLECTED OR
RESERVED AGAINST IN THE BALANCE SHEETS.

14


--------------------------------------------------------------------------------





(D)           THE PREPAID EXPENSES ON THE BALANCE SHEETS HAVE BEEN INCURRED
SOLELY FOR THE BENEFIT OF THE COMPANY, SUBSIDIARY OR AFFILIATE, AND THE COMPANY,
SUBSIDIARY OR AFFILIATE, WILL RETAIN THE BENEFITS OF SUCH PREPAID EXPENSES AFTER
THE CLOSING DATE.


(E)           THE INVENTORIES OF THE COMPANY AND THE SUBSIDIARY (INCLUDING,
WITHOUT LIMITATION, RAW MATERIALS, SUPPLIES, MANUFACTURED AND PROCESSED PARTS,
CONTAINERS, WORK IN PROCESS AND FINISHED GOODS) ARE NOT DAMAGED, OR DEFECTIVE,
AND CONSIST OF ITEMS WHICH ARE USABLE OR SALABLE IN THE ORDINARY COURSE OF
BUSINESS, AND, IF SALABLE, ARE SALABLE AT VALUES NO LESS THAN THE BOOK VALUE
AMOUNTS, SUBJECT ONLY TO THE RESERVE FOR INVENTORY WRITE-DOWN SET FORTH ON THE
FACE OF THE BALANCE SHEETS IN ACCORDANCE WITH PAST CUSTOM AND PRACTICE OF
SELLER, PROVIDED SUCH CUSTOMS AND PRACTICES WERE CONSISTENT WITH GAAP. TO
SELLER’S KNOWLEDGE, THE INVENTORY IS NOT OBSOLETE.


3.12.       ABSENCE OF CERTAIN DEVELOPMENTS. EXCEPT FOR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR AS OTHERWISE SET FORTH ON SCHEDULE 3.12
HERETO, SINCE THE BALANCE SHEET DATE, (I) THERE HAS NOT BEEN ANY DEVELOPMENT OR
COMBINATION OF DEVELOPMENTS AFFECTING THE COMPANY, SUBSIDIARY OR AFFILIATE OF
WHICH THE SELLER’S KNOWLEDGE HAS HAD, OR IS LIKELY TO HAVE, A MATERIAL ADVERSE
EFFECT, AND (II) THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE CONDUCTED THE
BUSINESS IN THE ORDINARY COURSE OF BUSINESS AND SINCE THE BALANCE SHEET DATE
THERE HAS NOT BEEN:


(A)           A CHANGE IN THE COMPANY’S OR SUBSIDIARY’S AUTHORIZED OR ISSUED
CAPITAL; GRANT OF ANY STOCK OPTION OR RIGHT TO PURCHASE SHARES OF CAPITAL STOCK
OR OTHER SECURITIES OF THE COMPANY, SUBSIDIARY OR AFFILIATE; ISSUANCE OF ANY
SECURITY CONVERTIBLE INTO SUCH CAPITAL STOCK OR OTHER SECURITIES; GRANT OF ANY
REGISTRATION RIGHTS; PURCHASE, REDEMPTION, RETIREMENT, OR OTHER ACQUISITION BY
THE COMPANY OR SUBSIDIARY OF ANY SHARES OF ANY SUCH CAPITAL STOCK OR OTHER
SECURITIES; OR DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION OR
PAYMENT IN RESPECT OF SHARES OF CAPITAL STOCK OR OTHER SECURITIES;


(B)           PAYMENT OR INCREASE BY THE COMPANY OR SUBSIDIARY OF ANY BONUSES,
SALARIES, OR OTHER COMPENSATION TO ANY STOCKHOLDER, MEMBER, PARTNER, DIRECTOR,
MANAGER, OFFICER, OR EMPLOYEE, EXCEPT PAYMENTS OR INCREASES GRANTED OR AGREED TO
BE MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


(C)           ADOPTION OF, OR INCREASE IN THE PAYMENTS TO OR BENEFITS UNDER, ANY
PROFIT SHARING, BONUS, DEFERRED COMPENSATION, SAVINGS, INSURANCE, PENSION,
RETIREMENT, OR OTHER EMPLOYEE BENEFIT PLAN FOR OR WITH ANY EMPLOYEES OF THE
COMPANY OR ANY SUBSIDIARY;


(D)           LOSS OF THE EMPLOYMENT, SERVICES OR BENEFITS OF ANY OFFICERS OR
MANAGEMENT LEVEL EMPLOYEES;


(E)           A LOAN TO, OR ENTERING INTO ANY OTHER TRANSACTION WITH, ANY OF THE
DIRECTORS, OFFICERS, AND EMPLOYEES OF THE COMPANY OR SUBSIDIARY EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(F)            DAMAGE TO, DESTRUCTION OR OTHER LOSS OF, CONDEMNATION, TAKING OR
OTHER PROCEEDING AGAINST, ANY ASSET OR PROPERTY OF THE COMPANY OR ANY
SUBSIDIARY, WHETHER OR NOT COVERED BY INSURANCE;


(G)           INCURRENCE OF ANY INDEBTEDNESS OR OTHER LIABILITY (WHETHER KNOWN
OR UNKNOWN, ABSOLUTE, ACCRUED, FIXED, CONTINGENT, LIQUIDATED, UNLIQUIDATED OR
OTHERWISE, AND WHETHER DUE OR TO BECOME DUE), EXCEPT FOR LIABILITIES REFLECTED
IN THE BALANCE SHEETS OR INCURRED AFTER THE DATE OF THE BALANCE SHEETS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(H)           DISPOSAL OF, ABANDONMENT OR PERMITTED LAPSE OF ANY RIGHTS TO THE
USE OF ANY INTELLECTUAL PROPERTY, OR DISPOSAL OF OR DISCLOSURE, OR PERMITTED
DISCLOSURE (EXCEPT AS NECESSARY IN THE CONDUCT OF ITS BUSINESS), TO ANY PERSON
OTHER THAN REPRESENTATIVES OF PURCHASER, ANY TRADE SECRET, FORMULA, OR SIMILAR
INFORMATION NOT THERETOFORE A MATTER OF PUBLIC KNOWLEDGE;


(I)            CANCELLATION OF ANY DEBTS OR WAIVER OF ANY CLAIMS OR RIGHTS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(J)            PAYMENT, DISCHARGE OR SATISFACTION OF ANY CLAIM, LIABILITY OR
OBLIGATION OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION OF CLAIMS,
LIABILITIES AND OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE;


(K)           (I) PREPAYMENT OF ANY OBLIGATION HAVING A FIXED MATURITY OF MORE
THAN NINETY (90) DAYS FROM THE DATE SUCH OBLIGATION WAS ISSUED OR INCURRED, OR
(II) FAILURE TO PAY WHEN DUE, ANY ACCOUNT PAYABLE, OR SOUGHT THE EXTENSION OF
THE PAYMENT DATE OF ANY ACCOUNT PAYABLE;


(L)            A WRITING OFF AS UNCOLLECTIBLE ANY NOTES OR ACCOUNTS RECEIVABLE;


(M)          ENTRY INTO, TERMINATION OF, AMENDMENT OF, OR RECEIPT OF NOTICE OF
TERMINATION OF ANY CONTRACT OR TRANSACTION INVOLVING A TOTAL COMMITMENT BY OR TO
THE COMPANY OR SUBSIDIARY OF AT LEAST $25,000;


(N)           A SALE, LEASE, OR OTHER DISPOSITION OF ANY ASSET OR PROPERTY OF
THE COMPANY OR ANY SUBSIDIARY (EXCEPT THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE);


(O)           CREATION OF AN ENCUMBRANCE ON ANY ASSET OR PROPERTY OF THE COMPANY
OR SUBSIDIARY;

15


--------------------------------------------------------------------------------





(P)           EXECUTION OF ANY AGREEMENT THAT MATERIALLY LIMITS OR RESTRICTS THE
COMPANY OR SUBSIDIARY FROM ENGAGING OR COMPETING IN ANY LINE OF BUSINESS OR IN
ANY GEOGRAPHIC AREA OR LOCATION;


(Q)           EXECUTION OF ANY EMPLOYMENT CONTRACT OR COLLECTIVE BARGAINING
AGREEMENT, WRITTEN OR ORAL, OR MODIFIED THE TERMS OF ANY EXISTING EMPLOYMENT
CONTRACT OR AGREEMENT OR ADOPTED, AMENDED, MODIFIED OR TERMINATED ANY BENEFIT
PLAN;


(R)            ANY CHANGE OR AMENDMENT IN ITS ARTICLES OF INCORPORATION OR
BYLAWS;


(S)           AN ISSUANCE OR SALE OF ANY SECURITIES; ACQUIRED, DIRECTLY OR
INDIRECTLY, BY REDEMPTION OR OTHERWISE; OR A GRANT OR ARRANGEMENT REGARDING ANY
OPTIONS, WARRANTS, CALLS OR COMMITMENTS OF ANY KIND WITH RESPECT THERETO;


(T)            ANY CAPITAL EXPENDITURE EXCEEDING $25,000;


(U)           ANY LIABILITIES, EXCEPT LIABILITIES INCURRED IN THE ORDINARY
COURSE OF ITS BUSINESS, TO WHICH THE COMPANY, SUBSIDIARY AND/OR AFFILIATE HAVE
INCURRED OR BECOME SUBJECT TO, OR HAVE AGREED TO INCUR OR BECOME SUBJECT TO,


(V)           A SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, LEASE OR OTHER
DISPOSITION OF ANY MATERIAL ASSETS OR PROPERTIES OF THE COMPANY OR THE
SUBSIDIARY, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


(W)          EXECUTION OF ANY OTHER MATERIAL TRANSACTION, CONTRACT OR COMMITMENT
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS, EXCEPT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(X)            ANY WORK STOPPAGE WITH RESPECT TO THE BUSINESS OR OBTAINED
KNOWLEDGE OF ANY THREATENED OR ANTICIPATED WORK STOPPAGE;


(Y)           ANY MATERIAL DAMAGE OR LOSS TO ITS BUSINESS THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT;


(Z)            ANY CHANGE IN ITS METHOD OF ACCOUNTING;


(AA)         ANY PROCEEDINGS INSTITUTED OR SETTLED; OR


(BB)         EITHER DIRECTLY OR INDIRECTLY, A PERFORMANCE, OR FAILURE TO
PERFORM, ANY ACT WHICH WOULD RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE ON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR SUBSIDIARY, OR
OTHERWISE ADVERSELY AFFECT THE MARKETABILITY OF THE COMPANY’S OR SUBSIDIARY’S
TITLE TO ANY OF ITS PROPERTIES OR ASSETS, OUTSIDE OF THE ORDINARY COURSE OF
BUSINESS.


3.13.       INTELLECTUAL PROPERTY. SCHEDULE 3.13 HERETO CONTAINS A LIST AND
DESCRIPTION OF ALL INTELLECTUAL PROPERTY OWNED OR LICENSED BY THE COMPANY OR
SUBSIDIARY OR USED BY THE COMPANY OR SUBSIDIARY IN THE OPERATION OF THE
BUSINESS. EXCEPT AS SET FORTH IN SCHEDULE 3.13, THE COMPANY AND SUBSIDIARY HAVE
ALL RIGHTS NECESSARY TO USE SUCH INTELLECTUAL PROPERTY, AND EACH SELLER, THE
COMPANY AND SUBSIDIARY HAVE NO KNOWLEDGE OF ANY ASSERTED OR THREATENED CLAIM TO
THE EFFECT THAT THE OPERATION OF THE BUSINESS (OR THE POSSESSION OR USE IN THE
BUSINESS OF ANY OF THE INTELLECTUAL PROPERTY LISTED AND SET FORTH IN SCHEDULE
3.13 HERETO) INFRINGES THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON OR
THAT SUCH INTELLECTUAL PROPERTY RIGHTS HAVE BEEN TERMINATED. EXCEPT AS SET FORTH
IN SCHEDULE 3.13, THE SELLER HAS NO KNOWLEDGE OF ANY CLAIM THAT ANY OF THE
INTELLECTUAL PROPERTY SET FORTH IN SCHEDULE 3.13 IS INVALID; AND, EXCEPT AS SET
FORTH IN SCHEDULE 3.13 HERETO, NEITHER THE COMPANY NOR THE SUBSIDIARY IS
OBLIGATED UNDER ANY CONTRACT OR OTHERWISE TO PAY ROYALTIES, FEES OR OTHER
PAYMENTS WITH RESPECT TO ANY OF THE INTELLECTUAL PROPERTY LISTED AND SET FORTH
IN SCHEDULE 3.13 HERETO. EXCEPT AS SET FORTH IN SCHEDULE 3.13, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT ADVERSELY AFFECT THE
USE BY THE COMPANY OR SUBSIDIARY OF ANY OF THE INTELLECTUAL PROPERTY SET FORTH
IN SCHEDULE 3.13 HERETO.


3.14.       COMPLIANCE WITH LAWS. THE BUSINESS (I) HAS BEEN OPERATED AND THE
COMPANY, SUBSIDIARY AND AFFILIATE ARE IN COMPLIANCE IN ALL RESPECTS WITH THE
REQUIREMENTS OF APPLICABLE LAWS TO WHICH THE BUSINESS, THE COMPANY, SUBSIDIARY
AND AFFILIATE ARE SUBJECT, AND (II) NEITHER THE COMPANY NOR THE SUBSIDIARY OR
AFFILIATE HAVE RECEIVED ANY NOTICE OF, AND THE SELLER HAS NO KNOWLEDGE OF, ANY
VIOLATION OF ANY APPLICABLE LAWS RESPECTING THE COMPANY, SUBSIDIARY OR
AFFILIATE. THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE OBTAINED AND COMPLIED, IN
ALL MATERIAL RESPECTS, WITH ALL PERMITS SET FORTH IN SCHEDULE 3.31 AND OTHER
APPROVALS NECESSARY TO CONDUCT THE BUSINESS AND BE IN COMPLIANCE WITH APPLICABLE
LAWS, INCLUDING, BUT NOT LIMITED TO, ALL PERMITS AND OTHER APPROVALS REQUIRED TO
TREAT, TRANSPORT, STORE, DISPOSE OF AND OTHERWISE HANDLE HAZARDOUS MATERIALS.


3.15.       CONTRACTS. EXCEPT FOR BENEFIT PLANS WHICH ARE SET FORTH ON SCHEDULE
3.9, SCHEDULE 3.15 CONTAINS A COMPLETE AND ACCURATE LIST OF ALL MATERIAL
CONTRACTS, AND THE COMPANY HAS DELIVERED TO PURCHASER TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL CONTRACTS INCLUDING:


(A)           EACH CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR DELIVERY OF
GOODS OR MATERIALS BY THE COMPANY, SUBSIDIARY OR AFFILIATE OF AN AMOUNT OR VALUE
IN EXCESS OF $25,000 AFTER THE CLOSING DATE;


(B)           EACH CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR DELIVERY OF
GOODS OR MATERIALS TO THE COMPANY, SUBSIDIARY OR AFFILIATE OF AN AMOUNT OR VALUE
IN EXCESS OF $25,000 AFTER THE CLOSING DATE;


(C)           EACH CONTRACT THAT INVOLVES EXPENDITURES OR RECEIPTS OF THE
COMPANY OR SUBSIDIARY IN EXCESS OF $25,000;

16


--------------------------------------------------------------------------------





(D)           EACH LEASE, RENTAL OR OCCUPANCY AGREEMENT, LICENSE, INSTALLMENT
AND CONDITIONAL SALE AGREEMENT, AND OTHER MATERIAL CONTRACT AFFECTING THE
OWNERSHIP OF, LEASING OF, TITLE TO, USE OF, OR ANY LEASEHOLD OR OTHER INTEREST
IN, ANY REAL OR PERSONAL PROPERTY (EXCEPT PERSONAL PROPERTY LEASES AND
INSTALLMENT AND CONDITIONAL SALES AGREEMENTS HAVING A VALUE PER ITEM OR
AGGREGATE PAYMENTS OF LESS THAN $25,000 AND WITH TERMS OF LESS THAN ONE (1)
YEAR);


(E)           EACH CONTRACT CONTAINING COVENANTS THAT PURPORT TO RESTRICT THE
BUSINESS ACTIVITY OF THE COMPANY, SUBSIDIARY OR AFFILIATE OR LIMIT THE FREEDOM
OF THE COMPANY OR SUBSIDIARY TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE
WITH ANY PERSON;


(F)            EACH PARTNERSHIP OR JOINT VENTURE AGREEMENT BETWEEN THE COMPANY,
SUBSIDIARY OR AFFILIATE AND A THIRD PARTY WHETHER OR NOT A SEPARATE LEGAL ENTITY
IS CREATED THEREBY;


(G)           EACH CONTRACT WITH AN EMPLOYEE, INDEPENDENT CONTRACTOR OR
SUBCONTRACTOR OF THE COMPANY, SUBSIDIARY AND AFFILIATE, INCLUDING CONTRACTS FOR
EMPLOYMENT, SEVERANCE, CONSULTING, DEFERRED COMPENSATION OR BENEFIT PLANS OR
AGREEMENTS.


(H)           EACH COLLECTIVE BARGAINING AGREEMENT OR UNION AGREEMENT, WITH
RESPECT TO EMPLOYEES OF THE COMPANY OR SUBSIDIARY;


(I)            EACH BONUS, PROFIT SHARING, RETIREMENT OR OTHER FORM OF DEFERRED
COMPENSATION PLAN OF THE COMPANY OR SUBSIDIARY;


(J)            EACH EQUITY PURCHASE, OPTION OR SIMILAR PLAN;


(K)           EACH CONTRACT PERTAINING TO ANY INTELLECTUAL PROPERTY (OTHER THAN
OFF-THE-SHELF SOFTWARE);


(L)            EACH CONTRACT PURSUANT TO WHICH THE COMPANY OR SUBSIDIARY HAS
GUARANTEED ANY OBLIGATIONS OF OTHER PERSONS OR MADE ANY AGREEMENTS TO ACQUIRE OR
GUARANTEE ANY OBLIGATIONS OF OR INDEMNIFY OR HOLD HARMLESS OTHER PERSONS;


(M)          EACH CONTRACT RELATING TO THE LEASE OR SIMILAR ARRANGEMENT OF ANY
MACHINERY, EQUIPMENT, MOTOR VEHICLES, FURNITURE, FIXTURE OR SIMILAR PROPERTY OF
AN AMOUNT OR VALUE IN EXCESS OF $25,000 AND;


(N)           EACH CONTRACT TO WHICH ANY GOVERNMENTAL BODY IS A PARTY;


(O)           EACH CONTRACT RELATING TO THE SALE OR OTHER DISPOSITION OF ANY OF
ASSETS OR PROPERTY OR OTHER RIGHTS OF THE COMPANY OR SUBSIDIARY, OTHER THAN WITH
RESPECT TO OBSOLETE EQUIPMENT;


(P)           EACH CONTRACT THAT COULD OBLIGATE THE COMPANY OR SUBSIDIARY TO
REPAIR, REPLACE, ACCEPT THE RETURN OF OR MAKE ANY REFUND IN RESPECT OF ANY
SERVICE PERFORMED BY THE COMPANY OR SUBSIDIARY;


(Q)           EACH CONTRACT PURSUANT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS
OR MAY BE OBLIGATED TO MAKE PAYMENTS, CONTINGENT OR OTHERWISE, ON ACCOUNT OF OR
ARISING OUT OF PRIOR ACQUISITIONS OR SALES OF BUSINESSES, ASSETS OR STOCK OF
OTHER PERSONS;


(R)            EACH CONTRACT WHICH PROVIDES FOR CONTINGENT PAYMENTS OR
EARN-OUTS;


(S)           EACH CONTRACT WHICH PROVIDES FOR TERMINATION, ACCELERATION OR
OTHER SIMILAR RIGHTS WITH RESPECT TO ANY DIRECT OR INDIRECT CHANGE OF CONTROL OF
THE COMPANY OR ANY SUBSIDIARY;


(T)            EACH CONTRACT WITH A RELATED PERSON;


(U)           EACH CONTRACT THAT INVOLVES ANY OUTSTANDING LOAN OR ADVANCE TO ANY
PERSON.


(V)           EACH OTHER CONTRACT NOT MADE IN THE ORDINARY COURSE OF BUSINESS OF
THE COMPANY AND SUBSIDIARY.


3.16.       CONTRACTS; COMPLIANCE.


(A)           THE COMPANY, SUBSIDIARY AND/OR AFFILIATE ARE NOT IN BREACH OR
DEFAULT, AND THERE IS NO BASIS FOR ANY CLAIM OR BREACH OR DEFAULT, UNDER ANY
CONTRACT (WHETHER WRITTEN OR ORAL) TO WHICH THE COMPANY, SUBSIDIARY OR AFFILIATE
IS A PARTY OR BY WHICH THE COMPANY OR ANY SUBSIDIARY OR ANY OF ITS ASSETS OR
PROPERTIES ARE BOUND AND, THERE EXISTS NO EVENT OR CONDITION WHICH (WHETHER WITH
OR WITHOUT NOTICE, LAPSE OF TIME, OR BOTH) COULD CONSTITUTE A DEFAULT
THEREUNDER, GIVE RISE TO A RIGHT TO ACCELERATE, MODIFY OR TERMINATE ANY
PROVISION THEREOF OR GIVE RISE TO ANY ENCUMBRANCE ON ITS PROPERTY OR ASSETS OR A
RIGHT TO ANY ADDITIONAL OR GUARANTEED PAYMENTS; AND TO THE SELLER’S KNOWLEDGE,
NO OTHER PARTY TO ANY SUCH CONTRACT IS IN BREACH OR DEFAULT THEREOF.


(B)           EACH CONTRACT LISTED ON SCHEDULE 3.15 IS VALID AND IN FULL FORCE
AND EFFECT AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
SUBSIDIARY OR AFFILIATE, AND, TO THE SELLER’S KNOWLEDGE, THE OTHER PARTIES
THERETO, ENFORCEABLE IN

17


--------------------------------------------------------------------------------





ACCORDANCE WITH ITS TERMS, AND WILL NOT CEASE TO BE VALID AND IN FULL FORCE AND
EFFECT AFTER THE CLOSING DATE; ACCURATE AND COMPLETE COPIES THEREOF, TOGETHER
WITH ALL AMENDMENTS THERETO, HAVE BEEN HERETOFORE DELIVERED TO PURCHASER.


3.17.       REAL ESTATE. OWNED REAL ESTATE AND LEASED REAL ESTATE SHALL
COLLECTIVELY BE REFERRED TO HEREIN AS “REAL ESTATE” WITH RESPECT TO THE REAL
ESTATE:


(A)           SCHEDULE 3.17(A) CONTAINS A DESCRIPTION SEGREGATED BY THE COMPANY,
SUBSIDIARY, AND AFFILIATE FOR EACH PARCEL OF OWNED REAL ESTATE AND A LISTING AND
DESCRIPTION (INCLUDING THE PARTIES, TERM, EXPIRATION DATE(S), ADDRESS, AND THE
GENERAL USE DESCRIPTION OF THE LEASED PREMISES) OF EACH WRITTEN OR ORAL LEASE
REGARDING LEASED REAL ESTATE (THE LEASES OF LEASED REAL ESTATE DESCRIBED IN
SCHEDULE 3.17(A) ARE COLLECTIVELY, THE “LEASES”);


(B)           EXCEPT AS SET FORTH IN SCHEDULE 3.17(B) HERETO, THERE ARE NO
DEFERRED PROPERTY TAXES OR ASSESSMENTS WITH RESPECT TO THE REAL ESTATE WHICH MAY
OR WILL BECOME DUE AND PAYABLE AS A RESULT OF THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED HEREBY;


(C)           THE AFFILIATE IS THE SOLE OWNER IN FEE SIMPLE TITLE OF EACH PARCEL
OF OWNED REAL ESTATE AND EACH SUCH PARCEL IS FREE AND CLEAR OF ANY AND ALL
ENCUMBRANCES, EXCEPT (A) THOSE PARCELS OF OWNED REAL ESTATE WITH ENCUMBRANCES AS
SET FORTH IN SCHEDULE 3.17(D), AND (B) (I) THOSE ENCUMBRANCES SET FORTH IN
SCHEDULE 3.17(C) HERETO, INCLUDING (II) MUNICIPAL ZONING ORDINANCES, RECORDED OR
PLATTED EASEMENTS FOR PUBLIC UTILITIES AND RECORDED BUILDING AND USE
RESTRICTIONS AND COVENANTS, (III) GENERAL REAL ESTATE TAXES AND INSTALLMENTS OF
SPECIAL ASSESSMENTS PAYABLE IN THE YEAR OF CLOSING, AND (IV) LICENSES, EASEMENTS
OR RESERVATIONS OF, OR RIGHTS OF OTHERS FOR, WATER LINES, SEWERS, ELECTRIC
LINES, TELEPHONE LINES, AND OTHER SIMILAR PUBLIC UTILITY PURPOSES, OR ZONING OR
OTHER RESTRICTIONS ON THE USE OF REAL PROPERTY (COLLECTIVELY THE “PERMITTED
ENCUMBRANCES”). THE PERMITTED ENCUMBRANCES AND THOSE ENCUMBRANCES SET FORTH IN
SCHEDULE 3.17(D) HERETO DO NOT INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY
IMPAIR OR PROHIBIT THE CURRENT USE OR OPERATION OF THE OWNED REAL ESTATE BY THE
COMPANY OR SUBSIDIARY. THE AFFILIATE WILL SELL, TRANSFER, AND CONVEY SAID OWNED
REAL ESTATE TO THE PURCHASER, OR ITS NOMINEE, PURSUANT TO THE TERMS OF A
SEPARATE REAL ESTATE PURCHASE AGREEMENT;


(D)           EXCEPT FOR THE PERMITTED ENCUMBRANCES AND THOSE ENCUMBRANCES SET
FORTH IN SCHEDULE 3.17(D) HERETO, THERE ARE NO ENCUMBRANCES WHICH MATERIALLY AND
ADVERSELY AFFECT THE USE OR OCCUPANCY OF ALL OR ANY PART OF ANY PARCEL OF OWNED
REAL ESTATE OR ANY EASEMENTS;


(E)           EXCEPT AS SET FORTH IN SCHEDULE 3.17(E) HERETO, THE IMPROVEMENTS
LOCATED ON EACH PARCEL OF REAL ESTATE, INCLUDING FENCES, DRIVEWAYS AND OTHER
STRUCTURES OCCUPIED, USED OR CLAIMED BY THE COMPANY, SUBSIDIARY OR AFFILIATE,
ARE WHOLLY WITHIN THE BOUNDARY LINES OF SUCH PARCELS OF REAL ESTATE AND SUCH
IMPROVEMENTS AND THE PRESENT USES THEREOF BY THE COMPANY, SUBSIDIARY OR
AFFILIATE, AS APPLICABLE, DO NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON;


(F)            EXCEPT AS SET FORTH IN SCHEDULE 3.17(F) HERETO, NO BUILDINGS,
FENCES, DRIVEWAYS OR OTHER STRUCTURES OF ANY ADJOINING OWNER ENCROACH, IN ANY
MATERIAL RESPECT WHICH INTERFERES WITH THE OPERATION OF THE BUSINESS, UPON ANY
PART OF ANY PARCEL OF REAL ESTATE OR ANY EASEMENTS;


(G)           EXCEPT AS SET FORTH IN SCHEDULE 3.17(G), THE COMPANY, SUBSIDIARY
AND AFFILIATE, AS APPLICABLE, HAVE ALL EASEMENTS (OR ACCESS THROUGH PUBLIC
UTILITY EASEMENTS) ON TO PRIVATE PROPERTY, CONSTRUCTION PERMITS, HIGHWAY
ENCROACHMENT AGREEMENTS AND PERMITS (AND OTHER SIMILAR LICENSES AND PERMITS) AND
RIGHT-OF-WAY-LICENSES REASONABLY NECESSARY TO CONDUCT THE BUSINESS AND TO USE
AND OPERATE THE REAL ESTATE IN THE MANNER IT IS CURRENTLY BEING USED AND
OPERATED BY THE COMPANY, SUBSIDIARY AND AFFILIATE;


(H)           NEITHER THE COMPANY, SUBSIDIARY NOR AFFILIATE ARE IN DEFAULT IN
THE PERFORMANCE OF ANY MATERIAL OBLIGATION UNDER THE LEASES OR EASEMENTS, AND,
TO THE SELLER’S KNOWLEDGE, NONE OF THE OTHER PARTIES TO THE LEASES OR EASEMENTS
ARE IN DEFAULT IN PERFORMANCE OF THEIR MATERIAL OBLIGATIONS THEREUNDER, THE
LEASES AND EASEMENTS ARE IN FULL FORCE AND EFFECT, AND NEITHER THE COMPANY,
SUBSIDIARY OR AFFILIATE HAVE ASSIGNED THEIR RIGHTS UNDER THE LEASES OR
EASEMENTS;


(I)            EXCEPT AS SET FORTH IN SCHEDULE 3.17(I) NEITHER THE COMPANY,
SUBSIDIARY OR AFFILIATE HAVE LEASED OR GRANTED TO ANY OTHER PERSON OR ENTITY THE
RIGHT TO USE OR OCCUPY ALL OR ANY PORTION OF THE OWNED REAL ESTATE, AND THE
OWNED REAL ESTATE IS NOT SUBJECT TO AN OPTION OR RIGHT TO PURCHASE IN FAVOR OF
ANY PERSON OR ENTITY; AND


(J)            EXCEPT AS SET FORTH IN SCHEDULE 3.17(J), EACH OF THE PARCELS OF
OWNED REAL ESTATE CONSTITUTES A SEPARATE TAX PARCEL, AND IS NOT TAXED WITH ANY
OTHER REAL PROPERTY.


3.18.       ACCOUNTS RECEIVABLE. SCHEDULED 3.18 SETS FORTH A LIST OF AGED
ACCOUNTS RECEIVABLE WHICH IS TRUE, CORRECT AND COMPLETE AS OF THE INDICATED
THEREON. ALL OF THE ACCOUNTS, NOTES AND OTHER RECEIVABLES OF THE COMPANY AND
SUBSIDIARY REPRESENT SALES ACTUALLY MADE IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE FOR GOODS OR SERVICES DELIVERED OR RENDERED IN
BONA FIDE ARM’S-LENGTH TRANSACTIONS, CONSTITUTE ONLY VALID, UNDISPUTED CLAIMS,
HAVE NOT BEEN EXTENDED OR ROLLED OVER IN ORDER TO MAKE THEM CURRENT AND SHOULD
BE COLLECTIBLE AT THEIR RECORDED AMOUNTS NET OF RESERVES FOR NON-COLLECTIBILITY
REFLECTED ON THE FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP. EXCEPT AS SET
FORTH IN SCHEDULE 3.18, NO SUCH ACCOUNT, NOTE OR OTHER RECEIVABLE HAS BEEN
ASSIGNED OR PLEDGED TO ANY PERSON OR, TO THE SELLER’S KNOWLEDGE, IS SUBJECT TO
COUNTERCLAIMS OR SETOFFS OR ANY OTHER DEFENSES.


3.19.       BOOKS AND RECORDS; BANK ACCOUNTS. ALL OF THE BOOKS OF ACCOUNT AND
OTHER FINANCIAL AND CORPORATE RECORDS OF THE COMPANY AND THE SUBSIDIARY
(INCLUDING MINUTE BOOKS AND STOCK RECORDS) HAVE BEEN MADE AVAILABLE TO THE
PURCHASER AND ITS REPRESENTATIVES (OR

18


--------------------------------------------------------------------------------





WILL BE SO MADE AVAILABLE PRIOR TO THE CLOSING DATE). SUCH BOOKS OF ACCOUNT AND
RECORDS ARE CURRENT AND COMPLETE IN ALL MATERIAL RESPECTS. ALL SUCH BOOKS AND
RECORDS ARE CONSISTENT WITH THE FINANCIAL STATEMENTS SET FORTH IN SCHEDULE 3.11
HERETO. ALL SUCH BOOKS AND RECORDS ARE KEPT IN A PROPER ORDER AND IN THE
POSSESSION OF THE COMPANY AND THE SUBSIDIARY (AS THE CASE MAY BE).


3.20.       EMPLOYEES.


(A)           SCHEDULE 3.20(A) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
THE EMPLOYEES OF THE COMPANY AND THE SUBSIDIARY AS OF THE DATE HEREOF (THE
“EMPLOYEES”), TOGETHER WITH THE FOLLOWING INFORMATION FOR EACH SUCH EMPLOYEE:
NAME, POSITION HELD, CURRENT SALARY, AND BONUS ENTITLEMENT/ARRANGEMENT.


(B)           NONE OF THE EMPLOYEES HAVE INFORMED THE COMPANY OR THE SUBSIDIARY
THAT HE/SHE INTENDS TO TERMINATE EMPLOYMENT WITH THE COMPANY OR THE SUBSIDIARY,
AS APPLICABLE. SCHEDULE 3.20(B)(II) SETS FORTH A DESCRIPTION OF ANY WRITTEN
CONTRACT, OTHER THAN THE BENEFIT PLANS SET FORTH IN SCHEDULES 3.9(A) & (I)
HERETO, WITH RESPECT TO THE CONDITIONS OF EMPLOYMENT OF ANY OF THE EMPLOYEES.
EXCEPT AS SET FORTH IN SCHEDULE 3.20(B)(II), ALL RMI EMPLOYEES ARE EMPLOYED ON
AN “AT-WILL” BASIS.


(C)           NONE OF THE EMPLOYEES ARE WORKING BASED UPON A NON-RESIDENT VISA
AND THE COMPANY AND THE SUBSIDIARY HAS COMPLIED WITH THEIR RESPECTIVE
OBLIGATIONS UNDER THE IMMIGRATION REFORM CONTROL ACT.


3.21.       SUBSIDIARY. EXCEPT FOR THE SUBSIDIARY, THE COMPANY DOES NOT OWN ANY
SHARES OF STOCK OR OTHER SECURITIES OR EQUITY INTERESTS, DIRECTLY OR INDIRECTLY,
IN ANY OTHER PERSON. EXCEPT AS DISCLOSED OR DESCRIBED IN THIS AGREEMENT OR AS
SET FORTH IN SCHEDULE 3.21 HERETO, THE COMPANY IS NOT SUBJECT TO ANY OBLIGATION
OR REQUIREMENT TO PROVIDE FUNDS TO, OR INVEST IN, ANY SUCH PERSON.


3.22.       INSURANCE.


(A)           THE COMPANY HAS DELIVERED TO PURCHASER:

(I)            TRUE AND COMPLETE COPIES OF ALL POLICIES OF INSURANCE TO WHICH
THE COMPANY, SUBSIDIARY OR AFFILIATE IS A PARTY OR UNDER WHICH THE COMPANY,
SUBSIDIARY, OR ANY OFFICER OR DIRECTOR OF THE COMPANY, SUBSIDIARY OR AFFILIATE,
HAS BEEN COVERED AT ANY TIME WITHIN THE THREE (3) YEARS PRECEDING THE DATE OF
THIS AGREEMENT; AND

(II)           TRUE AND COMPLETE COPIES OF ALL PENDING APPLICATIONS FOR POLICIES
OF INSURANCE;


(B)           SCHEDULE 3.22(B) CONTAINS A TRUE AND COMPLETE LIST AND/OR
DESCRIPTION OF:

(I)            ANY SELF-INSURANCE ARRANGEMENT BY OR AFFECTING THE COMPANY,
SUBSIDIARY OR AFFILIATE, INCLUDING ANY RESERVES ESTABLISHED THEREUNDER;

(II)           ALL INSURANCE POLICIES (INCLUDING, BUT NOT LIMITED TO, LIABILITY,
PROPERTY AND CASUALTY, WORKERS COMPENSATION, DIRECTORS AND OFFICERS LIABILITY,
SURETY BONDS, KEY MAN OR CORPORATE OWNED LIFE INSURANCE, VEHICULAR AND OTHER
INSURANCE POLICIES AND CONTRACTS) COVERING THE COMPANY, SUBSIDIARY OR AFFILIATE
OR OTHERWISE HELD BY OR ON BEHALF OF IT, OR ANY ASPECT OF ITS ASSETS OR
BUSINESS, INDICATING THE TYPE OF COVERAGE, NAME OF INSURED, THE INSURER, THE
AMOUNT OF COVERAGE, THE DEDUCTIBLES, THE PREMIUM, THE EXPIRATION DATE, AND OTHER
MATERIAL TERMS THEREOF AND THE AGGREGATE AMOUNTS PAID THEREUNDER.

(III)          ANY CONTRACT, OTHER THAN A POLICY OF INSURANCE, FOR THE TRANSFER
OR SHARING OF ANY RISK BY THE COMPANY; AND

(IV)          ALL OBLIGATIONS OF THE COMPANY TO THIRD PARTIES WITH RESPECT TO
INSURANCE (INCLUDING SUCH OBLIGATIONS UNDER LEASES AND SERVICE AGREEMENTS) AND
IDENTIFIES THE POLICY UNDER WHICH SUCH COVERAGE IS PROVIDED; AND


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.22(C), TO SELLER’S KNOWLEDGE,
THERE ARE NO PENDING CLAIMS UNDER ANY OF THE FOREGOING. TO SELLER’S KNOWLEDGE
THERE IS NO REASON WHY ANY OF SUCH INSURANCE POLICIES OR CONTRACTS WILL BE
TERMINATED, SUSPENDED, MODIFIED OR AMENDED, OR NOT RENEWED ON SUBSTANTIALLY
IDENTICAL TERMS (INCLUDING, WITHOUT LIMITATION, PREMIUM COSTS), OR WILL REQUIRE
ALTERATION OF ANY EQUIPMENT OR ANY IMPROVEMENTS TO REAL PROPERTY OCCUPIED BY OR
LEASED TO OR BY THE COMPANY OR SUBSIDIARY, OR THE PURCHASE OF ADDITIONAL
EQUIPMENT, OR THE MODIFICATION OF ANY OF THE METHODS OF DOING BUSINESS. NEITHER
THE COMPANY, SUBSIDIARY NOR AFFILIATE, OR TO THE SELLER’S KNOWLEDGE, ANY THIRD
PARTY TO SUCH INSURANCE POLICY OR CONTRACT IS IN DEFAULT WITH RESPECT THERETO,
NOR DOES ANY CONDITION EXIST THAT WITH NOTICE OR LAPSE OF TIME OR BOTH COULD
CONSTITUTE SUCH A DEFAULT BY ANY PARTY THEREUNDER. NEITHER THE COMPANY,
SUBSIDIARY NOR AFFILIATE HAVE FAILED TO GIVE ANY NOTICE OR PRESENT ANY CLAIM
UNDER ANY SUCH INSURANCE POLICY OR CONTRACT IN DUE OR TIMELY FASHION OR AS
REQUIRED THEREBY IN A MANNER WHICH MAY JEOPARDIZE FULL RECOVERY THEREUNDER. ALL
SUCH INSURANCE POLICIES OR CONTRACTS PROVIDE COVERAGE IN AMOUNTS AND UPON TERMS
THAT ARE REASONABLE AND ADEQUATE FOR PERSONS HAVING SIMILAR BUSINESSES,
OPERATION, ASSETS AND PROPERTIES. COMPLETE AND ACCURATE COPIES OF ALL SUCH
POLICIES, CONTRACTS AND RELATED DOCUMENTATION HAVE PREVIOUSLY BEEN DELIVERED TO
PURCHASER.


(D)           THE SELLER, THE COMPANY, SUBSIDIARY AND AFFILIATE, AS APPLICABLE,
HAVE INDIVIDUALLY OR JOINTLY MAINTAINED, AND WILL CONTINUE TO MAINTAIN UNTIL THE
CLOSING DATE, THE INSURANCE SET FORTH IN SCHEDULE 3.22(B), WHICH INSURANCE
COVERS THE TANGIBLE REAL

19


--------------------------------------------------------------------------------





AND PERSONAL PROPERTY AND ASSETS OF THE COMPANY, SUBSIDIARY, AND THE AFFILIATE,
WHETHER OWNED OR LEASED, AGAINST LOSS OR DAMAGE BY FIRE OR OTHER CASUALTY. THE
COMPANY AND SUBSIDIARY ALSO CARRY PRODUCT LIABILITY INSURANCE. ALL SUCH
INSURANCE IS IN FULL FORCE ON THE DATE OF THIS AGREEMENT AND IS CARRIED WITH
INSURERS LICENSED IN THE STATES AFFECTED BY SUCH POLICIES.


(E)           THE COMPANY AND SUBSIDIARY ARE PRESENTLY INSURED FOR GENERAL
LIABILITY AND WORKER’S COMPENSATION RISKS THROUGH A THIRD PARTY INSURANCE
COMPANY, WHICH INSURANCE COVERS CLAIMS MADE AGAINST THE COMPANY OR SUBSIDIARY.


(F)            THE COMPANY AND SUBSIDIARY HAVE PROMPTLY AND ADEQUATELY NOTIFIED
THE INSURANCE CARRIERS OF ANY AND ALL CLAIMS KNOWN WITH RESPECT TO THE
OPERATIONS, PRODUCTS OR SERVICES OF THE COMPANY OR SUBSIDIARY FOR WHICH THE
COMPANY OR SUBSIDIARY ARE INSURED AND NO INSURANCE CARRIER HAS DENIED COVERAGE
OR RESERVED ITS RIGHTS WITH RESPECT TO SUCH CLAIMS. THE COMPANY AND SUBSIDIARY
HAVE NOT BEEN REFUSED ANY INSURANCE COVERAGE BY ANY INSURANCE CARRIER TO WHICH
THEY, INDIVIDUALLY OR COLLECTIVELY, HAVE APPLIED FOR INSURANCE DURING THE PAST
THREE (3) YEARS.


3.23.       BROKERS. EXCEPT FOR THE ENGAGEMENT OF TRUDEAU & TRUDEAU ASSOCIATES,
INC. BY THE SELLER, NEITHER THE COMPANY, SUBSIDIARY, THE SELLER NOR THE
AFFILIATE HAS EMPLOYED OR ENGAGED ANY BROKER, FINDER, AGENT, BANKER OR THIRD
PARTY, NOR HAVE THEY OTHERWISE DEALT WITH ANYONE PURPORTING TO ACT IN THE
CAPACITY OF A FINDER OR BROKER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY. NO COMMISSIONS, FINDER’S FEES OR LIKE CHARGES HAVE BEEN OR WILL BE
INCURRED BY THE COMPANY OR THE SUBSIDIARY OR AFFILIATE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY. ANY SUCH COMMISSIONS, FINDERS’ FEES OR LIKE CHARGES SHALL
BE DIRECTLY CHARGEABLE TO AND WILL BE PAID BY THE SELLER AS CONTEMPLATED BY THE
TERMS OF THIS AGREEMENT.


3.24.       ENVIRONMENTAL MATTERS. EXCEPT AS MAY BE SET FORTH IN SCHEDULE 3.24
AND AS SET FORTH IN THE INFORMATION CONTAINED IN THE SITE SURVEYS AND THE
ENVIRONMENTAL REPORTS LISTED IN SCHEDULE 3.24, COPIES OF WHICH HAVE BEEN
PROVIDED TO THE PURCHASER, AND EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT: (I) THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE TRANSPORTED, SORTED,
AND/OR DISPOSED OF HAZARDOUS MATERIALS HANDLED BY THE COMPANY, SUBSIDIARY AND
AFFILIATE IN A MANNER THAT IS REASONABLY NECESSARY FOR THE CONDUCT OF THE
BUSINESS AND IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS, (II) TO THE
SELLER’S KNOWLEDGE, THE REAL ESTATE, DURING ITS USE BY THE COMPANY, SUBSIDIARY,
OR AFFILIATE HAS NOT BEEN USED, AS A LANDFILL, DUMP OR OTHER DISPOSAL, STORAGE,
TRANSFER, TREATING OR HANDLING AREA FOR ANY HAZARDOUS MATERIALS, EXCEPT FOR SUCH
STORAGE OR HANDLING OF HAZARDOUS MATERIALS AS IS REASONABLY NECESSARY FOR THE
CONDUCT OF THE BUSINESS AND IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS,
(III) TO THE SELLER’S KNOWLEDGE, NO ASBESTOS, POLYCHLORINATED BIPHENYLS, OR UREA
FORMALDEHYDE HAS BEEN PLACED, STORED, LOCATED, OR DISPOSED ON THE REAL ESTATE,
AND (IV) THE COMPANY, SUBSIDIARY AND AFFILIATE HAVE NOT AGREED TO ASSUME AND, TO
THE SELLER’S KNOWLEDGE, HAVE NOT ASSUMED BY OPERATION OF LAW, ANY ENVIRONMENTAL
LIABILITY OF ANY OTHER PERSON, INCLUDING, BUT NOT LIMITED TO, ENVIRONMENTAL
LIABILITIES UNDER CERCLA OR SARA. EXCEPT AS MAY BE SET FORTH IN SCHEDULE 3.24
HERETO, THE REAL ESTATE IS NOT LISTED ON THE NATIONAL PRIORITIES LIST, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY INFORMATION
SYSTEM, THE RESOURCE CONSERVATION AND RECOVERY INFORMATION SYSTEM OR ANY OTHER
GOVERNMENTAL LIST OF POTENTIALLY CONTAMINATED PROPERTIES.


3.25.       DEBT. SCHEDULE 3.25 IS A TRUE, CORRECT AND COMPLETE LIST OF ALL
MORTGAGES, INDENTURES, NOTES, GUARANTEES AND OTHER OBLIGATIONS FOR OR RELATING
TO BORROWED MONEY, OR PURCHASE MONEY DEBT (INCLUDING CONDITIONAL SALES
CONTRACTS, CAPITAL LEASES AND ALL LETTERS OF CREDIT WHETHER OR NOT SUCH LETTERS
OF CREDIT HAVE BEEN DRAWN AGAINST) FOR WHICH THE COMPANY, SUBSIDIARY, OR
AFFILIATE ARE PRIMARILY OR SECONDARILY OBLIGATED.


3.26.       CUSTOMERS AND SUPPLIERS.


(A)           SCHEDULE 3.26(A) CONTAINS A TRUE AND COMPLETE LIST OF THE FIFTEEN
(15) LARGEST CUSTOMERS OF THE COMPANY AND SUBSIDIARY IN ORDER OF DOLLAR VOLUME
OF SERVICES PROVIDED DURING ITS LAST FULL FISCAL YEAR SHOWING THE TOTAL SERVICES
PROVIDED IN DOLLAR VOLUME TO EACH SUCH CUSTOMER DURING SUCH PERIOD.


(B)           SCHEDULE 3.26(B) CONTAINS A TRUE AND COMPLETE LIST OF THE FIVE (5)
LARGEST SUPPLIERS OF THE COMPANY AND SUBSIDIARY IN ORDER OF DOLLAR VOLUME OF
PURCHASES DURING ITS LAST FULL FISCAL YEAR SHOWING THE TOTAL OF PURCHASES IN
DOLLARS TO EACH SUCH SUPPLIER DURING SUCH PERIOD.


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.26(C):

(I)            THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE AND, TO THE
SELLER’S KNOWLEDGE, THERE ARE NO FACTS WHICH MAY REASONABLY BE EXPECTED TO
INDICATE THAT ANY MATERIAL ADVERSE CHANGE MAY OCCUR IN THE BUSINESS RELATIONSHIP
OF THE COMPANY OR SUBSIDIARY WITH ANY CUSTOMER OR SUPPLIER LISTED ON SCHEDULE
3.26(A) OR SCHEDULE 3.26(B).

(II)           NEITHER THE COMPANY NOR SUBSIDIARY IS ENGAGED IN ANY MATERIAL
DISPUTES WITH ANY CUSTOMERS OR SUPPLIERS LISTED OR TO BE LISTED ON SCHEDULES
3.26(A) OR 3.26(B) AND NEITHER THE COMPANY, SUBSIDIARY NOR ANY SELLER HAS ANY
REASON TO BELIEVE THAT ANY SUCH CUSTOMER OR SUPPLIER INTENDS TO DISCONTINUE OR
ADVERSELY MODIFY ITS RELATIONSHIP WITH THE COMPANY OR SUBSIDIARY AFTER THE
CLOSING DATE. IN ADDITION, TO THE SELLER’S KNOWLEDGE, NO CUSTOMER LISTED OR TO
BE LISTED ON SCHEDULE 3.26(A) OF THE DISCLOSURE SCHEDULE IS MATERIALLY
DISSATISFIED WITH ITS SERVICES. DURING THE TWO-YEAR PERIOD PRIOR TO THE DATE
HEREOF NEITHER THE COMPANY NOR SUBSIDIARY HAS GRANTED ANY REBATE TO ANY CUSTOMER
LISTED OR TO BE LISTED ON SCHEDULE 3.26(A) OF THE DISCLOSURE SCHEDULE OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.


3.27.       SELLER LOANS. EXCEPT AS SET FORTH IN SCHEDULE 3.27, THERE ARE NO
LOANS, ADVANCES OR OTHER OBLIGATIONS FOR BORROWED MONEY OWING BY THE COMPANY OR
THE SUBSIDIARY TO THE SELLER.

20


--------------------------------------------------------------------------------





3.28.       ADEQUACY OF PROPERTIES. THE COMPANY, SUBSIDIARY AND AFFILIATE,
RESPECTIVELY, OWN, LEASE OR OTHERWISE HAVE ADEQUATE RIGHTS TO USE THE TANGIBLE
AND INTANGIBLE PERSONAL PROPERTY NECESSARY FOR THE CONDUCT OF THEIR BUSINESS IN
THE MANNER IN WHICH SUCH BUSINESS IS PRESENTLY BEING CONDUCTED WITH NO MATERIAL
CONFLICT WITH OR INFRINGEMENT OF THE RIGHTS OF OTHERS SUCH THAT THE ABSENCE OF
SUCH OWNERSHIP OR RIGHTS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


3.29.       WARRANTY AND PRODUCT LIABILITY CLAIMS. EXCEPT AS DISCLOSED ON
SCHEDULE 3.29: (A) NEITHER THE COMPANY NOR THE SUBSIDIARY HAS MADE ANY EXPRESS
WARRANTIES AND GUARANTIES WITH RESPECT TO ANY PRODUCTS MANUFACTURED OR SOLD OR
SERVICES RENDERED IN THE OPERATION OF THE BUSINESS, AND (B) NO CLAIMS HAVE BEEN
ASSERTED DURING THE PAST THREE (3) YEARS THAT ANY PRODUCT OF THE COMPANY OR THE
SUBSIDIARY WAS DEFECTIVE OR CAUSED ANY INJURY OR HARM TO ANY PERSON OR PROPERTY,
INCLUDING ALL SUCH CLAIMS RELATING TO RETURNS, EXPRESS OR IMPLIED WARRANTY
VIOLATIONS, FAILURE TO WARN OR SIMILAR MATTERS.


3.30.       RELATED PARTY TRANSACTIONS. EXCEPT AS DISCLOSED IN SCHEDULE 3.30
HERETO, NO PERSON WHO IS AN OFFICER, DIRECTOR OR SHAREHOLDER IN THE COMPANY OR
THE SUBSIDIARY (EITHER DIRECTLY OR INDIRECTLY), OR A MEMBER OF ANY SUCH
OFFICER’S, DIRECTOR’S OR SHAREHOLDER’S IMMEDIATE FAMILY, OR ANY AFFILIATE
THEREOF, HAS, DIRECTLY OR INDIRECTLY: (A) ANY FINANCIAL INTEREST IN ANY CONTRACT
WITH THE COMPANY OR SUBSIDIARY, EXCEPT AS AN OWNER OF THE COMPANY OR FOR
COMPENSATION FOR SERVICES AS AN OFFICER, EMPLOYEE OR DIRECTOR OF THE COMPANY OR
THE SUBSIDIARY; (B) ANY INTEREST IN ANY REAL OR PERSONAL PROPERTY USED IN THE
COMPANY’S OR SUBSIDIARY’S BUSINESS, EXCEPT FOR THE NORMAL RIGHTS OF A
SHAREHOLDER; OR (C) ANY INTEREST IN (I) ANY PERSON WHICH PURCHASES FROM OR
SELLS, LICENSES OR FURNISHES TO EITHER OF THE COMPANY OR SUBSIDIARY ANY GOODS,
PROPERTY, TECHNOLOGY OR INTELLECTUAL OR OTHER PROPERTY RIGHTS OR SERVICES OR
(II) ANY THIRD-PARTY CONTRACT TO WHICH THE COMPANY OR THE SUBSIDIARY IS A PARTY
OR BY WHICH THE COMPANY OR THE SUBSIDIARY MAY BE BOUND. THERE ARE NO LOANS,
ADVANCES OR OTHER OBLIGATIONS FOR BORROWED MONEY (I) FROM THE SELLER OR ANY
AFFILIATE OF THE SELLER, ON THE ONE HAND, TO THE COMPANY OR SUBSIDIARY, ON THE
OTHER HAND, OR (II) FROM THE COMPANY OR SUBSIDIARY, ON THE ONE HAND, TO THE
SELLER OR ANY AFFILIATE OF THE SELLER, ON THE OTHER HAND.


3.31.       PERMITS. SCHEDULE 3.31 CONTAINS A COMPLETE LISTING AND SUMMARY
DESCRIPTION OF ALL PERMITS HELD BY THE COMPANY, SUBSIDIARY AND AFFILIATE. EXCEPT
AS SET FORTH ON SCHEDULE 3.31, THE COMPANY, SUBSIDIARY AND AFFILIATE HOLD ALL OF
THE PERMITS THAT ARE NECESSARY OR APPROPRIATE TO OWN AND OPERATE ITS BUSINESS AS
PRESENTLY CONDUCTED, INCLUDING, WITHOUT LIMITATION, ALL PERMITS REQUIRED UNDER
ANY APPLICABLE LAWS AND EACH SUCH PERMIT IS, AND AFTER THE CLOSING SHALL BE, IN
FULL FORCE AND EFFECT. THE COMPANY AND SUBSIDIARY ARE IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THE PERMITS SET FORTH ON SCHEDULE 3.31, AND NEITHER THE
COMPANY NOR SUBSIDIARY HAS RECEIVED ANY NOTICES THAT THE COMPANY, SUBSIDIARY OR
AFFILIATE IS IN VIOLATION OF ANY OF THE TERMS OR CONDITIONS OF SUCH PERMITS.
THERE ARE NO PROCEEDINGS PENDING OR, TO THE SELLER’S KNOWLEDGE, THREATENED WHICH
MAY RESULT IN THE REVOCATION, CANCELLATION, SUSPENSION OR MODIFICATION OF THE
PERMITS SET FORTH ON SCHEDULE 3.31, AND SELLER DOES NOT HAVE ANY KNOWLEDGE OF
ANY BASIS THEREFORE; AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS
HEREBY WILL NOT RESULT IN ANY SUCH REVOCATION, CANCELLATION, SUSPENSION OR
MODIFICATION NOR REQUIRE THE COMPANY, SUBSIDIARY, AFFILIATE OR THE PURCHASER TO
MAKE ANY FILING OR TAKE ANY ACTION IN ORDER TO MAINTAIN THE VALIDITY OF ANY ITEM
LISTED ON SCHEDULE 3.31.


3.32.       ABSENCE OF UNDISCLOSED LIABILITIES.


(A)           NEITHER THE COMPANY, SUBSIDIARY NOR AFFILIATE, HAS ANY
LIABILITIES, LOSSES OR OBLIGATIONS OF ANY NATURE (WHETHER ABSOLUTE, KNOWN OR
UNKNOWN, ACCRUED, FIXED, CONTINGENT, LIQUIDATED, UNLIQUIDATED, DUE OR TO BECOME
DUE, OR OTHERWISE), EXCEPT FOR (I) LIABILITIES INCLUDED OR REFLECTED IN THE
COMPANY’S FINANCIAL STATEMENTS AND ADEQUATELY RESERVED AGAINST THEREIN IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, OR (II) LIABILITIES OR PERFORMANCE
OBLIGATIONS ARISING SUBSEQUENT TO THE DATE OF THE BALANCE SHEET IN THE ORDINARY
COURSE OF BUSINESS (AND NOT AS A RESULT OF A BREACH OR DEFAULT BY THE COMPANY OR
ANY SUBSIDIARY) OUT OF OR UNDER AGREEMENTS, CONTRACTS, LEASES, ARRANGEMENTS OR
COMMITMENTS TO WHICH THE COMPANY OR SUBSIDIARY OR AFFILIATE IS A PARTY.

(b)           To the extent that (i) the subject matter or events giving rise to
a breach of the Seller’s representations set forth in Section 3.32(a) are
specifically covered by another representation in Article 3 and (ii) such other
representation is qualified by Seller’s Knowledge, then such knowledge qualifier
shall be deemed included in this Section 3.32 solely for purposes of determining
whether the subject matter or events in question constitute a breach of this
Section 3.32.


3.33.       CLOSING DATE. ALL OF THE REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS ARTICLE 3 AND ELSEWHERE IN THIS AGREEMENT AND ALL INFORMATION
DELIVERED IN ANY SCHEDULE OR IN ANY CERTIFICATE DELIVERED BY ANY SELLER TO THE
PURCHASER ARE TRUE AND CORRECT ON THE CLOSING DATE.


3.34.       REPRESENTATIONS AND WARRANTIES. NO REPRESENTATION OR WARRANTY BY THE
SELLER INCLUDED IN THIS AGREEMENT, TO SELLER’S KNOWLEDGE, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS ANY MATERIAL FACT NECESSARY TO MAKE THE
INFORMATION CONTAINED HEREIN NOT MISLEADING.


3.35.       LIMITATION ON REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3, NEITHER THE SELLER,
THE COMPANY, THE SUBSIDIARY NOR THE AFFILIATE, NOR ANY OTHER PERSON ACTING ON
BEHALF OF THE SELLER, THE COMPANY, THE SUBSIDIARY OR THE AFFILIATE, MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, CONCERNING, WITHOUT LIMITATION,
THE STOCK, THE BUSINESS, THE COMPANY AND THE SUBSIDIARY OR ANY OTHER MATTER.


3.36        ASSIGNABILITY OF REPRESENTATIONS AND WARRANTIES. IN THE EVENT
PURCHASER SELLS OR OTHERWISE TRANSFERS THE SUBSIDIARY TO ANOTHER ENTITY OWNED OR
CONTROLLED BY PURCHASER WITHIN THE COMPANY’S CURRENT FISCAL YEAR EACH OF THE
WARRANTIES AND REPRESENTATIONS IN THIS ARTICLE 3 OF THIS AGREEMENT SHALL BE
DEEMED, AS APPLICABLE, TO BE ASSIGNED TO SUCH TRANSFEREE.

21


--------------------------------------------------------------------------------


ARTICLE 4

COVENANTS OF THE SELLER


4.1.         FURTHER ASSURANCES. THE SELLER HERETO SHALL FROM TIME TO TIME AFTER
THE CLOSING DATE EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUMENTS AND DOCUMENTS,
AS PURCHASER MAY REASONABLY REQUEST. WITHOUT LIMITING THE FOREGOING, SELLER
SPECIFICALLY AGREES TO TAKE ANY AND ALL ACTIONS NECESSARY UNDER APPLICABLE LAW
TO ENSURE THAT COMPANY AND SUBSIDIARY HAVE FULL USE OF AND RIGHTS IN THE
INTELLECTUAL PROPERTY SET FORTH ON SCHEDULE 3.13 FOLLOWING CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. SELLER ALSO AGREES TO EXECUTE ALL
PAPERS AND TO GIVE SUCH TESTIMONY AND TO PERFORM SUCH OTHER ACTS AS SAID
PURCHASER OR AFFILIATES MAY REQUIRE TO ENABLE IT OR THEM TO PROCURE ANY
CONTINUATIONS, DIVISIONALS, REISSUES OR TRADEMARKS, IN THE UNITED STATES OF
AMERICA AND/OR IN ANY FOREIGN COUNTRY, AND/OR TO HOLD, ENFORCE OR CONVEY SAID
INTELLECTUAL PROPERTY.


4.2.         NON-SOLICITATION OF EMPLOYEES. EACH SELLER AGREES THAT FOR A PERIOD
COMMENCING ON THE CLOSING DATE AND EXPIRING ON THE FIFTH ANNIVERSARY OF THE
CLOSING DATE, EACH SELLER WILL NOT, NOR WILL ANY OF HIS AFFILIATES, WITHOUT THE
WRITTEN CONSENT OF PURCHASER, DIRECTLY OR INDIRECTLY, FOR HIS OWN ACCOUNT OR ON
BEHALF OF ANY OTHER PERSON, (I) HIRE ANY PERSON WHO IS AN OFFICER OR EMPLOYEE OF
THE COMPANY OR SUBSIDIARY OR (II) INDUCE OR ATTEMPT TO INDUCE ANY SUCH OFFICER
OR EMPLOYEE OF THE COMPANY OR SUBSIDIARY TO LEAVE HIS OR HER EMPLOYMENT WITH THE
COMPANY OR SUBSIDIARY.


4.3.         NON-SOLICITATION OR INTERFERENCE WITH CUSTOMERS AND SUPPLIERS. EACH
SELLER AGREES THAT FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND EXPIRING ON
THE FIFTH ANNIVERSARY OF THE CLOSING DATE, EACH SELLER WILL NOT, NOR SHALL ANY
OF HIS AFFILIATES, WITHOUT THE WRITTEN CONSENT OF PURCHASER, DIRECTLY OR
INDIRECTLY, FOR HIS OWN ACCOUNT OR ON BEHALF OF ANY OTHER PERSON, SOLICIT,
ACCEPT ORDERS FROM, DIVERT, TAKE AWAY OR ATTEMPT TO TAKE AWAY ANY OF THE
CUSTOMERS OR SUPPLIERS OF THE COMPANY OR THE SUBSIDIARY OR THE BUSINESS OR
PATRONAGE OF ANY SUCH CUSTOMERS OR SUPPLIERS OR IN ANY WAY INTERFERE WITH,
DISRUPT OR ATTEMPT TO DISRUPT ANY THEN EXISTING RELATIONSHIPS BETWEEN THE
COMPANY OR THE SUBSIDIARY, ON THE ONE HAND, AND ANY OF ITS CUSTOMERS OR
SUPPLIERS OR OTHER PERSONS WITH WHOM IT DEALS, ON THE OTHER.


4.4.         NON-DISCLOSURE AND NON-COMPETITION. EACH SELLER WILL ENTER INTO A
FIVE YEAR NON-DISCLOSURE AND NON-COMPETITION AGREEMENT TO BE EXECUTED AND
DELIVERED AT CLOSING (“NON-COMPETITION AGREEMENTS”).


4.5.         CONFIDENTIAL INFORMATION; NON-DISPARAGEMENT. THE SELLER SHALL NOT
AT ANY TIME USE OR DISCLOSE TO OR FOR THE BENEFIT OF ANY PERSON OTHER THAN
PURCHASER, THE COMPANY AND SUBSIDIARY, ANY INFORMATION, KNOWLEDGE OR DATA
RELATING TO THE BUSINESS OF PURCHASER, THE COMPANY OR SUBSIDIARY (INCLUDING,
WITHOUT LIMITATION, INFORMATION RELATING TO ACCOUNTS, FINANCIAL DEALINGS,
TRANSACTIONS, RECIPES, FORMULAE, KNOW-HOW, DISTRIBUTION METHODS, INTANGIBLES,
CUSTOMER LISTS, PRICING LISTS, PROCESSES, PLANS, PROPOSALS AND TRADE SECRETS)
WHETHER OR NOT MARKED OR OTHERWISE IDENTIFIED AS CONFIDENTIAL OR SECRET. THE
SELLER AND AFFILIATE SHALL NOT, DIRECTLY OR INDIRECTLY, MAKE ANY STATEMENTS OR
TAKE ANY ACTIONS WHICH IN ANY WAY DISPARAGE OR WHICH COULD REASONABLY BE
EXPECTED TO HARM THE REPUTATION AND/OR GOODWILL OF PURCHASER.


4.6.         ACKNOWLEDGMENTS. EACH SELLER ACKNOWLEDGES THAT, IN VIEW OF THE
NATURE OF THE BUSINESS OF THE COMPANY AND SUBSIDIARY AND THE BUSINESS OBJECTIVES
OF PURCHASER IN ENTERING INTO THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS,
THE RESTRICTIONS CONTAINED IN THIS ARTICLE 4 ARE REASONABLY NECESSARY TO PROTECT
THE LEGITIMATE BUSINESS INTERESTS OF PURCHASER AND THAT ANY VIOLATION OF SUCH
RESTRICTIONS WILL RESULT IN IRREPARABLE INJURY TO PURCHASER, THE COMPANY AND
SUBSIDIARY FOR WHICH DAMAGES WILL NOT BE AN ADEQUATE REMEDY. EACH SELLER
THEREFORE ACKNOWLEDGES THAT, IF ANY SUCH RESTRICTIONS ARE VIOLATED, PURCHASER,
THE COMPANY AND SUBSIDIARY SHALL BE ENTITLED TO PRELIMINARY AND INJUNCTIVE
RELIEF AGAINST EACH SELLER AS WELL AS TO AN EQUITABLE ACCOUNTING OF EARNINGS,
PROFITS AND OTHER BENEFITS ARISING FROM SUCH VIOLATION.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As an inducement for the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Purchaser represents and warrants to
the Seller that each and all of the following representations and warranties are
true and correct as of the date of this Agreement. The Schedules shall be
arranged in paragraphs corresponding to the sections and subsections contained
in this Article 5.


5.1.         ORGANIZATION. THE PURCHASER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS ALL REQUISITE POWER AND AUTHORITY, CORPORATE AND OTHERWISE, TO OWN,
OPERATE AND LEASE ITS PROPERTIES AND ASSETS AND TO CONDUCT ITS BUSINESS AS IT IS
NOW BEING CONDUCTED.


5.2.         DUE AUTHORIZATION. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE ANCILLARY DOCUMENTS TO BE EXECUTED AND DELIVERED BY THE
PURCHASER PURSUANT TO THIS AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE PURCHASER. THIS AGREEMENT AND THE
ANCILLARY DOCUMENTS HAVE BEEN, OR WILL BE ON OR BEFORE THE CLOSING DATE, DULY
AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE PURCHASER AND THE
OBLIGATIONS OF THE PURCHASER HEREUNDER AND THEREUNDER ARE OR WILL BE, UPON SUCH
EXECUTION AND DELIVERY, VALID, LEGALLY BINDING AND ENFORCEABLE AGAINST THE
PURCHASER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


5.3.         NO BREACH. THE PURCHASER HAS FULL POWER AND AUTHORITY, CORPORATE
AND OTHERWISE, TO PURCHASE THE STOCK BEING PURCHASED HEREUNDER AND TO OTHERWISE
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE ANCILLARY DOCUMENTS TO BE
EXECUTED AND DELIVERED BY THE PURCHASER PURSUANT HERETO. THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY DOCUMENTS TO BE EXECUTED AND
DELIVERED BY THE PURCHASER PURSUANT TO THIS AGREEMENT, AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT: (I) VIOLATE ANY

22


--------------------------------------------------------------------------------





PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS (OR COMPARABLE GOVERNING
DOCUMENTS OR INSTRUMENTS) OF THE PURCHASER, (II) VIOLATE ANY APPLICABLE LAWS OR
INJUNCTION APPLICABLE TO THE PURCHASER, (III) OTHER THAN FILINGS AND APPROVALS
REQUIRED TO COMPLY WITH APPLICABLE LAWS, INCLUDING APPLICABLE REQUIREMENTS OF
ANY GOVERNMENTAL BODY, REQUIRE ANY FILING WITH, AUTHORIZATION, CONSENT OR
APPROVAL OF, OR THE GIVING OF ANY NOTICE TO, ANY PERSON, (IV) RESULT IN A
VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT (OR GIVE ANOTHER PARTY ANY RIGHTS OF TERMINATION,
CANCELLATION OR ACCELERATION) UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS
OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LICENSE, FRANCHISE, LEASE OR OTHER
CONTRACT TO WHICH THE PURCHASER IS A PARTY, OR BY WHICH IT OR ANY OF ITS ASSETS
OR PROPERTIES MAY BE BOUND.


5.4.         INVESTMENT REPRESENTATIONS. THE PURCHASER UNDERSTANDS THAT THE
STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY JURISDICTION, BY REASON OF RELIANCE UPON
CERTAIN EXEMPTIONS.


5.5.         BROKERS. NEITHER THE PURCHASER NOR ITS RESPECTIVE AFFILIATES HAS
EMPLOYED OR ENGAGED ANY BROKER, FINDER, AGENT, BANKER OR THIRD PARTY, NOR HAVE
THEY OTHERWISE DEALT WITH ANYONE PURPORTING TO ACT IN THE CAPACITY OF A FINDER
OR BROKER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY. ANY SUCH
COMMISSIONS, FINDERS’ FEES OR LIKE CHARGES SO CLAIMED SHALL BE DIRECTLY
CHARGEABLE TO AND WILL BE PAID BY THE PURCHASER, SUBJECT TO PURCHASER’S RIGHT TO
CONTEST ANY SUCH CLAIM.


5.6.         SECURITIES AND EXCHANGE COMMISSION AND STATE OR OTHER SECURITIES
FILING REQUIREMENTS. EXCEPT AS SET FORTH ON SCHEDULE 5.6 HERETO, THE PURCHASER
IS NOT REQUIRED TO FILE ANY PRE-ACQUISITION NOTIFICATIONS EITHER WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION, ANY STATE OR LOCAL GOVERNMENTAL
AGENCIES, OR WITH ANY SECURITIES EXCHANGE. IF, HOWEVER, ANY SUCH FILING IS
LISTED ON SCHEDULE 5.6, OR IS FOUND TO BE REQUIRED HEREAFTER, PURCHASER WILL PAY
ALL COSTS INCURRED IN CONNECTION WITH SAID FILING, INCLUDING ANY FILING FEES,
LATE FILING PENALTIES, AND REASONABLE ATTORNEYS FEES INCURRED BY EITHER SELLER
OR PURCHASER; AND PURCHASER SHALL UNDERTAKE TO MAKE ANY SUCH REQUIRED FILING IN
A TIMELY MANNER SO AS NOT TO DELAY THE SCHEDULED CLOSING DATE.

ARTICLE 6

INDEMNIFICATION


6.1.         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


(A)           REPRESENTATIONS AND WARRANTIES OF THE SELLER. EXCEPT AS NOTED IN
SECTION 6.1(B) BELOW EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE SELLER
CONTAINED IN THIS AGREEMENT AND IN ANY ANCILLARY DOCUMENTS DELIVERED BY OR ON
BEHALF OF ANY OF THE SELLERS HERETO PURSUANT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED HEREBY FOR A PERIOD OF TWO (2) YEARS AFTER THE CLOSING DATE, OR
LONGER AS EXPRESSLY SPECIFIED BELOW (THE “SURVIVAL PERIOD”).


(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTIONS 3.1, 3.2 AND 3.3
SHALL HAVE NO EXPIRATION; (II) THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.8
(THE “TAX REPRESENTATIONS”) SHALL SURVIVE THE APPLICABLE STATUTE OF LIMITATIONS;
(III) THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.24 (THE “ENVIRONMENTAL
REPRESENTATIONS”) WILL TERMINATE UPON THE FIFTH (5TH) YEAR ANNIVERSARY OF THE
CLOSING DATE.


(C)           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER IN THIS AGREEMENT WILL SURVIVE
THE CLOSING FOR TWO (2) YEARS.


(D)           COVENANTS. ALL COVENANTS OF THE PARTIES WILL SURVIVE UNTIL
TERMINATED IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


(E)           CERTAIN DEFINITIONS. THE TERM “DAMAGES” MEANS ANY AND ALL DAMAGES,
LOSSES, CLAIMS (INCLUDING TAXES), EXPENSES, COSTS, FINES, ATTORNEY AND
PROFESSIONAL FEES, INTEREST, PENALTIES, SPECIAL AND PUNITIVE DAMAGES INCLUDING
INCIDENTAL OR CONSEQUENTIAL DAMAGES; AND WITH RESPECT TO INDEMNIFICATION FOR
BREACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.24 (ENVIRONMENTAL
REPRESENTATIONS), “DAMAGES” SHALL MEAN SUCH LIABILITIES AS REFERENCED ABOVE
ARISING OUT OF OR IN CONNECTION WITH GOVERNMENT-MANDATED REMEDIATION OF
CONDITIONS CAUSED BY: (I) THE PRESENCE OF HAZARDOUS MATERIALS OR (II) ANY
VIOLATION OF ENVIRONMENTAL LAWS CAUSING PHYSICAL INJURY TO PERSONS OR PROPERTY.
“DAMAGES” ALSO SHALL INCLUDING COSTS INCURRED ARISING FROM SUCH CLAIMS, ACTIONS,
SUITS, DEMANDS, ASSESSMENTS, INVESTIGATIONS, JUDGMENTS, PENALTIES, FINES,
AWARDS, ARBITRATIONS OR OTHER PROCEEDINGS, TOGETHER WITH REASONABLE ATTORNEYS’
FEES AND EXPENSES. THE TERM “PURCHASER INDEMNITEES” MEANS THE PURCHASER, THE
PURCHASER’S SUCCESSORS AND ASSIGNS, AND ANY PRESENT OR FUTURE OFFICER, DIRECTOR,
PARTNER, MEMBER, EMPLOYEE, AGENT, AFFILIATE, SUBSIDIARY, SHAREHOLDER OR
REPRESENTATIVE OF EACH SUCH PARTY. THE TERM “SELLER INDEMNITEES” MEANS THE
SELLER AND ANY PRESENT OR FUTURE HEIR, BENEFICIARY, SUCCESSOR, ASSIGN OR
REPRESENTATIVE OF THE SELLER.

(f)            The right to indemnification or payment of Damages will not be
affected adversely by any investigation by any party or any knowledge acquired
at any time with respect to the accuracy or inaccuracy of or compliance with,
any representation, warranty, covenant, or obligation, except for the
Environmental Representations, unless any such investigation was the result of a
request or directive by a Governmental Body or was reasonably required by a
prospective purchaser or lender.

23


--------------------------------------------------------------------------------





6.2.         INDEMNIFICATION BY THE SELLER.


SUBJECT TO THE PROVISIONS OF SECTION 6.1 ABOVE AND SECTION 6.3 BELOW, EACH
SELLER, JOINTLY AND SEVERALLY, WILL INDEMNIFY AND HOLD HARMLESS THE PURCHASER
INDEMNITEES FROM AND AGAINST ANY AND ALL DAMAGES DIRECTLY INCURRED, PAID OR
ACCRUED IN CONNECTION WITH OR RESULTING FROM OR AND ARISING OUT OF:

(A)           THE BREACH OR INACCURACY OF ANY REPRESENTATION OR WARRANTY OF THE
SELLER OR AFFILIATE CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
EXECUTED BY THE SELLER OR AFFILIATE PURSUANT HERETO OR THERETO OR IN ANY
CERTIFICATE DELIVERED TO PURCHASER PURSUANT TO SECTION 2.5 ABOVE;

(B)           THE BREACH OR VIOLATION OF ANY COVENANT OR OTHER OBLIGATION OF THE
SELLER OR AFFILIATE UNDER THIS AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED BY
THE SELLER OR AFFILIATE PURSUANT HERETO OR THERETO;

(C)           ALL TAXES NOT PROPERLY PAID OR ACCRUED FOR BY THE COMPANY, THE
SUBSIDIARY OR AFFILIATE AS OF THE CLOSING DATE;

(D)           (A) THE VIOLATION BY THE COMPANY, THE SUBSIDIARY, AFFILIATE OR ANY
OF THEIR RESPECTIVE AFFILIATES OR PREDECESSORS (WHICH SHALL INCLUDE ANY PERSON
WHOSE LIABILITIES, INCLUDING, WITHOUT LIMITATION, LIABILITIES ARISING UNDER ANY
ENVIRONMENTAL LAWS, HAVE OR MAY HAVE BEEN RETAINED OR ASSUMED BY THE COMPANY,
THE SUBSIDIARY, AFFILIATE OR ANY OF THEIR RESPECTIVE AFFILIATES, EITHER
CONTRACTUALLY OR BY OPERATION OF LAW) OF ANY ENVIRONMENTAL LAWS PRIOR TO THE
CLOSING DATE OR (B) THE PRESENCE OR RELEASE OF ANY HAZARDOUS MATERIALS AT ANY
PROPERTY, PRESENT AT THE PROPERTY ON THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, ANY PROPERTY OWNED, LEASED OR OPERATED BY THEM PRIOR TO THE CLOSING
DATE, IN EACH CASE REGARDLESS OF WHETHER SUCH VIOLATION OF ENVIRONMENTAL LAWS OR
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS IS DESCRIBED OR REFERENCED ON
SCHEDULE 3.24 HERETO; AND

(E)              DAMAGES OR LOSSES INCURRED FOR THE ITEMS SET FORTH IN SCHEDULE
3.6(B) AND SCHEDULE 3.7.


6.3.         LIMITATIONS ON SELLER’S INDEMNIFICATION LIABILITY.


(A)           THRESHOLD FOR BRINGING CLAIMS AGAINST THE SELLER. IF A PURCHASER
INDEMNITEE SEEKS INDEMNIFICATION FOR MATTERS IDENTIFIED IN SECTION 6.2(A), THE
INDEMNIFICATION BY THE SELLER WILL NOT APPLY UNLESS AND UNTIL THE AGGREGATE
DAMAGES FOR ALL CLAIMS EXCEEDS $250,000 (THE “INDEMNIFICATION THRESHOLD”). ONCE
THE INDEMNIFICATION THRESHOLD HAS BEEN REACHED (AND SUBJECT TO THE PROVISIONS OF
SECTION 6.3(B) BELOW), THE SELLER WILL INDEMNIFY THE PURCHASER INDEMNITEES FOR
THE FULL AMOUNT OF SUCH AGGREGATE DAMAGES EXCEEDING THE INDEMNIFICATION
THRESHOLD.


(B)           LIMITATION OF AGGREGATE AMOUNT OF SELLER’S LIABILITY.

(I)            EXCEPT AS SET FORTH IN SECTION 6.3(B)(II), 6.3(B)(III),
6.3(B)(IV) AND 6.3(B)(V), THE TOTAL CUMULATIVE AMOUNT OF DAMAGES FOR WHICH THE
SELLER SHALL BE LIABLE TO THE PURCHASER OR PURCHASER INDEMNITEES UNDER SECTION
6.2(A) SHALL NOT EXCEED $8,500,000;

(II)           NOTWITHSTANDING PARAGRAPH 6.3(B)(I) ABOVE, THERE SHALL NOT BE ANY
LIMITATION ON THE AGGREGATE DAMAGES RESULTING FROM OR ARISING OUT OF ANY BREACH
OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1, 3.2, 3.3, AND
3.8;

(III)          NOTWITHSTANDING ANY LIMITATIONS SET FORTH ABOVE AND WITHOUT
REGARD TO WHETHER ANY ONE OR MORE OF THE ITEMS LISTED IN THIS PARAGRAPH MAY BE
DISCLOSED IN ANY SCHEDULE OR OTHERWISE KNOWN TO PURCHASER AS OF THE DATE HEREOF
OR THE CLOSING DATE, THERE SHALL BE A SEPARATE LIMITATION NOT TO EXCEED
$2,500,000 ON THE AGGREGATE DAMAGES RESULTING FROM OR ARISING OUT OF ANY
GENERATION, HANDLING, TRANSPORTATION, STORAGE, TREATMENT, DISPOSAL OR RELEASE OF
ANY HAZARDOUS MATERIALS OCCURRING ON OR PRIOR TO THE CLOSING DATE (INCLUDING
WITHOUT LIMITATION THOSE THAT ALLEGEDLY RESULT IN, OR RESULT IN, ANY RELEASE OR
TREATMENT OF HAZARDOUS MATERIALS AFTER THE CLOSING DATE), REGARDLESS OF WHEN
LIABILITY IS ASSERTED, AT ANY OFFSITE FACILITY WITH REGARD TO ANY HAZARDOUS
MATERIALS WITH WHICH SELLER WAS INVOLVED IN ANY WAY AT ANY TIME;

(IV)          THE LIMITATION DOES NOT APPLY TO ANY INTENTIONAL MISSTATEMENT OR
MISREPRESENTATION, OR FRAUDULENT ACT; AND

(V)           THE LIMITATION DOES NOT APPLY TO ANY DAMAGES ARISING OUT OF OR
RELATING TO THE MATTERS DESCRIBED IN SCHEDULE 3.6(B).


(C)           ESCROWED FUNDS. THE INITIAL SOURCE FOR THE PURCHASERS CLAIMS SHALL
BE THE ESCROW. THE AMOUNT OF ANY DAMAGES FOR WHICH ANY PURCHASER INDEMNITEE IS
ENTITLED TO BE INDEMNIFIED UNDER SECTION 6.1 OF THIS AGREEMENT SHALL BE RELEASED
FROM THE ESCROWED FUNDS PURSUANT TO THE TERMS OF THE PURCHASE PRICE ESCROW
AGREEMENT; PROVIDED, HOWEVER, THAT IF THE AMOUNT OF DAMAGES FOR WHICH THE
PURCHASER INDEMNITEES ARE ENTITLED TO BE INDEMNIFIED UNDER SECTION 6.1 EXCEEDS
THE AMOUNT THEN IN THE ESCROWED FUNDS, THE SELLER SHALL BE JOINTLY AND SEVERALLY
RESPONSIBLE FOR ALL SUCH EXCESS AMOUNTS SUBJECT TO THE LIMITATIONS SET FORTH IN
THIS SECTION 6.3.

24


--------------------------------------------------------------------------------





(D)           TIME LIMIT FOR CLAIMS AGAINST SELLER. EXCEPT CLAIMS FOR DAMAGES
ARISING FROM OR RELATING TO: (I) A BREACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 3.1, 3.2, AND 3.3 OF THIS AGREEMENT, WHICH MAY BE BROUGHT
AT ANY TIME PRIOR TO THE EXPIRATION OF SUCH REPRESENTATIONS AND WARRANTIES AS
PROVIDED IN SECTION 6.1(B) ABOVE AND PROSECUTED UNTIL ITS CONCLUSION (WHICH MAY
BE AFTER THE APPLICABLE EXPIRATION DATE), AND (II) MATTERS DESCRIBED IN SECTION
6.3(B)(III), WHICH MAY BE BROUGHT AT ANY TIME UP TO AND INCLUDING THE SEVENTH
(7TH) YEAR ANNIVERSARY OF THE CLOSING DATE AND PROSECUTED UNTIL ITS CONCLUSION
(WHICH MAY BE AFTER SUCH SEVENTH (7TH) YEAR ANNIVERSARY), NO CLAIM FOR
INDEMNIFICATION FOR MATTERS IDENTIFIED IN SECTION 6.2 MAY BE ASSERTED OR BROUGHT
BY THE PURCHASER AGAINST THE SELLER AFTER THE APPLICABLE SURVIVAL PERIOD HAS
EXPIRED; PROVIDED, HOWEVER, THAT ANY SUCH CLAIMS ASSERTED BY WRITTEN NOTICE
PRIOR TO THE APPLICABLE SURVIVAL PERIOD MAY BE PROSECUTED UNTIL ITS CONCLUSION,
WHICH MAY BE AFTER THE APPLICABLE SURVIVAL PERIOD.


(E)           INSURANCE. DAMAGES IN RESPECT OF WHICH THE SELLER IS REQUIRED TO
INDEMNIFY A PURCHASER INDEMNITEE UNDER THIS AGREEMENT SHALL BE (I) REDUCED BY AN
AMOUNT EQUAL TO THE INSURANCE PROCEEDS PAID TO OR REALIZED BY THE PURCHASER
INDEMNITEE WITH RESPECT TO ANY CLAIM GIVING RISE TO DAMAGES UNDER THIS
AGREEMENT, AND (II) INCREASED BY AN AMOUNT EQUAL TO THE SUM OF THE REASONABLE
OUT-OF-POCKET COSTS INCURRED BY THE PURCHASER INDEMNITEE IN ITS PURSUIT OF SUCH
INSURANCE PROCEEDS PLUS ALL OTHER COSTS INCURRED BY THE PURCHASER INDEMNITEE AS
A RESULT OF ANY SUCH INSURANCE, INCLUDING, BUT NOT LIMITED TO, RETROACTIVE
PREMIUM ADJUSTMENTS, EXPERIENCE-BASED PREMIUM ADJUSTMENTS (WHETHER RETROACTIVE
OR PROSPECTIVE FOR THE DURATION OF THE INDEMNIFICATION PERIOD ONLY) AND
INDEMNIFICATION OR SURETY OBLIGATIONS OF THE PURCHASER INDEMNITEE TO ANY
INSURER.


6.4.         INDEMNIFICATION BY THE PURCHASER. THE PURCHASER SHALL INDEMNIFY AND
HOLD EACH SELLER AND EACH OF HIS RESPECTIVE SUCCESSORS AND ASSIGNS, HARMLESS
FROM, AGAINST AND IN RESPECT OF ANY AND ALL DAMAGES INCURRED, PAID OR ACCRUED IN
CONNECTION WITH OR RESULTING FROM OR ARISING OUT OF:

(a)           the breach or inaccuracy of any representation or warranty made by
the Purchaser in this Agreement and the Ancillary Documents to be executed and
delivered by the Purchaser pursuant hereto and thereto; or

(b)           the breach or violation of any covenant or other obligation of the
Purchaser under this Agreement or any Ancillary Document executed by the
Purchaser or its representatives pursuant hereto or thereto.


6.5.         PROCEDURE FOR INDEMNIFICATION.


(A)           IN THE EVENT A PARTY INTENDS TO SEEK INDEMNIFICATION PURSUANT TO
THE PROVISIONS OF SECTIONS 6.2 OR 6.4 HEREOF (THE “INDEMNIFIED PARTY”), THE
INDEMNIFIED PARTY SHALL PROMPTLY GIVE NOTICE HEREUNDER TO THE OTHER PARTY (THE
“INDEMNIFYING PARTY”) OF A CLAIM OR AFTER OBTAINING WRITTEN NOTICE OF ANY CLAIM,
INVESTIGATION, OR THE SERVICE OF A SUMMONS OR OTHER INITIAL OR CONTINUING LEGAL
OR ADMINISTRATIVE PROCESS OR PROCEEDING IN ANY ACTION INSTITUTED AGAINST THE
INDEMNIFIED PARTY AS TO WHICH RECOVERY OR OTHER ACTION MAY BE SOUGHT AGAINST THE
INDEMNIFIED PARTY BECAUSE OF THE INDEMNIFICATION PROVIDED FOR IN SECTION 6.2 OR
6.4 HEREOF, AND, IF SUCH INDEMNITY SHALL ARISE FROM THE CLAIM OF A THIRD PARTY,
THE INDEMNIFIED PARTY SHALL PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE
OF ANY SUCH CLAIM AND ANY LITIGATION RESULTING FROM SUCH CLAIM; PROVIDED,
HOWEVER, THAT THE INDEMNIFIED PARTY SHALL NOT BE REQUIRED TO PERMIT SUCH AN
ASSUMPTION OF THE DEFENSE OF ANY CLAIM OR PROCEEDING WHICH, IF NOT FIRST PAID,
DISCHARGED OR OTHERWISE COMPLIED WITH, WOULD RESULT IN A MATERIAL INTERRUPTION
OR DISRUPTION OF THE BUSINESS OF THE INDEMNIFIED PARTY, OR ANY MATERIAL PART
THEREOF. NOTWITHSTANDING THE FOREGOING, THE RIGHT TO INDEMNIFICATION HEREUNDER
SHALL NOT BE AFFECTED BY ANY FAILURE OF THE INDEMNIFIED PARTY TO GIVE SUCH
NOTICE (OR BY DELAY BY THE INDEMNIFIED PARTY IN GIVING SUCH NOTICE) UNLESS, AND
THEN ONLY TO THE EXTENT THAT, THE RIGHTS AND REMEDIES OF THE INDEMNIFYING PARTY
SHALL HAVE BEEN PREJUDICED AS A RESULT OF THE FAILURE TO GIVE, OR DELAY IN
GIVING, SUCH NOTICE. FAILURE BY THE INDEMNIFYING PARTY TO NOTIFY THE INDEMNIFIED
PARTY OF ITS ELECTION TO DEFEND ANY SUCH CLAIM OR ACTION BY A THIRD PARTY WITHIN
THIRTY (30) DAYS AFTER NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE INDEMNIFYING
PARTY SHALL BE DEEMED A WAIVER BY THE INDEMNIFYING PARTY OF ITS RIGHT TO DEFEND
SUCH CLAIM OR ACTION.


(B)           IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF SUCH CLAIM,
INVESTIGATION OR PROCEEDING RESULTING THEREFROM, THE OBLIGATIONS OF THE
INDEMNIFYING PARTY HEREUNDER AS TO SUCH CLAIM, INVESTIGATION OR PROCEEDING SHALL
INCLUDE TAKING ALL STEPS NECESSARY IN THE DEFENSE OR SETTLEMENT OF SUCH CLAIM,
INVESTIGATION OR PROCEEDING AND HOLDING THE INDEMNIFIED PARTY HARMLESS FROM AND
AGAINST ANY AND ALL LOSSES ARISING FROM, IN CONNECTION WITH OR INCIDENT TO ANY
SETTLEMENT APPROVED BY THE INDEMNIFYING PARTY OR ANY JUDGMENT ENTERED IN
CONNECTION WITH SUCH CLAIM, INVESTIGATION OR PROCEEDING, EXCEPT WHERE, AND ONLY
TO THE EXTENT THAT, THE INDEMNIFYING PARTY HAS BEEN PREJUDICED BY THE ACTIONS OR
OMISSIONS OF THE INDEMNIFIED PARTY. THE INDEMNIFYING PARTY SHALL NOT, IN THE
DEFENSE OF SUCH CLAIM OR ANY PROCEEDING RESULTING THEREFROM, CONSENT TO ENTRY OF
ANY JUDGMENT (OTHER THAN A JUDGMENT OF DISMISSAL ON THE MERITS WITHOUT COSTS)
EXCEPT WITH THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) OR ENTER INTO ANY
SETTLEMENT (EXCEPT WITH THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) UNLESS (I)
THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION OF APPLICABLE LAW AND NO
MATERIAL EFFECT ON ANY CLAIMS THAT COULD REASONABLY BE EXPECTED TO BE MADE BY OR
AGAINST THE INDEMNIFIED PARTY, (II) THE SOLE RELIEF PROVIDED IS MONETARY DAMAGES
THAT ARE PAID IN FULL FOR LOSSES WHICH ARE OR MAY BE PROPERLY APPLIED AGAINST
THE INDEMNIFICATION THRESHOLD, AND (III) THE SETTLEMENT SHALL INCLUDE THE GIVING
BY THE CLAIMANT OR THE PLAINTIFF TO THE INDEMNIFIED PARTY A RELEASE FROM ALL
LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.


(C)           IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF SUCH CLAIM,
INVESTIGATION OR PROCEEDING RESULTING THEREFROM, THE INDEMNIFIED PARTY SHALL BE
ENTITLED TO PARTICIPATE IN THE DEFENSE OF THE CLAIM. THE INDEMNIFIED PARTY SHALL
BEAR THE FEES AND EXPENSES OF ANY ADDITIONAL COUNSEL RETAINED BY IT TO
PARTICIPATE IN ITS DEFENSE UNLESS ANY OF THE FOLLOWING SHALL APPLY: (I) THE
EMPLOYMENT OF SUCH COUNSEL SHALL HAVE BEEN AUTHORIZED IN WRITING BY THE
INDEMNIFYING PARTY, OR (II) THE INDEMNIFYING PARTY’S LEGAL COUNSEL SHALL ADVISE
THE INDEMNIFYING PARTY IN WRITING, WITH A COPY TO THE INDEMNIFIED PARTY, THAT
THERE IS A CONFLICT OF INTEREST THAT WOULD MAKE IT INAPPROPRIATE UNDER
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT TO HAVE COMMON COUNSEL. IF CLAUSE
(I) OR (II) IN THE IMMEDIATELY PRECEDING SENTENCE IS APPLICABLE, THEN THE
INDEMNIFIED PARTY MAY EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE

25


--------------------------------------------------------------------------------





INDEMNIFYING PARTY TO REPRESENT THE INDEMNIFIED PARTY, BUT IN NO EVENT SHALL THE
INDEMNIFYING PARTY BE OBLIGATED TO PAY THE COSTS AND EXPENSES OF MORE THAN ONE
SUCH SEPARATE COUNSEL FOR ANY ONE COMPLAINT, CLAIM, ACTION OR PROCEEDING IN ANY
ONE JURISDICTION.


(D)           IF THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF ANY SUCH
CLAIM BY A THIRD PARTY OR LITIGATION RESULTING THEREFROM AFTER RECEIPT OF NOTICE
FROM THE INDEMNIFIED PARTY, THE INDEMNIFIED PARTY MAY DEFEND AGAINST SUCH CLAIM
OR LITIGATION IN SUCH MANNER AS IT REASONABLY DEEMS APPROPRIATE, AND UNLESS THE
INDEMNIFYING PARTY SHALL DEPOSIT WITH THE INDEMNIFIED PARTY A SUM EQUIVALENT TO
THE TOTAL AMOUNT DEMANDED IN SUCH CLAIM OR LITIGATION PLUS THE INDEMNIFIED
PARTY’S ESTIMATE OF THE COST (INCLUDING ATTORNEYS’ FEES) OF DEFENDING THE SAME,
THE INDEMNIFIED PARTY MAY SETTLE SUCH CLAIM OR PROCEEDING ON SUCH TERMS AS IT
MAY REASONABLY DEEM APPROPRIATE AND THE INDEMNIFYING PARTY SHALL, SUBJECT TO ITS
DEFENSES AND THE APPLICABILITY OF ANY REMAINING INDEMNIFICATION THRESHOLD
BALANCE AMOUNT PROVIDED FOR IN SECTION 6.3 HEREOF, PROMPTLY REIMBURSE THE
INDEMNIFIED PARTY FOR THE AMOUNT OF SUCH SETTLEMENT AND FOR ALL REASONABLE COSTS
(INCLUDING ATTORNEYS’ FEES), EXPENSES AND DAMAGES INCURRED BY THE INDEMNIFIED
PARTY IN CONNECTION WITH THE DEFENSE AGAINST OR SETTLEMENT OF SUCH CLAIM,
INVESTIGATION OR LITIGATION, OR IF ANY SUCH CLAIM OR LITIGATION IS NOT SO
SETTLED, THE INDEMNIFYING PARTY SHALL, SUBJECT TO ITS DEFENSES AND THE
APPLICABILITY OF ANY REMAINING INDEMNIFICATION THRESHOLD BALANCE PROVIDED FOR IN
SECTION 6.3 HEREOF, PROMPTLY REIMBURSE THE INDEMNIFIED PARTY FOR THE AMOUNT OF
ANY FINAL NONAPPEALABLE JUDGMENT RENDERED WITH RESPECT TO ANY CLAIM BY A THIRD
PARTY IN SUCH LITIGATION AND FOR ALL COSTS (INCLUDING ATTORNEYS’ FEES), EXPENSES
AND DAMAGE INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
AGAINST SUCH CLAIM OR LITIGATION, WHETHER OR NOT RESULTING FROM, ARISING OUT OF,
OR INCURRED WITH RESPECT TO, THE ACT OF A THIRD PARTY.


(E)           EACH PARTY SHALL COOPERATE IN GOOD FAITH AND IN ALL RESPECTS WITH
EACH INDEMNIFYING PARTY AND ITS REPRESENTATIVES (INCLUDING WITHOUT LIMITATION
ITS COUNSEL) IN THE INVESTIGATION, NEGOTIATION, SETTLEMENT, TRIAL AND/OR DEFENSE
OF ANY PROCEEDINGS (AND ANY APPEAL ARISING THEREFROM) OR ANY CLAIM. THE PARTIES
SHALL COOPERATE WITH EACH OTHER IN ANY NOTIFICATIONS TO AND INFORMATION REQUESTS
OF ANY INSURERS. NO INDIVIDUAL REPRESENTATIVE OF ANY PERSON, OR THEIR RESPECTIVE
AFFILIATES SHALL BE PERSONALLY LIABLE FOR ANY LOSS OR LOSSES UNDER THIS
AGREEMENT, EXCEPT AS SPECIFICALLY AGREED TO BY SAID INDIVIDUAL REPRESENTATIVE.


6.6.         DISPUTE RESOLUTION. IN THE EVENT A DISPUTE ARISES UNDER THIS
AGREEMENT, EXCEPT WITH RESPECT TO EQUITABLE REMEDIES PURSUED UNDER THIS
AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED BY ARBITRATION ADMINISTERED
BY THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS COMMERCIAL ARBITRATION RULES
EXCEPT AS MODIFIED BY THIS SECTION 6.6 (AN “ARBITRATION”), WITH ANY HEARING TO
BE CONDUCTED IN BOSTON, MASSACHUSETTS SUBJECT TO THE FOLLOWING FURTHER
PROVISIONS:

(a)           Disputes Covered . The agreement of the parties to arbitrate
covers all disputes of every kind relating to or arising out of this Agreement,
and related agreement or any of the Contemplated Transactions. Disputes include
actions for breach of contract with respect to this Agreement or the related
agreement, as well as any claim based upon tort or any other causes of action
relating to the Contemplated Transactions, such as claims based upon an
allegation of fraud or misrepresentation and claims based upon a federal or
state statute. In addition, the arbitrators selected according to procedures set
forth below shall determine the arbitrability of any matter brought to them, and
their decision shall be final and binding on the parties.

(b)           Selection. There shall be three arbitrators, unless the parties
are able to agree on a single arbitrator. The parties shall make every
reasonable effort to select a single arbitrator, qualified by professional
expertise and experience, to determine any claim of damages for less than U.S.
One Million Dollars. In the absence of such agreement within ten(10) days after
the initiation of an arbitration proceeding, Seller shall select one arbitrator
and Buyer shall select one arbitrator, and those two arbitrators shall then
select, within ten (10) days, a third arbitrator from the commercial panel of
the American Arbitration Association. The decision in writing agreed to by at
least two of the three arbitrators shall be final and binding upon the parties.

(c)           Administration. The Arbitration shall be administered by the
American Arbitration Association.

(d)           Rules. The rules of arbitration shall be the Commercial
Arbitration Rules of the American Arbitration Association, as modified by any
other instructions that the parties may agree upon at the time or as set forth
within this section 6.6. The parties shall accept the application of the
so-called fast track rules where applicable. All proceedings shall be conducted
and decisions shall be rendered in English.

(e)           Substantive Law. The arbitrators shall be bound by and shall
strictly enforce the terms of this Agreement and may not limit, expand or
otherwise modify its terms. The arbitrators shall make a good faith effort to
apply substantive applicable law, but an arbitration decisions hall not be
subject to review because of errors of law. The arbitrators shall be bound to
honor claims of privilege or work-product doctrine recognized at law.

(f)            Decision. The arbitrators’ decision shall provide a reasoned
basis for the resolution’ of each dispute and for any award. The arbitrators
shall not have power to award damages in connection with any dispute in excess
of damages permitted by this Agreement and shall not multiply actual damages.

(g)           Expenses. Each party shall bear its own fees and expenses with
respect to the arbitration and any proceeding related thereto and the parties
shall share equally the fees and expenses of the American Arbitration
Association and the arbitrators.

(h)           Remedies; Award. The arbitrators shall have power and authority to
award any remedy or judgment that could be awarded by a court of law in
Massachusetts. The award rendered by arbitration shall be final and binding upon
the parties, and judgment upon the award may be entered in any court of
competent jurisdiction in the United States.

26


--------------------------------------------------------------------------------




ARTICLE 7

TAX MATTERS

The following provisions shall govern the allocation of responsibility as
between the Purchaser and the Seller for certain Tax matters following the
Closing Date:


7.1.         TAX RETURNS.

(a)           Purchaser and Seller agree to take all action required, or cause
the Company to take the required action, to elect under Code section 1377(a)(2)
to make an interim closing of the Company’s books and treat the taxable year of
sale as two separate tax years, the first ending as of the Closing Date.


(B)           THE SELLER HAS THE EXCLUSIVE AUTHORITY AND OBLIGATION TO PREPARE,
EXECUTE ON BEHALF OF THE COMPANY AND THE SUBSIDIARY AND TIMELY FILE, OR CAUSE TO
BE PREPARED AND TIMELY FILED, ALL TAX RETURNS OF THE COMPANY AND THE SUBSIDIARY
THAT ARE DUE WITH RESPECT TO ANY TAXABLE YEAR OR OTHER TAXABLE PERIOD ENDING
PRIOR TO THE CLOSING DATE. EXCEPT AS PROVIDED IN SECTION 7.6, SUCH AUTHORITY
SHALL INCLUDE, BUT NOT BE LIMITED TO, THE DETERMINATION OF THE MANNER IN WHICH
ANY ITEMS OF INCOME, GAIN, DEDUCTION, LOSS OR CREDIT ARISING OUT OF THE INCOME,
PROPERTIES AND OPERATIONS OF THE COMPANY AND THE SUBSIDIARY SHALL BE REPORTED OR
DISCLOSED IN SUCH TAX RETURNS; PROVIDED, HOWEVER, THAT SUCH TAX RETURNS SHALL BE
PREPARED BY TREATING ITEMS ON SUCH TAX RETURNS IN A MANNER CONSISTENT WITH THE
PAST PRACTICES WITH RESPECT TO SUCH ITEMS AND IN A MANNER CONSISTENT WITH ALL
APPLICABLE IRS REGULATIONS.


(C)           EXCEPT AS PROVIDED IN SECTION 7.1(A), THE PURCHASER SHALL HAVE THE
EXCLUSIVE AUTHORITY AND OBLIGATION TO PREPARE, EXECUTE ON BEHALF OF THE COMPANY
AND THE SUBSIDIARY AND TIMELY FILE, OR CAUSE TO BE PREPARED AND TIMELY FILED,
ALL TAX RETURNS OF THE COMPANY AND THE SUBSIDIARY THAT ARE DUE WITH RESPECT TO
ANY TAXABLE YEAR OR OTHER TAXABLE PERIOD ENDING AFTER THE CLOSING DATE;
PROVIDED, HOWEVER, WITH RESPECT TO TAX RETURNS TO BE FILED BY THE PURCHASER
PURSUANT TO THIS SECTION 7.1 FOR TAXABLE PERIODS BEGINNING BEFORE THE CLOSING
DATE AND ENDING AFTER THE CLOSING DATE, ITEMS SET FORTH ON SUCH TAX RETURNS
SHALL BE TREATED IN A MANNER CONSISTENT WITH THE PAST PRACTICES WITH RESPECT TO
SUCH ITEMS. EXCEPT AS PROVIDED IN SECTION 7.6, SUCH AUTHORITY SHALL INCLUDE, BUT
NOT BE LIMITED TO, THE DETERMINATION OF THE MANNER IN WHICH ANY ITEMS OF INCOME,
GAIN, DEDUCTION, LOSS OR CREDIT ARISING OUT OF THE INCOME, PROPERTIES AND
OPERATIONS OF THE COMPANY SHALL BE REPORTED OR DISCLOSED ON SUCH TAX RETURNS.

(d)           All tax returns due for the Affiliate whether prior to or after
the Closing Date for the Calendar Year 2005, or for the period in 2006 prior to
the Closing, shall be prepared and filed by the Seller, prepared consistent with
past practices at the Affiliate’s expense, by Affiliate’s accountants and
auditors as of the Closing Date.


7.2.         CONTROVERSIES.


(A)           THE PURCHASER SHALL PROMPTLY NOTIFY THE SELLER IN WRITING UPON
RECEIPT BY THE PURCHASER OR ANY AFFILIATE OF THE PURCHASER (INCLUDING THE
COMPANY AND THE SUBSIDIARY AFTER THE CLOSING DATE) OF WRITTEN NOTICE OF ANY
INQUIRIES, CLAIMS, ASSESSMENTS, AUDITS OR SIMILAR EVENTS WITH RESPECT TO TAXES
RELATING TO A TAXABLE PERIOD ENDING PRIOR TO THE CLOSING DATE FOR WHICH THE
SELLER MAY BE LIABLE UNDER THIS AGREEMENT (ANY SUCH INQUIRY, CLAIM, ASSESSMENT,
AUDIT OR SIMILAR EVENT, A “TAX MATTER”). THE SELLER, AT ITS SOLE EXPENSE, SHALL
HAVE THE AUTHORITY TO REPRESENT THE INTERESTS OF THE COMPANY AND THE SUBSIDIARY
WITH RESPECT TO ANY TAX MATTER BEFORE THE IRS, ANY OTHER TAXING AUTHORITY, ANY
OTHER GOVERNMENTAL BODY OR AUTHORITY OR ANY COURT AND SHALL HAVE THE SOLE RIGHT
TO CONTROL THE DEFENSE, COMPROMISE OR OTHER RESOLUTION OF ANY TAX MATTER,
INCLUDING RESPONDING TO INQUIRIES, FILING TAX RETURNS AND CONTESTING, DEFENDING
AGAINST AND RESOLVING ANY ASSESSMENT FOR ADDITIONAL TAXES OR NOTICE OF TAX
DEFICIENCY OR OTHER ADJUSTMENT OF TAXES OF, OR RELATING TO, A TAX MATTER.
NEITHER THE PURCHASER NOR ANY OF ITS AFFILIATES SHALL ENTER INTO ANY SETTLEMENT
OF OR OTHERWISE COMPROMISE ANY TAX MATTER THAT AFFECTS OR MAY AFFECT THE TAX
LIABILITY OF THE SELLER, THE COMPANY, THE SUBSIDIARY OR ANY AFFILIATE OF THE
FOREGOING FOR ANY PERIOD ENDING AFTER THE CLOSING DATE, WHICH INCLUDES A PORTION
OF A PERIOD BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING DATE
(THE “OVERLAP PERIOD”), WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED. THE PARTIES
HERETO SHALL KEEP THE OTHER FULLY AND TIMELY INFORMED WITH RESPECT TO THE
COMMENCEMENT, STATUS AND NATURE OF ANY TAX MATTER.


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.2, THE PURCHASER
SHALL HAVE THE SOLE RIGHT TO CONTROL ANY AUDIT OR EXAMINATION BY ANY TAXING
AUTHORITY, INITIATE ANY CLAIM FOR REFUND OR AMEND ANY TAX RETURN, AND CONTEST,
RESOLVE AND DEFEND AGAINST ANY ASSESSMENT FOR ADDITIONAL TAXES, NOTICE OF TAX
DEFICIENCY OR OTHER ADJUSTMENT OF TAXES OF, OR RELATING TO, THE INCOME, ASSETS
OR OPERATIONS OF THE COMPANY AND THE SUBSIDIARY FOR ALL TAXABLE PERIODS;
PROVIDED, HOWEVER, THAT THE PURCHASER SHALL NOT, AND SHALL CAUSE ITS AFFILIATES
(INCLUDING THE COMPANY AND THE SUBSIDIARY) NOT TO, ENTER INTO ANY SETTLEMENT OF
ANY CONTEST OR OTHERWISE COMPROMISE ANY ISSUE WITH RESPECT TO THE PORTION OF THE
OVERLAP PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED.


7.3.         TRANSFER TAXES. ALL TRANSFER, DOCUMENTARY, STAMP, REGISTRATION,
SALES AND USE AND SIMILAR TAXES AND FEES (INCLUDING ALL PENALTIES AND INTEREST)
IMPOSED IN CONNECTION WITH THE SALE OF THE STOCK OR ANY OTHER TRANSACTION THAT
OCCURS PURSUANT TO THIS AGREEMENT SHALL BE THE OBLIGATION OF THE PURCHASER,
EXCEPT FOR REAL ESTATE TRANSFER TAXES WHICH SHALL BE PAID AS PROVIDED IN THE
REAL ESTATE PURCHASE AGREEMENT.


7.4.         POST-CLOSING ACCESS AND COOPERATION. FROM AND AFTER THE CLOSING
DATE, THE PURCHASER AGREES, AND AGREES TO CAUSE THE COMPANY AND THE SUBSIDIARY,
TO PERMIT THE SELLER AND ITS REPRESENTATIVES TO HAVE REASONABLE ACCESS, DURING
NORMAL BUSINESS HOURS, TO THE BOOKS AND RECORDS OF THE COMPANY AND THE
SUBSIDIARY, TO THE EXTENT THAT SUCH BOOKS AND RECORDS RELATE TO A PRE-CLOSING
PERIOD, AND PERSONNEL, FOR THE

27


--------------------------------------------------------------------------------





PURPOSE OF ENABLING THE SELLER TO: (I) PREPARE TAX RETURNS, (II) INVESTIGATE OR
CONTEST ANY TAX MATTER WHICH THE SELLER HAS THE AUTHORITY TO CONDUCT (III)
EVALUATE ANY CLAIM FOR INDEMNIFICATION, AND (IV) PREPARE THE SELLER AND ITS
AFFILIATES’ FINANCIAL STATEMENTS.


7.5.         §338(H)(10) ELECTION. AT PURCHASER’S OPTION, EACH SELLER SHALL JOIN
WITH PURCHASER IN MAKING AN ELECTION UNDER CODE §338(H)(10) (AND ANY
CORRESPONDING ELECTION UNDER STATE, LOCAL, AND FOREIGN TAX LAW) WITH RESPECT TO
THE PURCHASE AND SALE OF THE STOCK HEREUNDER (COLLECTIVELY, A “§338(H)(10)
ELECTION”).


7.6          PURCHASE PRICE ALLOCATION. THE PURCHASER, THE COMPANY AND SELLER
AGREE THAT THE FINAL PURCHASE PRICE AND THE LIABILITIES OF THE COMPANY WILL BE
ALLOCATED TO THE ASSETS OF THE COMPANY FOR ALL PURPOSES (INCLUDING TAX AND
FINANCIAL ACCOUNTING) AS SHOWN ON THE ALLOCATION SCHEDULE TO BE ATTACHED HERETO
AS SCHEDULE 7.6 WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE CLOSING DATE. THE
PURCHASER, THE COMPANY AND SELLER SHALL FILE ALL TAX RETURNS (INCLUDING AMENDED
RETURNS AND CLAIMS FOR REFUND) AND INFORMATION REPORTS IN A MANNER CONSISTENT
WITH THE ALLOCATION SCHEDULE.

ARTICLE 8

PERFORMANCE FOLLOWING THE CLOSING DATE

The following covenants and agreements are to be performed after the Closing by
the parties and shall continue in effect for the periods respectively indicated
or, where no indication is made, until performed:


8.1.         FURTHER ACTS AND ASSURANCES. THE PARTIES AGREE THAT, AT ANY TIME
AND FROM TIME TO TIME, ON AND AFTER THE CLOSING DATE, UPON THE REASONABLE
REQUEST OF THE OTHER PARTY, THEY WILL DO OR CAUSE TO BE DONE ALL SUCH FURTHER
ACTS AND THINGS AND EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE EXECUTED,
ACKNOWLEDGED AND DELIVERED ANY AND ALL PAPERS, DOCUMENTS, INSTRUMENTS,
AGREEMENTS, ASSIGNMENTS, TRANSFERS, ASSURANCES AND CONVEYANCES AS MAY BE
NECESSARY OR DESIRABLE TO CARRY OUT AND GIVE EFFECT TO THE PROVISIONS AND INTENT
OF THIS AGREEMENT. IN ADDITION, FROM AND AFTER THE CLOSING DATE, THE PURCHASER
WILL AFFORD TO THE SELLER AND ITS ATTORNEYS, ACCOUNTANTS AND OTHER
REPRESENTATIVES ACCESS, DURING NORMAL BUSINESS HOURS, TO SUCH PERSONNEL, BOOKS
AND RECORDS RELATING TO THE COMPANY AND/OR THE SUBSIDIARY AS MAY REASONABLY BE
REQUIRED IN CONNECTION WITH THE PREPARATION OF FINANCIAL INFORMATION OR THE
FILING OF TAX RETURNS AND WILL COOPERATE IN ALL REASONABLE RESPECTS IN
CONNECTION WITH CLAIMS AND PROCEEDING ASSERTED BY OR AGAINST THIRD PARTIES,
RELATING TO OR ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREBY.


8.2.         EMPLOYEE MATTERS.


(A)           EMPLOYMENT. EACH EMPLOYEE WHO IS EMPLOYED BY THE COMPANY OR THE
SUBSIDIARY ON THE CLOSING DATE SHALL CONTINUE TO BE EMPLOYED BY THE COMPANY OR
THE SUBSIDIARY, AS APPLICABLE, ON AND AFTER THE CLOSING DATE AT SUBSTANTIALLY
THE SAME BASE WAGE OR SALARY AS IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING DATE.
SUCH CONTINUED EMPLOYMENT SHALL BE EMPLOYMENT AT-WILL, EXCEPT FOR THOSE
EMPLOYEES WITH EMPLOYMENT AGREEMENTS IDENTIFIED IN SCHEDULE 3.20(B)(II) OF THIS
AGREEMENT, AND NOTHING IN THIS SECTION 8.2 IS INTENDED TO CREATE, OR SHALL
CREATE OR CONFER, ANY RIGHT OF EMPLOYMENT AFTER THE CLOSING DATE FOR ANY
EMPLOYEE.


(B)           SERVICE CREDIT. ALL PAST SERVICE OF THE EMPLOYEES WITH THE COMPANY
AND/OR THE SUBSIDIARY SHALL BE TAKEN INTO ACCOUNT FOR PURPOSES OF ELIGIBILITY
AND VESTING UNDER THE BENEFIT PLANS PROVIDED BY THE PURCHASER AND FOR PURPOSES
OF CALCULATING VACATION BENEFITS AND SEVERANCE BENEFITS UNDER THE VACATION PLAN
AND SEVERANCE PLAN MAINTAINED BY THE PURCHASER.


(C)           WELFARE PLANS. ASSUMING THE APPLICABLE CARRIER(S) CONSENTS, THE
PURCHASER SHALL TAKE ALL ACTION NECESSARY AND APPROPRIATE TO ENSURE THAT, AS
SOON AS PRACTICABLE AFTER THE CLOSING DATE, THE PURCHASER MAINTAINS OR ADOPTS
(OR CAUSES THE SUBSIDIARY TO MAINTAIN OR ADOPT), AS OF THE CLOSING DATE, ONE OR
MORE EMPLOYEE WELFARE BENEFIT PLANS, INCLUDING MEDICAL, HEALTH, DENTAL, FLEXIBLE
SPENDING ACCOUNT, ACCIDENT, LIFE, SHORT-TERM DISABILITY, AND OTHER EMPLOYEE
WELFARE BENEFIT PLANS FOR THE BENEFIT OF THE EMPLOYEES (THE “PURCHASER WELFARE
PLANS”). ASSUMING THE APPLICABLE CARRIER(S) CONSENTS, THE PURCHASER WELFARE
PLANS SHALL PROVIDE AS OF THE CLOSING DATE BENEFITS TO THE EMPLOYEES (AND THEIR
DEPENDENTS AND BENEFICIARIES) THAT, IN THE AGGREGATE, ARE COMPARABLE TO THE
BENEFITS TO WHICH THEY WERE ENTITLED UNDER THE CORRESPONDING WELFARE BENEFIT
PLANS MAINTAINED BY THE COMPANY OR THE SUBSIDIARY ON THE CLOSING DATE (THE
“COMPANY AND SUBSIDIARY WELFARE PLANS”), THROUGH THE APPLICABLE RENEWAL DATE. AT
RENEWAL, PURCHASER SHALL REVIEW RENEWAL INCREASES AND MAKE NECESSARY
MODIFICATIONS. ANY RESTRICTIONS ON COVERAGE FOR PREEXISTING CONDITIONS OR
REQUIREMENTS FOR EVIDENCE OF INSURABILITY UNDER THE PURCHASER WELFARE PLAN SHALL
BE WAIVED FOR THE EMPLOYEES, AND THE EMPLOYEES SHALL RECEIVE CREDIT UNDER THE
PURCHASER WELFARE PLAN FOR CO-PAYMENTS AND PAYMENTS UNDER A DEDUCTIBLE LIMIT
MADE BY THEM AND FOR OUT-OF-POCKET MAXIMUMS APPLICABLE TO THEM DURING THE PLAN
YEAR OF THE COMPANY AND SUBSIDIARY WELFARE PLAN IN ACCORDANCE WITH THE
CORRESPONDING COMPANY AND SUBSIDIARY WELFARE PLAN. NOTWITHSTANDING THE
AFOREMENTIONED, NOTHING CONTAINED HEREIN SHALL OBLIGATE THE PURCHASER TO PROVIDE
PURCHASER WELFARE PLANS HAVING BENEFITS IN EXCESS OF THOSE CURRENTLY OFFERED TO
PURCHASER’S EXISTING EMPLOYEES.


8.3.         INDEMNIFICATION OF OFFICERS AND DIRECTORS OF THE COMPANY AND THE
SUBSIDIARY.


(A)           INDEMNIFICATION. AFTER THE CLOSING, THE COMPANY WILL, AND THE
PURCHASER WILL CAUSE THE COMPANY, THE SUBSIDIARY AND THE AFFILIATE TO: (I)
INDEMNIFY, DEFEND AND HOLD HARMLESS THE PRESENT OFFICERS AND DIRECTORS
(COLLECTIVELY, THE “DIRECTOR INDEMNIFIED PARTIES” AND INDIVIDUALLY, A “DIRECTOR
INDEMNIFIED PARTY”) IN RESPECT OF ACTS OR OMISSIONS OCCURRING ON OR PRIOR TO THE
CLOSING DATE TO THE EXTENT PROVIDED UNDER APPLICABLE LAW OR UNDER THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY. THE SUBSIDIARY, OR AFFILIATE, IN EACH
CASE AS IN EFFECT ON THE DATE HEREOF, AND (II) ADVANCE EXPENSES AS INCURRED BY
SUCH OFFICERS AND DIRECTORS TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW
OR UNDER THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY AND/OR THE SUBSIDIARY OR
AFFILIATE,

28


--------------------------------------------------------------------------------





WHICHEVER IS GREATER, IN EACH CASE AS IN EFFECT ON THE DATE HEREOF; PROVIDED,
THAT SUCH INDEMNIFICATION AND ADVANCEMENT OF EXPENSES SHALL BE SUBJECT TO ANY
LIMITATION IMPOSED FROM TIME TO TIME UNDER APPLICABLE LAW.


(B)           NO CLAIMS. EXCEPT AS SET FORTH IN SCHEDULE 8.3, THERE IS NO
PENDING, NOR, TO THE SELLER’S KNOWLEDGE THREATENED CLAIMS AS DESCRIBED IN
SECTION 8.3(A) FOR INDEMNIFICATION BY ANY DIRECTOR INDEMNIFIED PARTY.


(C)           INSURANCE PROCEEDS. IF THE COMPANY AND/OR THE SUBSIDIARY PROVIDE
INDEMNIFICATION AND/OR ADVANCEMENT OF EXPENSES AS PROVIDED FOR IN SECTION 8.3(A)
ABOVE, THE COMPANY AND/OR THE SUBSIDIARY SHALL BE ENTITLED TO ALL OF THE
PROCEEDS OF ANY INSURANCE PROVIDING COVERAGE UNDER ANY POLICIES MAINTAINED BY
THE SELLER, THE COMPANY, THE SUBSIDIARY, OR ANY OF THE AFFILIATES FOR SUCH ACTS
OR OMISSIONS PRIOR TO THE CLOSING DATE.


(D)           THIRD PARTY BENEFICIARIES. NOTWITHSTANDING ANY CONTRARY PROVISION
SET FORTH IN THIS AGREEMENT OR ANY ANCILLARY DOCUMENT, THE PROVISIONS OF THIS
SECTION 8.3 ARE INTENDED FOR THE BENEFIT OF, AND SHALL BE DIRECTLY ENFORCEABLE
BY, EACH OF THE DIRECTOR INDEMNIFIED PARTIES, THEIR HEIRS AND PERSONAL
REPRESENTATIVES.


8.4.         CONTINUED INSURANCE COVERAGE. THE PURCHASER WILL CAUSE THE COMPANY
TO MAINTAIN GENERAL AND PRODUCT LIABILITY INSURANCE POLICIES, REASONABLE IN BOTH
SCOPE AND AMOUNT AS DETERMINED IN ITS SOLE DISCRETION, FOR A PERIOD OF THREE (3)
YEARS FROM THE CLOSING DATE.

ARTICLE 9

MISCELLANEOUS


9.1.         PRESERVATION OF AND ACCESS TO RECORDS. THE PURCHASER SHALL PRESERVE
OR CAUSE THE COMPANY AND THE SUBSIDIARY TO PRESERVE ALL BOOKS AND RECORDS OF THE
COMPANY AND THE SUBSIDIARY FOR A PERIOD OF SIX (6) YEARS AFTER THE LATER OF
CLOSING DATE, OR THE FILING DATE OF ANY COMPANY OR SUBSIDIARY TAX RETURN DUE
POST-CLOSING OR ANY LATER DATE OF RETENTION REQUIRED BY APPLICABLE LAW;
PROVIDED, HOWEVER, THE PURCHASER MAY DESTROY ANY PART OR PARTS OF SUCH RECORDS
UPON OBTAINING WRITTEN CONSENT OF THE SELLER FOR SUCH DESTRUCTION, WHICH CONSENT
MAY BE WITHHELD IN THE SELLER’S ABSOLUTE DISCRETION. SUCH RECORDS SHALL BE MADE
AVAILABLE TO THE SELLER AND ITS REPRESENTATIVES AT ALL REASONABLE TIMES DURING
NORMAL BUSINESS HOURS OF THE COMPANY AND/OR THE SUBSIDIARY, AS APPLICABLE,
DURING SAID RETENTION PERIOD WITH THE RIGHT AT THE SELLER’S EXPENSE TO MAKE
ABSTRACTS FROM AND COPIES THEREOF.


9.2.         SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE PARTIES SHALL BE ENTITLED TO INJUNCTIVE RELIEF TO PREVENT
BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS
HEREOF IN ANY COURT OF THE UNITED STATES OR ANY STATE HAVING JURISDICTION, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.


9.3.         PUBLIC AND PRIVATE ANNOUNCEMENTS. ANY PUBLIC OR PRIVATE
ANNOUNCEMENT OR SIMILAR PUBLICITY (INCLUDING, WITHOUT LIMITATION, THE
PUBLICATION OF ANY PRESS RELEASE) WITH RESPECT TO THIS AGREEMENT WILL BE ISSUED
AT SUCH TIME AND IN SUCH MANNER AS THE PURCHASER DETERMINES. PURCHASER AND
SELLER SHALL KEEP THIS AGREEMENT STRICTLY CONFIDENTIAL AND MAY NOT MAKE ANY
DISCLOSURE OF THIS AGREEMENT TO ANY PERSON (EXCEPT FOR (I) LENDERS, BANKS AND
FINANCIAL INSTITUTIONS IN CONNECTION WITH PURCHASER’S FINANCING OF THE
ACQUISITION, AND (II) REPRESENTATIVES, CUSTOMERS, AND SUPPLIERS OF THE COMPANY
AND ANY SUBSIDIARY); PROVIDED, HOWEVER, THAT ANY PARTY HERETO MAY MAKE A PUBLIC
AND/OR PRIVATE ANNOUNCEMENT TO THE EXTENT REQUIRED BY LAW, JUDICIAL PROCESS OR
THE RULES, REGULATIONS OR INTERPRETATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE.


9.4.         NOTICES. ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN (I) BY PERSONAL DELIVERY, (II)
VIA E-MAIL OR FACSIMILE TRANSMISSION (RECEIPT CONFIRMED, WITH FOLLOW UP
TRANSMITTAL WITHIN 48 HOURS BY (III) OR (IV) WHICH FOLLOWS), (III) BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER (PREPAID), OR (IV) BY CERTIFIED OR REGISTERED FIRST
CLASS MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, SENT TO EACH PARTY, AT
ITS AND ITS REPRESENTATIVE’S ADDRESS AS SET FORTH BELOW OR AT SUCH OTHER ADDRESS
OR IN SUCH OTHER MANNER AS MAY BE DESIGNATED BY SUCH PARTY OR THE RESPECTIVE
REPRESENTATIVE IN A WRITTEN NOTICE TO EACH OF THE OTHER PARTIES:

If to the Purchaser:              Symmetry Medical USA Inc.

220 West Market Street

Warsaw, IN 46580

E-Mail: fred.hite@symmetrymedical.com

Fax No.: 574-267-4551

Attention: Fred Hite, Chief Financial Officer

With a copy to:    Barrett & McNagny LLP

215 East Berry Street

Fort Wayne, IN 46802

E-Mail: sjt@barrettlaw.com

Phone: 260-423-8812

Fax No.: 260-423-8920

Attention: Samuel J. Talarico, Jr., Esq.

29


--------------------------------------------------------------------------------




If to the Seller:      Edward D. Riley

16 Brookside

East Falmouth, ME

E-Mail: ed@rileymedical.com

Attention: Mr. Riley

Russell P. Holmes

16 Fox Run

Dover, MA

E-Mail: holmes16@earthlink.net

Attention: Mr. Holmes

With a copy to:    Burns & Levinson, LLP

125 Summer Street, 8th Floor

Boston, MA 02110

E-Mail: hburg@burnslev.com

Fax No.: (617) 854-4040

Attention: Harvey M. Burg, Esq.


9.5.         ENTIRE AGREEMENT. EXCEPT FOR ANY CONFIDENTIALITY AGREEMENT EXECUTED
BY A PARTY HERETO, THIS AGREEMENT, INCLUDING THE ANCILLARY DOCUMENTS TO BE
EXECUTED BY THE PARTIES PURSUANT HERETO, CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


9.6.         AMENDMENTS. NO PURPORTED AMENDMENT, MODIFICATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OF THE DOCUMENTS, INSTRUMENTS OR AGREEMENTS
TO BE EXECUTED BY THE PARTIES PURSUANT HERETO SHALL BE EFFECTIVE UNLESS IN
WRITING SPECIFICALLY REFERRING TO THIS AGREEMENT AND SIGNED BY ALL OF THE
PARTIES HERETO.


9.7.         SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS, BUT EXCEPT AS HEREINAFTER
PROVIDED IN THIS SECTION 9.7, NOTHING IN THIS AGREEMENT IS TO BE CONSTRUED AS AN
AUTHORIZATION OR RIGHT OF ANY PARTY TO ASSIGN ITS RIGHTS OR DELEGATE ITS DUTIES
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO. NOTWITHSTANDING THE FOREGOING, THE PURCHASER, IN ITS SOLE DISCRETION,
MAY ASSIGN ITS RIGHTS IN AND/OR DELEGATE ITS DUTIES UNDER THIS AGREEMENT TO AN
AFFILIATE OF THE PURCHASER. IN THE EVENT OF SUCH AN ASSIGNMENT OF RIGHTS AND/OR
DELEGATION OF DUTIES, ALL REFERENCES TO THE PURCHASER OR THE SELLER, AS
APPLICABLE TO THE ASSIGNMENT IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE
REFERENCES TO THE PERSON TO WHICH THIS AGREEMENT IS ASSIGNED; PROVIDED THAT NO
SUCH ASSIGNMENT AND/OR DELEGATION SHALL RELIEVE THE ASSIGNOR OF ANY OF ITS
DUTIES OR OBLIGATIONS HEREUNDER.


9.8.         FEES AND EXPENSES. EACH PARTY HERETO SHALL PAY THEIR OWN FEES AND
EXPENSES INCURRED IN CONNECTION WITH NEGOTIATING AND PREPARING THIS AGREEMENT
AND CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING BUT NOT LIMITED
TO FEES AND DISBURSEMENTS OF THEIR RESPECTIVE ATTORNEYS, ACCOUNTANTS AND
INVESTMENT BANKERS, EXCEPT WITH RESPECT TO SUCH POST-CLOSING DATE ACCOUNTING AND
AUDITING FEES AS REFERENCED ELSEWHERE IN THIS AGREEMENT. IF THE TRANSACTION IS
CONSUMMATED, ALL FEES AND EXPENSES, INCLUDING LEGAL, ACCOUNTING, INVESTMENT
BANKING, BROKER’S AND FINDER’S FEES AND EXPENSES INCURRED BY THE SELLER IN
CONNECTION WITH THIS TRANSACTION SHALL BE DEEMED EXPENSES OF THE SELLER AND
SHALL BE BORNE BY THE SELLER.


9.9.         GOVERNING LAW AND JURISDICTION. THIS AGREEMENT, INCLUDING THE
ANCILLARY DOCUMENTS TO BE EXECUTED AND/OR DELIVERED BY THE PARTIES PURSUANT
HERETO, SHALL BE CONSTRUED, GOVERNED BY AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF COMITY OR CONFLICTS OF LAWS THEREOF.


9.10.       COUNTERPARTS AND FACSIMILE SIGNATURE. THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. THE COUNTERPARTS
OF THIS AGREEMENT AND ALL ANCILLARY DOCUMENTS MAY BE EXECUTED AND DELIVERED BY
FACSIMILE SIGNATURE BY ANY OF THE PARTIES TO ANY OTHER PARTY AND THE RECEIVING
PARTY MAY RELY ON THE RECEIPT OF SUCH DOCUMENT SO EXECUTED AND DELIVERED BY
FACSIMILE AS IF THE ORIGINAL HAD BEEN RECEIVED.


9.11.       HEADINGS. THE HEADINGS OF THE ARTICLES, SECTIONS AND SUBSECTIONS OF
THIS AGREEMENT ARE INTENDED FOR THE CONVENIENCE OF THE PARTIES ONLY AND SHALL IN
NO WAY BE HELD TO EXPLAIN, MODIFY, CONSTRUE, LIMIT, AMPLIFY OR AID IN THE
INTERPRETATION OF THE PROVISIONS HEREOF. THE TERMS “THIS AGREEMENT,” “HEREOF,”
“HEREIN,” “HEREUNDER,” “HERETO” AND SIMILAR EXPRESSIONS REFER TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION, SUBSECTION OR OTHER
PORTION HEREOF AND INCLUDE THE SCHEDULES AND EXHIBITS HERETO AND ANY DOCUMENT,
INSTRUMENT OR AGREEMENT EXECUTED AND/OR DELIVERED BY THE PARTIES PURSUANT
HERETO.


9.12.       NUMBER AND GENDER. UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS
IMPORTING THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL AND VICE VERSA AND WORDS
IMPORTING THE USE OF ANY GENDER SHALL INCLUDE ALL GENDERS.


9.13.       SEVERABILITY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS
DECLARED OR HELD BY ANY COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE, SUCH PROVISION SHALL BE SEVERABLE FROM, AND SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING
PROVISIONS OF THIS AGREEMENT, UNLESS SUCH INVALID OR UNENFORCEABLE PROVISION
GOES TO THE ESSENCE OF THIS AGREEMENT, IN WHICH CASE THE ENTIRE AGREEMENT MAY BE
DECLARED INVALID AND NOT BINDING UPON ANY OF THE PARTIES.

30


--------------------------------------------------------------------------------





9.14.       PARTIES IN INTEREST. NOTHING IMPLIED IN THIS AGREEMENT IS INTENDED
OR SHALL BE CONSTRUED TO CONFER ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF
THIS AGREEMENT UPON ANY PERSON OTHER THAN THE PURCHASER AND THE SELLER AND THEIR
RESPECTIVE REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS. NOTHING IN THIS
AGREEMENT IS INTENDED TO RELIEVE OR DISCHARGE THE LIABILITIES OF ANY THIRD
PERSON TO THE PURCHASER OR THE SELLER.


9.15.       WAIVER. THE TERMS, CONDITIONS, WARRANTIES, REPRESENTATIONS AND
INDEMNITIES CONTAINED IN THIS AGREEMENT, INCLUDING THE DOCUMENTS, INSTRUMENTS
AND AGREEMENTS EXECUTED AND DELIVERED BY THE PARTIES PURSUANT HERETO, MAY BE
WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTY WAIVING COMPLIANCE.
ANY SUCH WAIVER SHALL ONLY BE EFFECTIVE IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN AND SHALL NOT BE DEEMED A WAIVER OF ANY
OTHER PROVISION HEREOF OR OF THE SAME BREACH OR DEFAULT UPON ANY RECURRENCE
THEREOF. NO FAILURE ON THE PART OF A PARTY HERETO TO EXERCISE AND NO DELAY IN
EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.


9.16.       CONSTRUCTION. THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF
THE PROVISIONS OF THIS AGREEMENT. THE WORDS “INCLUDING,” “INCLUDE” OR “INCLUDES”
SHALL MEAN INCLUDING WITHOUT LIMITATION. THE PARTIES INTEND THAT EACH
REPRESENTATION, WARRANTY AND COVENANT CONTAINED HEREIN SHALL HAVE INDEPENDENT
SIGNIFICANCE. IF ANY PARTY HAS BREACHED ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED HEREIN IN ANY RESPECT, THE FACT THAT THERE EXISTS ANOTHER
REPRESENTATION, WARRANTY OR COVENANT RELATING TO THE SAME SUBJECT MATTER
(REGARDLESS OF THE RELATIVE LEVELS OF SPECIFICITY) WHICH THE PARTY HAS NOT
BREACHED SHALL NOT DETRACT FROM OR MITIGATE THE FACT THAT THE PARTY IS IN BREACH
OF THE FIRST REPRESENTATION, WARRANTY OR COVENANT.

31


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized representatives as of the day, month and year first above
written.

SELLER:

 

PURCHASER:

 

 

 

/s/  EDWARD D. RILEY

 

SYMMETRY MEDICAL USA INC.

Edward D. Riley

 

 

 

 

 

/s/  RUSSELL P. HOLMES

 

By:

/s/  BRIAN S. MOORE

Russell P. Holmes

 

Name:

Brian S. Moore

 

 

Title:

President and CEO

 

 

 

CONFIRMED AS APPLICABLE:

 

 

 

 

 

RILEY MEDICAL, Inc.

 

 

 

 

 

By:

/s/  EDWARD D. RILEY

 

 

Name:

Edward D. Riley

 

 

Title:

Chief Executive Officer

 

 

 

 

 

RILEY REAL ESTATE LLC

 

 

 

 

 

By:

/s/  EDWARD D. RILEY

 

 

Name:

Edward D. Riley

 

 

Title:

Managing Director

 

 

 

32


--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES

Schedules

3.1                           Organization and Good Standing

3.2(b)                      Authority; No Conflict

3.3                           Capitalization

3.4                           Clear Title

3.5                           Condition of Assets

3.6(a)                      Legal Proceedings (24 months)

3.6(b)                      Legal Proceedings (Threatened)

3.7                           Labor Matters

3.8(a)                      Tax Returns

3.8(c)                      Other Tax Matters

3.9(a)                      Employee Benefits

3.9(i)                       Non-Qualified Deferred Compensation Plans

3.10                         Guarantees

3.11                         Financial Statements

3.12                         Absence of Certain Developments

3.13                         Intellectual Property

3.14                         Compliance with Laws

3.15                         Contracts

3.16                         Contracts; Compliance

3.17(a)                    Real Estate – Owned and Leased

3.17(b)                    Real Estate – Taxes

3.17(c)                    Real Estate – Permitted Encumbrances

3.17(d)                    Real Estate – Material Encumbrances

3.17(e)                    Real Estate – Improvements

3.17(f)                     Real Estate – Adjoining Owner Encroachments

3.17(g)                    Real Estate – Easements

3.17(i)                     Real Estate – Owned Real Estate Leases

3.17(j)                     Real Estate – Separate Parcel

3.18                         Accounts Receivable

3.19                         Books and Records

3.20(a)                    Employee – List

3.20(b)(ii)               Employee - Contracts

3.21                         Subsidiary

3.22(b)                    Insurance Policies

3.22(c)                    Insurance Policy Claims

3.24                         Environmental Matters

3.25                         Debt

3.26(a)                    Customers

3.26(b)                    Suppliers

3.26(c)                    Material Adverse Changes

3.27                         Seller Loans

3.28                         Adequacy of Properties

3.29                         Warranty and Product Liability Claims

3.30                         Related Party Transaction

3.31                         Permits and Certifications

5.6                           Securities Filing Requirements

7.6                           Allocation Schedule

8.3                           Director Indemnification Claims

Exhibits

Exhibit A                Real Estate Purchase and Sale Agreement

 

Exhibit B                Purchase Price Escrow Agreement

 

33


--------------------------------------------------------------------------------